


Exhibit 10.1


LOAN AGREEMENT


Dated as of July 3, 2014


between


CHSP 31ST STREET LLC and
CHSP 36TH STREET LLC,


collectively, as Borrower,

and

GOLDMAN SACHS MORTGAGE COMPANY,


as Lender



 
 
 




--------------------------------------------------------------------------------







TABLE OF CONTENTS
Page


ARTICLE I
GENERAL TERMS
Section 1.1.
The Loan
30


Section 1.2.
Interest and Principal
30


Section 1.3.
Method and Place of Payment
32


Section 1.4.
Taxes; Regulatory Change
32


Section 1.5.
Release
34



ARTICLE II
DEFEASANCE AND ASSUMPTION
Section 2.1.
Defeasance
34


Section 2.2.
Assumption
36


Section 2.3.
Transfers of Equity Interests in Borrower
37



ARTICLE III
ACCOUNTS
Section 3.1.
Cash Management Account
38


Section 3.2.
Distributions from Cash Management Account
40


Section 3.3.
Loss Proceeds Account
40


Section 3.4.
Tax and Insurance Escrow Account
41


Section 3.5.
FF&E Reserve Account
42


Section 3.6.
Deferred Maintenance and Environmental Escrow Account
43


Section 3.7.
Unfunded Obligations Account
44


Section 3.8.
Performance Reserve Account
45


Section 3.9.
Excess Cash Flow Reserve Account
45


Section 3.10.
Account Collateral
46


Section 3.11.
Bankruptcy
46



ARTICLE IV
REPRESENTATIONS
Section 4.1.
Organization
47


Section 4.2.
Authorization
47


Section 4.3.
No Conflicts
47


Section 4.4.
Consents
48


Section 4.5.
Enforceable Obligations
48


Section 4.6.
No Default
48


Section 4.7.
Payment of Taxes
48


Section 4.8.
Compliance with Law
48


Section 4.9.
ERISA
48


Section 4.10.
Investment Company Act
49


Section 4.11.
No Bankruptcy Filing
49


Section 4.12.
Other Debt
49


Section 4.13.
Litigation
49


Section 4.14.
Leases; Material Agreements
49











--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)


Page




Section 4.15.
Full and Accurate Disclosure
50


Section 4.16.
Financial Condition
50


Section 4.17.
Single-Purpose Requirements
50


Section 4.18.
Use of Loan Proceeds
51


Section 4.19.
Not Foreign Person
51


Section 4.20.
Labor Matters
51


Section 4.21.
Title
51


Section 4.22.
No Encroachments
51


Section 4.23.
Physical Condition
52


Section 4.24.
Fraudulent Conveyance
52


Section 4.25.
Management
52


Section 4.26.
Condemnation
52


Section 4.27.
Utilities and Public Access
53


Section 4.28.
Environmental Matters
53


Section 4.29.
Assessments
53


Section 4.30.
No Joint Assessment
54


Section 4.31.
Separate Lots
54


Section 4.32.
Permits; Certificate of Occupancy
54


Section 4.33.
Flood Zone
54


Section 4.34.
Security Deposits
54


Section 4.35.
Acquisition Documents
54


Section 4.36.
Insurance
54


Section 4.37.
No Dealings
54


Section 4.39.
Federal Trade Embargos
54


Section 4.40.
Capital Plan; Property Improvement Plan
55


Section 4.41.
Franchise Agreement
55


Section 4.42.
Survival
55



ARTICLE V
AFFIRMATIVE COVENANTS
Section 5.1.
Existence; License; Tax Status
55


Section 5.2.
Maintenance of Property
56


Section 5.3.
Compliance with Legal Requirements
57


Section 5.4.
Impositions and Other Claims
57


Section 5.5.
Access to Properties
57


Section 5.6.
Cooperate in Legal Proceedings
58


Section 5.7.
Leases
58


Section 5.8.
Plan Assets, etc
59


Section 5.9.
Further Assurances
59


Section 5.10.
Management of Collateral
60


Section 5.11.
Notice of Material Event
61


Section 5.12.
Annual Financial Statements
61


Section 5.13.
Quarterly Financial Statements
62











--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)


Page




Section 5.14.
Monthly Financial Statements
63


Section 5.15.
Insurance
63


Section 5.16.
Casualty and Condemnation
68


Section 5.17.
Annual Budget
71


Section 5.18.
Nonbinding Consultation
71


Section 5.19.
Compliance with Encumbrances and Material Agreements
71


Section 5.20.
Prohibited Persons
72


Section 5.21.
Operating Lease
72



ARTICLE VI
NEGATIVE COVENANTS
Section 6.1.
Liens on the Collateral
73


Section 6.2.
Ownership
73


Section 6.3.
Transfer; Prohibited Change of Control
73


Section 6.4.
Debt
73


Section 6.5.
Dissolution; Merger or Consolidation
74


Section 6.6.
Change in Business
74


Section 6.7.
Debt Cancellation
74


Section 6.8.
Affiliate Transactions
74


Section 6.9.
Misapplication of Funds
74


Section 6.10.
Jurisdiction of Formation; Name
74


Section 6.11.
Modifications and Waivers
74


Section 6.12.
ERISA
75


Section 6.13.
Alterations and Expansions
75


Section 6.14.
Advances and Investments
76


Section 6.15.
Single-Purpose Entity
76


Section 6.16.
Zoning and Uses
76


Section 6.17.
Waste
76



ARTICLE VII
DEFAULTS
Section 7.1.
Event of Default
77


Section 7.2.
Remedies
79


Section 7.4.
Application of Payments after an Event of Default
81



ARTICLE VIII
CONDITIONS PRECEDENT
Section 8.1.
Conditions Precedent to Closing
81



ARTICLE IX
MISCELLANEOUS
Section 9.1.
Successors
84


Section 9.2.
GOVERNING LAW
84


Section 9.3.
Modification, Waiver in Writing
85


Section 9.4.
Notices
85









--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)


Page




Section 9.5.
TRIAL BY JURY
86


Section 9.6.
Headings
86


Section 9.7.
Assignment and Participation
86


Section 9.8.
Severability
87


Section 9.9.
Preferences; Waiver of Marshalling of Assets
88


Section 9.10.
Remedies of Borrower
88


Section 9.11.
Offsets, Counterclaims and Defenses
88


Section 9.12.
No Joint Venture
89


Section 9.13.
Conflict; Construction of Documents
89


Section 9.14.
Brokers and Financial Advisors
89


Section 9.15.
Counterparts
89


Section 9.16.
Estoppel Certificates
89


Section 9.17.
General Indemnity; Payment of Expenses
90


Section 9.18.
No Third-Party Beneficiaries
92


Section 9.19.
Recourse
92


Section 9.20.
Right of Set-Off
95


Section 9.21.
Exculpation of Lender
95


Section 9.22.
Servicer
95


Section 9.23.
No Fiduciary Duty
96


Section 9.24.
Borrower Information
97


Section 9.25.
PATRIOT Act Records
98


Section 9.26.
Prior Agreements
98


Section 9.27.
Publicity
98


Section 9.28.
Delay Not a Waiver
98


Section 9.29.
Schedules and Exhibits Incorporated
99


Section 9.30.
Joint and Several Liability
99













--------------------------------------------------------------------------------




Exhibits
A    Organizational Chart
B    Form of Uniform System of Accounts

Schedules


A    Property
B    Exception Report
C    Deferred Maintenance Conditions
D    Unfunded Obligations
E    Leases
F    Material Agreements
G    Capital Plan
H    Allocated Loan Amounts
I    ECB Violations
 







--------------------------------------------------------------------------------

 

LOAN AGREEMENT
This Loan Agreement (this “Agreement”) is dated July 3, 2014 and is between
GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership, as lender
(together with its successors and assigns, including any lawful holder of any
portion of the Indebtedness, as hereinafter defined, “Lender”), and each of CHSP
31st Street LLC, a Delaware limited liability company and CHSP 36th Street LLC,
collectively, as borrower (individually or collectively, as the context may
require, jointly and severally, together with their respective permitted
successors and assigns, “Borrower”).
RECITALS
Borrower desires to obtain from Lender the Loan (as hereinafter defined) in
connection with the financing of the Hyatt Herald Square and Hyatt Place (each
as hereinafter defined).
Lender is willing to make the Loan on the terms and subject to the conditions
set forth in this Agreement if Borrower joins in the execution and delivery of
this Agreement, the Note and the other Loan Documents.
Each of CHSP TRS 31st Street LLC and CHSP TRS 36th Street LLC join in this
Agreement for the purposes of making the representations applicable to them and
agreeing to their obligations, in each case, as expressly set forth herein.
In consideration of the agreements, provisions and covenants contained herein
and in the other Loan Documents, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Lender and
Borrower agree as follows:
DEFINITIONS
(a)    When used in this Agreement, the following capitalized terms have the
following meanings:
“Account Collateral” means, collectively, the Collateral Accounts and all sums
at any time held, deposited or invested therein, together with any interest and
other earnings thereon, and all securities and investment property credited
thereto and all proceeds thereof (including proceeds of sales and other
dispositions), whether accounts, general intangibles, chattel paper, deposit
accounts, instruments, documents or securities.
“Account Control Agreement(s)” means, individually or collectively as the
context may require, (i) the Hyatt Herald Square Account Control Agreement and
(ii) the Hyatt Place Account Control Agreement.
“Agreement” means this Loan Agreement, as the same may from time to time
hereafter be amended, restated, replaced, supplemented or otherwise modified in
accordance herewith.

 
 
 




--------------------------------------------------------------------------------

 

“Allocated Loan Amount” means the portion of the Loan allocated to each
Property, as set forth on Exhibit H.
“ALTA” means the American Land Title Association, or any successor thereto.
“Alteration” means any demolition, alteration, installation, improvement or
expansion of or to any of the Properties or any portion thereof.
“Annual Budget” means a capital and operating expenditure budget for each
Property (including a hotel marketing plan and operating plan, forward/group
booking schedule and a “pace report”) prepared by the Approved Property Manager
that specifies amounts sufficient to operate and maintain each Property at a
standard at least equal to that maintained on the Closing Date and, in any
event, at the standard required under each respective Approved Management
Agreement.
“Appraisal” means, with respect to each Property, an as-is appraisal of such
Property that is prepared by a member of the Appraisal Institute selected by
Lender, meets the minimum appraisal standards for national banks promulgated by
the Comptroller of the Currency pursuant to Title XI of the Financial
Institutions Reform, Recovery, and Enforcement Act of 1989, as amended (FIRREA)
and complies with the Uniform Standards of Professional Appraisal Practice
(USPAP).
“Approved Annual Budget” has the meaning set forth in Section 5.17.
“Approved FF&E Account(s)” means, individually or collectively as the context
may require, (i) the Hyatt Place Manager FF&E Account and (ii) the Hyatt Herald
Square Manager FF&E Account.
“Approved Franchise Agreement(s)” means, individually or collectively as the
context may require, (i) the Hyatt Place Franchise Agreement, (ii) the Hyatt
Herald Square Franchise Agreement, and (iii) until termination thereof, the
Holiday Inn Franchise Agreement.
“Approved Franchisor” means (i) with respect to Hyatt Herald Square, Hyatt
Franchising, L.L.C. and, until termination of the Holiday Inn Franchise
Agreement, Holiday Hospitality Franchising, Inc., (ii) with respect to Hyatt
Place, Hyatt Place Franchising, L.L.C. or (iii) any other franchisor approved by
Lender, in each case unless and until Lender requests the termination of that
franchisor pursuant to Section 5.10(e).
“Approved Management Agreement(s)” means, individually or collectively as the
context may require, (i) the Hyatt Place Management Agreement and (ii) the Hyatt
Herald Square Management Agreement.
“Approved Operating Account(s)” means, individually or collectively or as the
context may require, (i) the Hyatt Place Operating Account and (ii) the Hyatt
Herald Square Operating Account.




--------------------------------------------------------------------------------

 

“Approved Property Manager” means Real Hospitality Group, LLC or any other
management company approved by Lender and with respect to which the Rating
Condition is satisfied.
“Assignment” has the meaning set forth in Section 9.7(b).
“Assumption” has the meaning set forth in Section 2.2.
“Bankruptcy Code” has the meaning set forth in Section 7.1(d).
“Bankruptcy Event” has the meaning set forth in Section 7.1(d).
“Borrower” or “Borrowers” has the meaning set forth in the first paragraph of
this Agreement.
“Borrower Tax” means any U.S. Tax and any present or future tax, assessment or
other charge or levy imposed by, or on behalf of, any jurisdiction through which
or from which payments due hereunder are made (or any taxing authority thereof).
“Business Day” means any day other than (i) a Saturday and a Sunday and (ii) a
day on which federally insured depository institutions in the State of New York
or the state in which the offices of Lender, its trustee, its Servicer or its
Servicer’s collection account are located are authorized or obligated by law,
governmental decree or executive order to be closed.
“Capital Expenditure” means hard and soft costs incurred by Borrower (or
Operating Lessee) with respect to replacements and capital repairs made to the
Properties (including repairs to, and replacements of, structural components,
roofs, building systems, parking garages and parking lots), in each case to the
extent capitalized in accordance with GAAP.
“Capital Plan” means the capital plan for the Hyatt Herald Square set forth on
Schedule G.
“Cash Management Account” has the meaning specified in Section 3.1(b).
“Cash Management Agreement” means that certain cash management agreement, dated
as of the Closing Date, among Hyatt Herald Square Borrower, Hyatt Place
Borrower, Lender, each Operating Lessee and the Cash Management Bank that
maintains the Cash Management Account as of the Closing Date, as the same may
from time to time be amended, restated, replaced, supplemented or otherwise
modified in accordance herewith.
“Cash Management Bank” means, individually and collectively, the Eligible
Institution(s) at which the Collateral Accounts (other than the Approved
Operating Account, the Approved FF&E Account and the Distribution Account) are
maintained.
“Casualty” means a fire, explosion, flood, collapse, earthquake or other
casualty affecting all or any portion of any Property.




--------------------------------------------------------------------------------

 

“Cause” means, with respect to an Independent Director, (i) acts or omissions by
such Independent Director that constitute systematic and persistent or willful
disregard of such Independent Director’s duties, (ii) such Independent Director
has been indicted or convicted for any crime or crimes of moral turpitude or
dishonesty or for any violation of any Legal Requirements, (iii) such
Independent Director no longer satisfies the requirements set forth in the
definition of “Independent Director”, (iv) the fees charged for the services of
such Independent Director are materially in excess of the fees charged by the
other providers of Independent Directors listed in the definition of
“Independent Director” or (v) any other reason for which the prior written
consent of Lender shall have been obtained.
“Certificates” means, collectively, any senior and/or subordinate notes,
debentures or pass-through certificates, or other evidence of indebtedness, or
debt or equity securities, or any combination of the foregoing, representing a
direct or beneficial interest, in whole or in part, in the Loan.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Collateral” means all assets owned from time to time by Borrower and/or
Operating Lessee including the Properties, the Revenues and all other tangible
and intangible property (including any Defeasance Collateral and all of
Borrower’s and Operating Lessee’s respective right, title and interest in and to
the Operating Lease, the Approved Franchise Agreement and the Approved
Management Agreement) in respect of which Lender is granted a Lien under the
Loan Documents, and all proceeds thereof.
“Collateral Account” means each of the accounts and sub-accounts established
and/or maintained pursuant to Article III hereof, except for the Distribution
Account.
“Completion Guaranty” means that certain Completion Guaranty, dated as of the
Closing Date, executed by Sponsor and Borrower for the benefit of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified in
accordance herewith.
“Condemnation” means a taking or voluntary conveyance of all or any part of any
of the Properties or any interest in or right accruing to or use of any of the
Properties, as the result of, or in settlement of, any condemnation or other
eminent domain proceeding by any Governmental Authority.
“Contingent Obligation” means, with respect to any Person, any obligation of
such Person directly or indirectly guaranteeing any Debt of any other Person in
any manner and any contingent obligation to purchase, to provide funds for
payment, to supply funds to invest in any other Person or otherwise to assure a
creditor against loss.




--------------------------------------------------------------------------------

 

“Control” of any entity means the ownership, directly or indirectly, of at least
51% of the equity interests in, and the right to at least 51% of the
distributions from, such entity and the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such entity, whether through the ability to exercise voting power, by contract
or otherwise (“Controlled” and “Controlling” each have the meanings correlative
thereto).
“Cooperation Agreement” means that certain Mortgage Loan Cooperation Agreement,
dated as of the Closing Date, among Borrower, Lender and Sponsor, as the same
may from time to time be amended, restated, replaced, supplemented or otherwise
modified in accordance herewith.
“Damages” to a party means any and all liabilities, obligations, losses,
demands, damages, penalties, assessments, actions, causes of action, judgments,
proceedings, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including reasonable attorneys’ fees and other costs of
defense and/or enforcement whether or not suit is brought), fines, charges,
fees, settlement costs and disbursements imposed on, incurred by or asserted
against such party, whether based on any federal, state, local or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise.
“DBRS” means DBRS, Inc. or its applicable affiliate.
“Debt” means, with respect to any Person, without duplication:
(i)     all indebtedness of such Person to any other party (regardless of
whether such indebtedness is evidenced by a written instrument such as a note,
bond or debenture), including indebtedness for borrowed money or for the
deferred purchase price of property or services;
(ii)      all letters of credit issued for the account of such Person and all
unreimbursed amounts drawn thereunder;
(iii)     all indebtedness secured by a Lien on any property owned by such
Person (whether or not such indebtedness has been assumed) except obligations
for impositions that are not yet due and payable;
(iv)      all Contingent Obligations of such Person;
(v)      all payment obligations of such Person under any interest rate
protection agreement (including any interest rate swaps, floors, collars or
similar agreements) and similar agreements;
(vi)      all contractual indemnity obligations of such Person; and
(vii)      any material actual or contingent liability to any Person or
Governmental Authority with respect to any employee benefit plan (within the
meaning of Section 3(3)




--------------------------------------------------------------------------------

 

of ERISA) subject to Title IV of ERISA, Section 302 of ERISA or Section 412 of
the Code.
“Default” means the occurrence of any event that, but for the giving of notice
or the passage of time, or both, would be an Event of Default.
“Default Interest” means, during the continuance of an Event of Default, the
amount by which interest accrued on the Notes or Note Components at their
respective Default Rates exceeds the amount of interest that would have accrued
on the Notes or Note Components at their respective Interest Rates.
“Default Rate” means, with respect to any Note or Note Component, the greater of
(x) 4% per annum in excess of the interest rate otherwise applicable to such
Note or Note Component hereunder and (y) 1% per annum in excess of the Prime
Rate from time to time; provided that, if the foregoing would result in an
interest rate in excess of the maximum rate permitted by applicable law, the
Default Rate shall be limited to the maximum rate permitted by applicable law.
“Defeasance Borrower” has the meaning set forth in Section 2.1(b).
“Defeasance Collateral” means government securities (as described in Treasury
Reg. 1.860G-2(a)(8)(ii)) that are the direct obligations of the United States of
America, which obligations are not subject to prepayment, call or early
redemption.
“Defeasance Pledge Agreement” has the meaning set forth in Section 2.1(a)(iii).
“Defease” means to deliver Defeasance Collateral as substitute Collateral for
the Loan in accordance with Section 2.1 and to cause the Defeased Note to be
assumed by a Defeasance Borrower in accordance herewith; and the terms
“Defeased” and “Defeasance” have meanings correlative to the foregoing.
“Deferred Maintenance Amount” means $0.
“Deferred Maintenance Conditions” means those items described in Schedule C.
“Deferred Maintenance and Environmental Escrow Account” has the meaning set
forth in Section 3.6(a).
“Distribution Account” means an account owned and controlled by Borrower or
Operating Lessee and identified to Lender from time to time.
“ECB Violations” means the New York City Environmental Control Board violations
listed on Schedule I.
“Eligible Account” means (i) a segregated account maintained with a federal or
state-chartered depository institution or trust company that complies with the
definition of Eligible Institution, or (ii) a segregated trust account or
accounts maintained with the corporate




--------------------------------------------------------------------------------

 

trust department of a federal depository institution or state-chartered
depository institution that has an investment-grade rating and is subject to
regulations regarding fiduciary funds on deposit under, or similar to, Title 12
of the Code of Federal Regulations Section 9.10(b) that, in either case, has
corporate trust powers, acting in its fiduciary capacity.
“Eligible Institution” means an institution (i) whose commercial paper,
short-term debt obligations or other short-term deposits are rated at least
“A–1” by S&P, “P–1” by Moody’s and/or “F–1” by Fitch, and whose long-term senior
unsecured debt obligations are rated at least “A-” by S&P, “A” by Fitch, and
“A2” by Moody’s and whose deposits are insured by the FDIC or (ii) with respect
to which the Rating Condition is satisfied.
“Embargoed Person” means any Person subject to trade restrictions under any
Federal Trade Embargo.
“Engineering Report” means a structural and seismic engineering report or
reports (including a “probable maximum loss” calculation, if applicable) with
respect to each of the Properties prepared by an independent engineer approved
by Lender and delivered to Lender in connection with the Loan, and any
amendments or supplements thereto delivered to Lender.
“Environmental Claim” means any written notice, claim, proceeding, notice of
proceeding, investigation, demand, abatement order or other order or directive
by any Person or Governmental Authority alleging or asserting liability with
respect to Borrower, Operating Lessee or any Property arising out of, based on,
in connection with, or resulting from (i) the actual or alleged presence, Use or
Release of any Hazardous Substance, (ii) any actual or alleged violation of any
Environmental Law, or (iii) any actual or alleged injury or threat of injury to
property, health or safety, natural resources or to the environment caused by
Hazardous Substances.
“Environmental Indemnity” means that certain Environmental Indemnity Agreement
executed by Borrower and Sponsor as of the Closing Date, as the same may from
time to time be amended, restated, replaced, supplemented or otherwise modified
in accordance herewith.
“Environmental Laws” means any and all present and future federal, state and
local laws, statutes, ordinances, orders, rules, regulations and the like, as
well as common law, any judicial or administrative orders, decrees or judgments
thereunder, and any permits, approvals, licenses, registrations, filings and
authorizations, in each case as now or hereafter in effect, relating to (i) the
pollution, protection or cleanup of the environment, (ii) the impact of
Hazardous Substances on property, health or safety, (iii) the Use or Release of
Hazardous Substances, (iv) occupational safety and health, industrial hygiene or
the protection of human, plant or animal health or welfare or (v) the liability
for or costs of other actual or threatened danger to health or the environment.
The term “Environmental Law” includes, but is not limited to, the following
statutes, as amended, any successors thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous




--------------------------------------------------------------------------------

 

Materials Transportation Act; the Resource Conservation and Recovery Act
(including Subtitle I relating to underground storage tanks); the Clean Water
Act; the Clean Air Act; the Toxic Substances Control Act; the Safe Drinking
Water Act; the Occupational Safety and Health Act; the Federal Water Pollution
Control Act; the Federal Insecticide, Fungicide and Rodenticide Act; the
Endangered Species Act; the National Environmental Policy Act; and the River and
Harbors Appropriation Act. The term “Environmental Law” also includes, but is
not limited to, any present and future federal state and local laws, statutes
ordinances, rules, regulations and the like, as well as common law, conditioning
transfer of property upon a negative declaration or other approval of a
Governmental Authority of the environmental condition of a property; or
requiring notification or disclosure of Releases of Hazardous Substances or
other environmental conditions of a property to any Governmental Authority or
other Person, whether or not in connection with transfer of title to or interest
in property.
“Environmental Reports” means “Phase I Environmental Site Assessments” as
referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-13 (and, if necessary, “Phase II Environmental
Site Assessments”), prepared by an independent environmental auditor approved by
Lender and delivered to Lender in connection with the Loan and any amendments or
supplements thereto delivered to Lender, and shall also include any other
environmental reports delivered to Lender pursuant to this Agreement and the
Environmental Indemnity.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.
“ERISA Affiliate,” at any time, means each trade or business (whether or not
incorporated) that would, at the time, be treated together with Borrower or
Operating Lessee as a single employer under Title IV or Section 302 of ERISA or
Section 412 of the Code.
“Event of Default” has the meaning set forth in Section 7.1.
“Excess Cash Flow Reserve Account” has the meaning set forth in Section 3.9(a).
“Exception Report” means the report prepared by Borrower and attached to this
Agreement as Schedule B, setting forth any exceptions to the representations set
forth in Article IV.
“Exculpated Person” means each Person that is an affiliate, equityholder,
beneficiary, trustee, member, officer, director, agent, manager, independent
manager, employee, advisor or partner of Borrower, Operating Lessee or Sponsor.
“FF&E” means furniture, fixtures and equipment used in connection with the
Property.
“FF&E Reserve Period” means a period commencing upon the occurrence of a Manager
FF&E Reserve Failure, Trigger Period or Event of Default and continuing until,
as




--------------------------------------------------------------------------------

 

applicable, such Manager FF&E Reserve Failure has been cured, such Trigger
Period is no longer continuing, and/or such Event of Default has been waived by
Lender.
“FF&E Reserve Account” has the meaning set forth in Section 3.5(a).
“Federal Trade Embargo” means any federal law imposing trade restrictions,
including (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended), (ii) the International Emergency
Economic Powers Act (50 U.S.C. §§ 1701 et seq., as amended), (iii) any enabling
legislation or executive order relating to the foregoing, (iv) Executive Order
13224, and (v) the PATRIOT Act.
“Fiscal Quarter” means the three-month period ending on March 31, June 30,
September 30 and December 31 of each year, or such other fiscal quarter of
Borrower as Borrower may select from time to time with the prior consent of
Lender, such consent not to be unreasonably withheld, delayed or conditioned.
“Fiscal Year” means the 12-month period ending on December 31 of each year, or
such other fiscal year of Borrower as Borrower may select from time to time with
the prior consent of Lender, not to be unreasonably withheld, delayed or
conditioned.
“Fitch” means Fitch, Inc. and its successors.
“Force Majeure” means a delay due to acts of God, governmental restrictions,
stays, judgments, orders, decrees, enemy actions, civil commotion, fire,
casualty, strikes, work stoppage, shortages of labor or materials or similar
causes beyond the reasonable control of Borrower; provided that (1) any period
of Force Majeure shall apply only to performance of the obligations necessarily
affected by such circumstance and shall continue only so long as Borrower is
continuously and diligently using all reasonable efforts to minimize the effect
and duration thereof; and (2) Force Majeure shall not include the unavailability
or insufficiency of funds.
“Form W-8BEN” means Form W-8BEN (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding) of the Department of Treasury of the
United States of America, and any successor form.
“Form W-8ECI” means Form W-8ECI (Certificate of Foreign Person’s Claim for
Exemption from Withholding of Tax on Income Effectively Connected with the
Conduct of a Trade or Business in the United States) of the Department of the
Treasury of the United States of America, and any successor form.
“Form W-9” means Form W-9 (Request for Taxpayer Identification Number and
Certification) of the Department of the Treasury of the United States of
America, and any successor form.




--------------------------------------------------------------------------------

 

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.
“Governmental Authority” means any federal, state, county, regional, local or
municipal government, any bureau, department, agency or political subdivision
thereof and any Person with jurisdiction exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any court).
“Guaranty” means that certain Guaranty, dated as of the Closing Date, executed
by Sponsor for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified in accordance herewith.
“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, toxic
substances, toxic pollutants, contaminants, pollutants or words of similar
meaning or regulatory effect under any present or future Environmental Laws or
that may have a negative impact on human health or the indoor or outdoor
environment or the presence of which on, in or under any of the Properties is
prohibited or requires monitoring, investigation or remediation under
Environmental Law, including petroleum and petroleum by-products, asbestos and
asbestos-containing materials, toxic mold, polychlorinated biphenyls, lead and
radon, and compounds containing them (including gasoline, diesel fuel, oil and
lead-based paint), pesticides and radioactive materials, flammables and
explosives and compounds containing them, but excluding those substances
commonly used in the operation and maintenance of properties of kind and nature
similar to those of the Properties that are used at the Properties in compliance
with all Environmental Laws and in a manner that does not result in
contamination of any of the Properties or in a Material Adverse Effect.
“Holiday Inn Franchise Agreement” means that certain License Agreement, dated as
of December 20, 2011, by and between Hyatt Herald Square Operating Lessee and
Holiday Hospitality Franchising, Inc.
“Hyatt Flag Trigger Event” has the meaning set forth in Section 5.2.
“Hyatt Herald Square” means the Property commonly and currently known as the
Holiday Inn New York City Midtown-31st Street.
“Hyatt Herald Square Account Control Agreement” means an account control
agreement or blocked account agreement by and among Hyatt Herald Square Borrower
or Hyatt Herald Square Operating Lessee (as applicable), Lender and the Eligible
Institution at which the Hyatt Herald Square Manager FF&E Account and the Hyatt
Herald Square Operating Account are maintained.
“Hyatt Herald Square Borrower” means CHSP 31st Street LLC, a Delaware limited
liability company.




--------------------------------------------------------------------------------

 

“Hyatt Herald Square FF&E Reserve Account” has the meaning set forth in Section
3.5(a).
“Hyatt Herald Square Franchise Agreement” means that certain Hyatt Hotel
Franchise Agreement, dated as of January 30, 2014, by and between Hyatt Herald
Square Operating Lessee and Hyatt Franchising, L.L.C., and any other franchise
agreement with an Approved Franchisor that is approved by Lender in its
reasonable discretion and with respect to which the Rating Condition is
satisfied, as the same may be amended, restated, replaced, supplemented or
otherwise modified in accordance herewith.
“Hyatt Herald Square Management Agreement” means that certain Management
Agreement, dated as of December 22, 2011, by and between Hyatt Herald Square
Operating Lessee and Real Hospitality Group, LLC, and any other management
agreement that is reasonably approved by Lender and with respect to which the
Rating Condition is satisfied, in each case as the same may be amended,
restated, replaced, supplemented or otherwise modified in accordance herewith.
“Hyatt Herald Square Manager FF&E Account” means an account established by the
Approved Property Manager pursuant to a Hyatt Herald Square Management
Agreement, which account is (i) in the name of and owned by the Hyatt Herald
Square Borrower or Hyatt Herald Square Operating Lessee, (ii) pledged to Lender
and (iii) subject to a Hyatt Herald Square Account Control Agreement, pursuant
to which Lender shall have the right to control the disbursement of the funds
contained therein during the continuance of a Trigger Period or Event of
Default.
“Hyatt Herald Square Monthly FF&E Amount” means the greater of (i) Revenues from
the Hyatt Herald Square for the most recently ended calendar month, times 4% and
(ii) the amount required to be deposited into the Hyatt Herald Square Manager
FF&E Account pursuant to the Hyatt Herald Square Franchise Agreement and the
Hyatt Herald Square Management Agreement (calculated on a monthly basis) or the
Hyatt Herald Square FF&E Reserve Account pursuant to this Agreement.
“Hyatt Herald Square Operating Account” means one or more accounts established
by the Approved Property Manager pursuant to a Hyatt Herald Square Management
Agreement, which account or accounts are (i) owned by the Hyatt Herald Square
Operating Lessee and pledged to Lender and (ii) subject to a Hyatt Herald Square
Account Control Agreement, pursuant to which Lender shall have the right to
control the disbursement of the funds contained therein, in the event the Hyatt
Herald Square Management Agreement is terminated.
“Hyatt Herald Square Operating Lessee” means CHSP TRS 31st Street LLC, a
Delaware limited liability company.
“Hyatt Place” means the Property commonly known as the Hyatt Place New York
Midtown South.




--------------------------------------------------------------------------------

 

“Hyatt Place Account Control Agreement” means an account control agreement or
blocked account agreement by and among Hyatt Place Borrower or Hyatt Place
Operating Lessee (as applicable), Lender and the Eligible Institution at which
the Hyatt Place Manager FF&E Account and the Hyatt Place Operating Account are
maintained.
“Hyatt Place Borrower” means CHSP 36th Street LLC, a Delaware limited liability
company.
“Hyatt Place FF&E Reserve Account” has the meaning set forth in Section 3.5(a).
“Hyatt Place Franchise Agreement” means that certain Hyatt Place Hotel Franchise
Agreement, dated as of March 14, 2013, by and between Hyatt Place Operating
Lessee and Hyatt Place Franchising, L.L.C., and any other franchise agreement
with an Approved Franchisor that is approved by Lender in its reasonable
discretion and with respect to which the Rating Condition is satisfied, as the
same may be amended, restated, replaced, supplemented or otherwise modified in
accordance herewith.
“Hyatt Place Management Agreement” means that certain Hyatt Place New York City,
Midtown 36th Street Hotel Management Agreement, dated as of March 8, 2013, by
and between Hyatt Place Operating Lessee and Real Hospitality Group, LLC, and
any other management agreement that is reasonably approved by Lender and with
respect to which the Rating Condition is satisfied, in each case as the same may
be amended, restated, replaced, supplemented or otherwise modified in accordance
herewith.
“Hyatt Place Manager FF&E Account” means an account established by the Approved
Property Manager pursuant to a Hyatt Place Management Agreement, which account
is (i) in the name of and owned by the Hyatt Place Borrower or Hyatt Place
Operating Lessee, (ii) pledged to Lender and (iii) subject to a Hyatt Place
Account Control Agreement, pursuant to which Lender shall have the right to
control the disbursement of the funds contained therein during the continuance
of a Trigger Period or Event of Default.
“Hyatt Place Monthly FF&E Amount” means the greater of (i) Revenues from the
Hyatt Place for the most recently ended calendar month, times 4% and (ii) the
amount required to be deposited into the Hyatt Place Manager FF&E Account
pursuant to the Hyatt Place Franchise Agreement and the Hyatt Place Management
Agreement (calculated on a monthly basis) or the Hyatt Place FF&E Reserve
Account pursuant to this Agreement.
“Hyatt Place Operating Account” means one or more accounts established by the
Approved Property Manager pursuant to a Hyatt Place Management Agreement, which
account or accounts are (i) owned by the Hyatt Place Operating Lessee and
pledged to Lender and (ii) subject to a Hyatt Place Account Control Agreement,
pursuant to which Lender shall have the right to control the disbursement of the
funds contained therein, in the event the Hyatt Place Management Agreement is
terminated.




--------------------------------------------------------------------------------

 

“Hyatt Place Operating Lessee” means CHSP TRS 36th Street LLC, a limited
liability company.
“Increased Costs” has the meaning set forth in Section 1.4(d).
“Indebtedness” means the Principal Indebtedness, together with interest and all
other obligations and liabilities of Borrower under the Loan Documents,
including all transaction costs, Yield Maintenance Premiums, late fees and other
amounts due or to become due to Lender pursuant to this Agreement, under the
Notes or in accordance with any of the other Loan Documents, and all other
amounts, sums and expenses reimbursable by Borrower to Lender hereunder or
pursuant to the Notes or any of the other Loan Documents.
“Indemnified Liabilities” has the meaning set forth in Section 9.19(b).
“Indemnified Parties” has the meaning set forth in Section 9.17.
“Independent Director” of any corporation or limited liability company means an
individual who is provided by CT Corporation, Corporation Service Company,
National Registered Agents, Inc., Wilmington Trust Company, Stewart Management
Company, Lord Securities Corporation or, if none of those companies is then
providing professional independent directors or managers, another
nationally-recognized company reasonably approved by Lender, in each case that
is not an affiliate of Borrower and that provides professional independent
directors or managers and other corporate services in the ordinary course of its
business, and which individual is duly appointed as a member of the board of
directors or board of managers of such corporation or limited liability company
and is not, and has never been, and will not while serving as Independent
Director be, any of the following:
(i)    a member (other than an independent, non-economic member), partner,
equityholder, manager, director, officer or employee of such corporation or
limited liability company or any of its equityholders or affiliates (other than
as an independent director or manager of an affiliate of such corporation or
limited liability company that is not in the direct chain of ownership of such
corporation or limited liability company and that is required by a creditor to
be a single purpose bankruptcy remote entity, provided that such independent
director or manager is employed by a company that routinely provides
professional independent directors or managers);
(ii)    a creditor, supplier or service provider (including provider of
professional services) to such corporation or limited liability company or any
of its equityholders or affiliates (other than a nationally recognized company
that routinely provides professional independent managers or directors and that
also provides lien search, entity filings and other similar services to such
corporation or limited liability company or any of its equityholders or
affiliates in the ordinary course of business);
(iii)    a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or




--------------------------------------------------------------------------------

 

(iv)    a Person that controls (whether directly, indirectly or otherwise) any
of (i), (ii) or (iii) above.
A natural person who otherwise satisfies the foregoing definition other than
subparagraph (i) by reason of being the Independent Director of a Single-Purpose
Entity affiliated with the corporation or limited liability company in question
shall not be disqualified from serving as an Independent Director of such
corporation or limited liability company, provided that the fees that such
natural person earns from serving as Independent Director of affiliates of such
the corporation or limited liability company in any given year constitute in the
aggregate less than five percent of such natural person’s annual income for that
year. The same natural persons may not serve as Independent Directors of a
corporation or limited liability company and, at the same time, serve as
Independent Directors of an equityholder or member of such corporation or
limited liability company.
“Initial Principal Payment Date” means the Payment Date in August 2016.
“Insurance Requirements” means, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting the Property
or any portion thereof or any use or condition thereof, which may, at any time,
be recommended by the board of fire underwriters, if any, having jurisdiction
over the Property, or any other body exercising similar functions.
“Interest Accrual Period” means each period from and including the sixth day of
a calendar month through and including the fifth day of the immediately
succeeding calendar month; provided, that, prior to a Securitization, Lender
shall have the right, in connection with a change in the Payment Date in
accordance with the definition thereof, to make a corresponding change to the
Interest Accrual Period. Notwithstanding the foregoing, the first Interest
Accrual Period shall commence on and include the Closing Date.
“Interest Rate” means 4.3005% per annum (subject to Section 1.1(c)).
“Lease” means any lease (other than the Operating Lease) license, letting,
concession, occupancy agreement, sublease to which Borrower and/or Operating
Lessee is a party or has a consent right, or other agreement (whether written or
oral and whether now or hereafter in effect) under which Borrower and/or
Operating Lessee is a lessor, sublessor, licensor or other grantor existing as
of the Closing Date or thereafter entered into by Borrower and/or Operating
Lessee, in each case pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in any of
the Properties, and every modification or amendment thereof, and every guarantee
of the performance and observance of the covenants, conditions and agreements to
be performed and observed by the other party thereto, excluding short-term
agreements in the ordinary course of business pursuant to which hotel rooms and
facilities are made available to individual hotel guests.
“Leasing Commissions” means leasing commissions required to be paid by Borrower
or Operating Lessee in connection with the leasing of space to Tenants at any of
the Properties pursuant to Leases entered into by Borrower or Operating Lessee
in accordance




--------------------------------------------------------------------------------

 

herewith and payable in accordance with third‑party/arm’s‑length written
brokerage agreements, provided that the commissions payable pursuant thereto are
commercially reasonable based upon the then current brokerage market for
property of a similar type and quality to such Property in the geographic market
in which such Property is located.
“Legal Requirements” means    all governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities (including Environmental Laws and zoning restrictions) affecting
Borrower, Operating Lessee, Sponsor, the Property or any other Collateral or any
portion thereof or the construction, ownership, use, alteration or operation
thereof, or any portion thereof (whether now or hereafter enacted and in force),
and all permits, licenses and authorizations and regulations relating thereto.
“Lender” has the meaning set forth in the first paragraph of this Agreement and
in Section 9.7.
“Lender 80% Determination” means a reasonable determination by Lender that,
based on a current or updated appraisal, a broker’s price opinion or other
written determination of value using a commercially reasonable valuation method
satisfactory to Lender, the fair market value of the Property securing the Loan
at the time of such determination (but excluding any value attributable to
property that is not an interest in real property within the meaning of section
860G(a)(3)(A) of the Code) is at least 80% of the Loan’s adjusted issue price
within the meaning of the Code.
“Letter of Credit” means an irrevocable, unconditional, freely transferable,
clean sight draft evergreen letter of credit in favor of Lender, with respect to
which Borrower has no reimbursement obligation, entitling Lender to draw thereon
in New York, New York, issued by a domestic Eligible Institution or the U.S.
agency or branch of a foreign Eligible Institution.
“Lien” means any mortgage, lien (statutory or other), pledge, hypothecation,
assignment, preference, priority, security interest, restrictive covenant,
easement or any other encumbrance or charge on or affecting any Collateral or
any portion thereof, or any interest therein (including any conditional sale or
other title retention agreement, any sale-leaseback, any financing lease or
similar transaction having substantially the same economic effect as any of the
foregoing, the filing of any financing statement or similar instrument under the
Uniform Commercial Code or comparable law of any other jurisdiction, domestic or
foreign, and mechanics’, materialmen’s and other similar liens and encumbrances,
as well as any option to purchase, right of first refusal, right of first offer
or similar right).
“Loan” has the meaning set forth in Section 1.1(a).
“Loan Amount” means $90,000,000.
“Loan Documents” means this Agreement, the Note, the Mortgages (and related
financing statements), the Environmental Indemnity, each of the Subordination of
Management Agreements, the Cash Management Agreement, the Cooperation Agreement,
the Guaranty, the




--------------------------------------------------------------------------------

 

Completion Guaranty, each Account Control Agreement, any Defeasance Pledge
Agreement and all other agreements, instruments, certificates and documents
necessary to effectuate the granting to Lender of first-priority Liens on the
Collateral or otherwise in satisfaction of the requirements of this Agreement or
the other documents listed above or hereafter entered into by Lender and
Borrower in connection with the Loan, as all of the aforesaid may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance herewith.
“Lockout Period” means the period from the Closing Date to but excluding the
first Payment Date following the earlier to occur of (i) the third anniversary
of the Closing Date and (ii) the second anniversary of the date on which the
entire Loan (including any subordinated interest therein) has been Securitized
pursuant to a Securitization or series of Securitizations.
“Loss Proceeds” means amounts, awards or payments payable to Borrower, Operating
Lessee or Lender in respect of all or any portion of any of the Properties in
connection with a Casualty or Condemnation thereof (after the deduction
therefrom and payment to Borrower, Operating Lessee and Lender, respectively, of
any and all reasonable expenses incurred by Borrower, Operating Lessee and
Lender in the recovery thereof, including all attorneys’ fees and disbursements,
the fees of insurance experts and adjusters and the costs incurred in any
litigation or arbitration with respect to such Casualty or Condemnation).
“Loss Proceeds Account” has the meaning set forth in Section 3.3(a).
“Major Lease” means any Lease that (i) when aggregated with all other Leases at
the applicable Property with the same Tenant (or affiliated Tenants), and
assuming the exercise of all expansion rights and all preferential rights to
lease additional space contained in each such Lease, is expected to cover more
than 5,000 rentable square feet, (ii) contains an option or preferential right
to purchase all or any portion of such Property, (iii) is with an affiliate of
Borrower as Tenant, (iv) is entered into during the continuance of an Event of
Default, or (v) pertains to food and beverage, fitness or parking facilities at
any Property.
“Manager FF&E Reserve Failure” shall have the meaning set forth in Section
3.5(b).
“Material Adverse Effect” means a material adverse effect upon (i) Borrower’s
title to any Property, (ii) the ability of the Property to generate net cash
flow sufficient to service the Loan, (iii) the ability of Borrower or Sponsor to
perform any material provision of any Loan Document, (iv) Lender’s ability to
enforce and derive the principal benefit of the security intended to be provided
by the Mortgage and the other Loan Documents, or (v) the value, use or enjoyment
of an individual Property or the operation or occupancy thereof.
“Material Agreements” means the Operating Lease and each other contract and
agreement (other than Leases) relating to the Properties, or otherwise imposing
obligations on Borrower or Operating Lessee, under which Borrower or Operating
Lessee would have the obligation to pay more than $250,000 per annum and that
cannot be terminated by Borrower or Operating Lessee without cause upon 60 days’
notice or less without payment of a termination fee in excess of $10,000, or
that is with an affiliate of Borrower or Operating Lessee.




--------------------------------------------------------------------------------

 

“Material Alteration” means any Alteration (other than as set forth in the
Capital Plan) to be performed by or on behalf of Borrower or Operating Lessee at
any of the Properties that (a) is reasonably expected to result in a Material
Adverse Effect with respect to the applicable Property, (b) is reasonably
expected to cost in excess of 5% of the Allocated Loan Amount of the applicable
Property, as determined by an independent architect, (c) is reasonably expected
to permit (or is reasonably likely to induce) any Tenant under any Major Lease
to terminate its Lease or abate rent or (d) is reasonably expected to cause the
closure of 10% or more of the guest rooms at the applicable Property for more
than 10 consecutive days.
“Maturity Date” means the Payment Date in July 2024, or such earlier date as may
result from acceleration of the Loan in accordance with this Agreement.
“Maximum Management Fee” means 3%, or such greater percentage as Lender shall
approve in writing in its reasonable discretion, of the gross revenues of the
applicable Property.
“Minimum Balance” has the meaning set forth in Section 3.2(a).
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Mortgage” means that certain Amended, Restated and Consolidated Fee and
Leasehold Mortgage, Assignment of Rents and Leases, Collateral Assignment of
Property Agreements, Security Agreement and Fixture Filing encumbering such
Property and the Operating Lease executed by Borrower and Operating Lessee as of
the Closing Date, as the same may from time to time be amended, restated,
replaced, supplemented or otherwise modified in accordance herewith.
“Net Operating Income” means, with respect to any Test Period, the excess of (i)
Operating Income for such Test Period, minus (ii) Operating Expenses for such
Test Period.
“Nonconsolidation Opinion” means the opinion letter, dated the Closing Date,
delivered by Borrower’s counsel to Lender and addressing issues relating to
substantive consolidation in bankruptcy.
“Note(s)” means that certain Promissory Note, dated as of the Closing Date, made
by Borrower to the order of Lender to evidence the Loan, as such note may be
replaced by multiple Notes in accordance with Section 1.1(c) and as otherwise
assigned (in whole or in part), amended, restated, replaced, supplemented or
otherwise modified in accordance herewith.
“Note Component” has the meaning set forth in Section 1.1(c).
“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any applicable governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities,




--------------------------------------------------------------------------------

 

including trade embargo, economic sanctions, or other prohibitions imposed by
Executive Order of the President of the United States. The OFAC List currently
is accessible at http://www.treasury.gov/ofac/downloads/t11sdn.pdf.
“Officer’s Certificate” means a certificate delivered to Lender that is signed
by an authorized officer of Borrower, certifies the information therein to the
best of such officer’s knowledge and is otherwise reasonably acceptable to
Lender in form and substance.
“Operating Expenses” means, for any period, all operating, renting,
administrative, management, legal and other ordinary expenses of Borrower, the
Properties and, without duplication, Operating Lessee during such period,
determined in accordance with GAAP, plus a deemed expenditure in respect of FF&E
in an amount equal to the aggregate of (x) Hyatt Herald Square Monthly FF&E
Amount plus (y) the Hyatt Place Monthly FF&E Amount, in each case required to be
reserved hereunder during such period; provided, however, that such expenses
shall not include (i) depreciation, amortization or other non-cash items (other
than expenses that are due and payable but not yet paid), (ii) interest,
principal or any other sums due and owing with respect to the Loan (or for the
12-month period immediately prior to the Closing Date, interest, principal or
any other sums paid under the Prior Loan), (iii) income taxes or other taxes in
the nature of income taxes, (iv) Capital Expenditures, (v) equity distributions
or (vi) any extraordinary or non-recurring expenses.
“Operating Income” means, for any period, all operating income from each of the
Properties during such period, determined in accordance with GAAP and the
Uniform System of Accounts (but without straight-lining of rents), other than
(i) Loss Proceeds (but Operating Income will include rental loss/business
interruption insurance proceeds to the extent allocable to such period),
(ii) any revenue attributable to a Lease that is not a Qualifying Lease, (iii)
any revenue attributable to a Lease to the extent it is paid more than 30 days
prior to the due date, (iv) any interest income from any source, (v) any
repayments received from any third party of principal loaned or advanced to such
third party by Borrower, (vi) any proceeds resulting from the Transfer of all or
any portion of the Collateral, (vii) sales, use and occupancy or other taxes on
receipts required to be accounted for by Borrower to any government or
governmental agency and (viii) any other extraordinary or non-recurring items.
“Operating Lease(s)” means individually or collectively as the context may
require, (i) as to the Hyatt Herald Square, (a) until July 31, 2014, that
certain Lease Agreement, dated as of December 22, 2011 by and between the Hyatt
Herald Square Borrower and Hyatt Herald Square Operating Lessee, as the same may
be amended, restated, replaced, supplemented or otherwise modified in accordance
herewith and (b) from and after August 1, 2014, that certain Amended and
Restated Lease Agreement made as of June 25, 2014 to be effective as of August
1, 2014, by and between Hyatt Herald Square Borrower and Hyatt Herald Square
Operating Lessee, as the same may be amended, restated, replaced, supplemented
or otherwise modified in accordance herewith and (ii) as to the Hyatt Place,
that certain Lease Agreement, dated as of March 8, 2013 by and between the Hyatt
Place Borrower and the Hyatt Place Operating Lessee, as the same may be amended,
restated, replaced, supplemented or otherwise modified in accordance herewith.




--------------------------------------------------------------------------------

 

“Operating Lessee” means, individually or collectively as the context may
require, the Hyatt Place Operating Lessee and the Hyatt Herald Square Operating
Lessee.
“Overpaying Borrower” has the meaning set forth in Section 9.30.
“Participation” has the meaning set forth in Section 9.7(b).
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001), as amended from time to time.
“Payment Date” means, with respect to each Interest Accrual Period, the sixth
day of the calendar month in which such Interest Accrual Period ends (or, if
such day is not a Business Day, the first preceding Business Day); provided,
that prior to a Securitization, Lender shall have the right to change the
Payment Date so long as a corresponding change to the Interest Accrual Period is
also made.
“Performance Reserve Account” has the meaning set forth in Section 3.8.
“Performance Disbursement Amount” means $2,500,000.
“Permits” means all licenses, permits, variances and certificates used in
connection with the ownership, operation, use or occupancy of the Property
(including certificates of occupancy, business licenses, state health department
licenses, licenses to conduct business and all such other permits, licenses,
consents, approvals and rights, obtained from any Governmental Authority or
private Person concerning ownership, operation, use or occupancy of such
Property).
“Permitted Debt” means:
(i)    the Indebtedness;
(ii)    Taxes not yet delinquent;
(iii)    tenant allowances and Capital Expenditure costs and property
improvement costs required under Leases, the Operating Lease, the Approved
Franchise Agreement or the Approved Management Agreement or otherwise permitted
to be incurred under the Loan Documents that are paid on or prior to the date
when due; and
(iv)    (1) Trade Payables not represented by a note, customarily paid by
Borrower or Operating Lessee within 60 days of incurrence and in fact not more
than 60 days outstanding (to the extent cash flow from the applicable Property
is sufficient for the payment thereof), which are incurred in the ordinary
course of Borrower’s or Operating Lessee’s business with respect to the
Properties in amounts reasonable and customary for similar properties, and (2)
Permitted Equipment Leases, provided that the amount of such Trade Payables and
Permitted Equipment Leases do not in the aggregate at any time exceed 3.0% of
the Loan Amount.




--------------------------------------------------------------------------------

 

“Permitted Encumbrances” means:
(i)     the Liens created by the Loan Documents;
(ii)     all Liens and other matters specifically disclosed on Schedule B of the
Title Insurance Policy;
(iii)     Liens, if any, for Taxes not yet delinquent;
(iv)     mechanics’, materialmen’s or similar Liens, if any, and Liens for
delinquent taxes or impositions, in each case only if being diligently contested
in good faith and by appropriate proceedings, provided that no such Lien is in
imminent danger of foreclosure and provided further that either (a) each such
Lien is released or discharged of record or fully insured over by the title
insurance company issuing the Title Insurance Policy within 30 days of filing of
a claim for lien, or (b) Borrower deposits with Lender, by the expiration of
such 30-day period, an amount equal to 150% of the dollar amount of such Lien or
a bond in the aforementioned amount from such surety, and upon such terms and
conditions, as is reasonably satisfactory to Lender, as security for the payment
or release of such Lien;
(v)     rights of existing and future Tenants as tenants only pursuant to
written Leases entered into in conformity with the provisions of this Agreement;
(vi)     liens consisting of encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of the Properties that
(i) arise in the ordinary course of Borrower’s business and (ii) would not
reasonably be expected to have a Material Adverse Effect; and
(vii)    Permitted Equipment Leases.
“Permitted Equipment Leases” means financing leases and purchase money debt in
connection with the financing or purchase of equipment and other personal
property used on the Property, the removal of which would not materially damage
any of the improvements thereon or materially impair the value of such
improvements, in each case incurred in the ordinary course of operating the
Properties and not evidenced by a note or secured by property other than the
item of equipment or personal property so financed.
“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.
“Plan Assets” means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (ii) plan (as defined in
Section 4975(e)(1) of the Code) subject to Section 4975 of the Code, or (iii)
governmental plan (as defined in Section 3(32) of ERISA) subject to federal,
state or local laws, rules or regulations substantially similar to Title I of
ERISA or Section 4975 of the Code.




--------------------------------------------------------------------------------

 

“Policies” has the meaning set forth in Section 5.15(b).
“Prepayment Period” means the final three Interest Accrual Periods prior to the
Maturity Date.
“Prime Rate” means the “prime rate” published in the “Money Rates” section of
The Wall Street Journal. If The Wall Street Journal ceases to publish the “prime
rate,” then Lender shall select an equivalent publication that publishes such
“prime rate,” and if such “prime rate” is no longer generally published or is
limited, regulated or administered by a governmental or quasi-governmental body,
then Lender shall reasonably select a comparable interest rate index.
“Principal Indebtedness” means the principal balance of the Loan outstanding
from time to time.
“Prior Loan” has the meaning set forth in Section 4.17(c).
“Prohibited Change of Control” means the occurrence of either or both of the
following: (i) the failure of Borrower to be Controlled by one or more Qualified
Equityholders (individually or collectively), or (ii) the failure of any other
Required SPE to be Controlled by the same Qualified Equityholder(s) that Control
Borrower.
“Prohibited Pledge” has the meaning set forth in Section 7.1(f).
“Properties” means the real property described on Schedule A, together with all
buildings and other improvements thereon and all personal property appurtant
thereto; and “Property” means an individual property included in the Properties
or all Properties collectively, as the context may require.
“Proportional Amount” has the meaning set forth in Section 9.30.
“Qualified Equityholder” means (i) Sponsor, (ii) any Person approved by Lender
with respect to which the Rating Condition is satisfied, or (iii) a bank, saving
and loan association, investment bank, insurance company, trust company,
commercial credit corporation, pension plan, pension fund or pension advisory
firm, mutual fund, government entity or plan, real estate company, investment
fund or an institution substantially similar to any of the foregoing, provided
in each case under this clause (iii) that such Person (x) has total assets (in
name or under management) in excess of $650,000,000 and (except with respect to
a pension advisory firm or similar fiduciary) capital/statutory surplus or
shareholder’s equity in excess of $250,000,000 (in both cases, exclusive of the
Property), and (y) is regularly engaged in the business of owning and operating
comparable properties in major metropolitan areas.
“Qualifying Lease” means a Lease to a Tenant that is in occupancy at a Property,
open for business at such Property, not in default under its Lease and not the
subject of a bankruptcy or similar insolvency proceedings (unless such Tenant
has assumed such Lease in bankruptcy).




--------------------------------------------------------------------------------

 

“Rating Agency” shall mean, prior to the final Securitization of the Loan, each
of S&P, Moody’s, DBRS and Fitch, or any other nationally-recognized statistical
rating agency that has been designated by Lender and, after the final
Securitization of the Loan, shall mean any of the foregoing that have rated and
continue to rate any of the Certificates (excluding unsolicited ratings).
“Rating Condition” means, with respect to any proposed action, the receipt by
Lender of confirmation in writing from each of the Rating Agencies that such
action shall not result, in and of itself, in a downgrade, withdrawal, or
qualification of any rating then assigned to any outstanding Certificates;
except that if any portion of the Loan has not been Securitized pursuant to a
Securitization rated by the Rating Agencies, then “Rating Condition” shall
instead mean the receipt of prior written approval of both (x) the applicable
Rating Agencies (if and to the extent that any portion of the Loan has been
Securitized pursuant to a Securitization or series of Securitizations rated by
such Rating Agencies), and (y) Lender in its sole discretion. No Rating
Condition shall be regarded as having been satisfied unless and until any
conditions imposed on the effectiveness of any confirmation from any Rating
Agency shall have been satisfied. Lender shall have the right in its sole
discretion to waive a Rating Condition requirement with respect to any Rating
Agency that Lender determines has declined to review the applicable proposal;
provided that if Lender determines that any Rating Agency has declined to review
a Defeasance, then the Rating Condition requirement shall not be waived but
shall instead be deemed satisfied as it relates to such Rating Agency for such
Defeasance.
“Regulatory Change” means any change after the Closing Date in federal, state or
foreign laws or regulations or the adoption or the making, after such date, of
any interpretations, directives or requests applying to a class of banks or
companies controlling banks, including Lender, of or under any federal, state or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.
“Release” with respect to any Hazardous Substance means any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances into the indoor or outdoor environment (including the
movement of Hazardous Substances through ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata), and “Released” has the
meaning correlative thereto.
“REMIC” means a “real estate mortgage investment conduit” as defined in Section
860D of the Code.
“Representative Borrower” has the meaning set forth in Section 9.4.
“Required SPE” means Borrower and Operating Lessee.
“Revenues” means all rents (including percentage rent), rent equivalents, moneys
payable as damages pursuant to a Lease or in lieu of rent or rent equivalents
(including all termination fees), royalties (including all oil and gas or other
mineral royalties and bonuses),




--------------------------------------------------------------------------------

 

income, receivables, receipts, revenues, deposits (including security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, and other consideration of whatever form or nature received by or paid
to or for the account of or benefit of Borrower or (without duplication)
Operating Lessee or Approved Property Manager from any and all sources including
any obligations now existing or hereafter arising or created out of the sale,
lease, sublease, license, concession or other grant of the right of the use and
occupancy of property or rendering of services by Borrower or Operating Lessee
and proceeds, if any, from business interruption or other loss of income
insurance.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and its successors.
“Securitization” means a transaction in which all or any portion of the Loan is
deposited into one or more trusts or entities that issue Certificates to
investors, or a similar transaction; and the term “Securitize” and “Securitized”
have meanings correlative to the foregoing.
“Securitization Vehicle” means the issuer of Certificates in a Securitization of
the Loan.
“Service” means the Internal Revenue Service or any successor agency thereto.
“Servicer” means the entity or entities appointed by Lender from time to time to
serve as servicer and/or special servicer of the Loan. If at any time no entity
is so appointed, the term “Servicer” shall be deemed to refer to Lender.
“Severed Loan Documents” has the meaning set forth in Section 7.2(f).
“Single Member LLC” means a limited liability company that either (x) has only
one member, or (y) has multiple members, none of which is a Single-Purpose
Entity that (1) is a limited liability company or corporation formed under the
laws of the State of Delaware, (2) owns at least a 1% direct equity interest in
Borrower, and (3) serves as the general partner or managing member of Borrower.
“Single-Purpose Entity” means a Person that:
(a)     was formed under the laws of the State of Delaware solely for the
purpose of (i) acquiring, holding, leasing, subleasing, operating, managing,
maintaining, developing and improving, in the case of Borrower or Operating
Lessee, a fee or leasehold ownership interest in one or more of the Properties,
together with all personal property owned in connection therewith or related
thereto (or, if applicable, Defeasance Collateral), or (ii) in the case of the
Borrower (x) entering into and incurring the Indebtedness and Obligations under
this Agreement and the other Loan Documents, and engaging in any activities
related or incidental thereto and (ii) entering into one or more Prior Loans,
for which it has no further obligations or liabilities, as of the date hereof;




--------------------------------------------------------------------------------

 

(b)     does not engage in any business unrelated to the applicable Property
(or, if applicable, Defeasance Collateral);
(c)     does not own any assets other than those related to its interest in the
applicable Property (or, if applicable, Defeasance Collateral), and in the case
of Borrower, does not and will not own any assets on which Lender does not have
a Lien, other than as otherwise permitted hereunder and with respect to excess
cash that has been released to Borrower pursuant hereto;
(d)     does not have any Debt other than Permitted Debt (provided that, for the
purpose of this clause (d), Debt shall not include claims against such Person
pursuant to lawsuits filed by unaffiliated third parties);
(e)     maintains books, accounts, records, financial statements, stationery,
invoices and checks that are separate and apart from those of any other Person
(except that such Person’s financial position, assets, results of operations and
cash flows may be included in the consolidated financial statements of an
affiliate of such Person in accordance with GAAP, provided that (i) any such
consolidated financial statements do not suggest in any way that such Person’s
assets are available to satisfy the claims of its affiliate’s creditors and (ii)
such assets shall also be listed on such Person’s own separate balance sheet);
(f)     is subject to and complies with all of the limitations on powers and
separateness requirements set forth in the organizational documentation of such
Person as of the Closing Date;
(g)     holds itself out as being a Person separate and apart from each other
Person and not as a division or part of another Person;
(h)     conducts its business in its own name or in a name franchised or
licensed to it by an entity other than an Affiliate;
(i)     exercises reasonable efforts to correct any known misunderstanding
actually known to it regarding its separate identity, and maintains an
arm’s-length relationship with its affiliates;
(j)     pays its own liabilities out of its own funds, including the salaries of
its own employees, if any (provided that (i) the foregoing shall not require
such Person’s equityholders to make any additional capital contributions to such
Person and (ii) any failure to pay liabilities as a result of insufficient cash
flow shall not be a violation of this clause (j), except to the extent that such
insufficiency is the result of such Person making distributions to its
equityholders so as to cause such insufficiency) and reasonably allocates any
overhead that is shared with an affiliate, including paying for shared office
space and services performed by any officer or employee of an affiliate;




--------------------------------------------------------------------------------

 

(k)     maintains a sufficient number of employees, if any, in light of its
contemplated business operations;
(l)     conducts its business so that the assumptions made with respect to it
that are contained in the Nonconsolidation Opinion shall at all times be true
and correct in all material respects;
(m)     maintains its assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;
(n)     observes all applicable entity-level formalities, to the extent
necessary to comply with the other clauses of this definition;
(o)     does not commingle its assets with those of any other Person, except
pursuant to the Loan Documents, and holds its assets in its own name;
(p)     does not assume, guarantee or become obligated for the debts of any
other Person, and does not hold out its credit as being available to satisfy the
obligations or securities of others, except in connection with a Prior Loan for
which it has no further liabilities or obligations;
(q)     does not acquire obligations or securities of its direct or indirect
equityholders;
(r)     does not pledge its assets for the benefit of any other Person (except,
in the case of Operating Lessee, a pledge of its assets for the benefit of
Borrower pursuant to any Loan Document and, in the case of Borrower and
Operating Lessee, a pledge of its assets to secure a Prior Loan from which all
such assets have been released as of the date hereof) and does not make any
loans or advances to any other Person other than as contemplated by the Loan
Documents with respect to co-Borrowers;
(s)     maintains adequate capital in light of its contemplated business
operations (provided that (i) the foregoing shall not require such Person’s
partners, members or shareholders to make any additional capital contributions
to such Person and (ii) the failure to maintain adequate capital as a result of
insufficient cash flow shall not be a violation of this clause (s), except to
the extent that such insufficiency is the result of such Person making
distributions to its equityholders so as to cause such insufficiency);
(t)     has two Independent Directors on its board of directors or board of
managers, and has organizational documents that (i) provide that the Independent
Directors shall consider only the interests of Borrower, including its
creditors, and shall have no fiduciary duties to Borrower’s equityholders
(except to the extent of their respective interests in Borrower), and (ii)
prohibit the replacement of any Independent Director without Cause and without
giving at least two Business Days’ prior written notice to Lender (except in the
case of the death, legal incapacity, or voluntary non-collusive resignation of
an Independent Director, in which case no prior notice to Lender




--------------------------------------------------------------------------------

 

or the Rating Agencies shall be required in connection with the replacement of
such Independent Director with a new Independent Director that is provided by
any of the companies listed in the definition of “Independent Director”);
(u)     if such entity is a Single Member LLC, has organizational documents that
provide either (i) for so long as the Loan remains outstanding, the Independent
Members are admitted as members of the Single Member LLC or (ii) upon the
occurrence of any event (other than a permitted equity transfer) that causes its
sole member to cease to be a member while the Loan is outstanding, at least one
of its Independent Directors shall automatically be admitted as the sole member
of the Single Member LLC and shall preserve and continue the existence of the
Single Member LLC without dissolution; and
(v)     has by-laws or an operating agreement, which provides that, for so long
as the Loan is outstanding, such Person shall not take or consent to any of the
following actions except to the extent expressly permitted in this Agreement and
the other Loan Documents:
(i)
the dissolution, liquidation, consolidation, merger or sale of all or
substantially all of its assets;

(ii)
the engagement by such Person in any business other than the acquisition,
development, management, leasing, financing, improving, ownership, maintenance
and operation of the applicable Property and activities incidental thereto;

(iii)
the filing, or consent to the filing, of a bankruptcy or insolvency petition,
any general assignment for the benefit of creditors or the institution of any
other insolvency proceeding, the seeking or consenting to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, custodian or any similar
official in respect of such Person, admitting in writing such Person’s inability
to pay its debts generally as they become due, or the taking of any action in
furtherance of any of the foregoing, in each case, in respect of itself, without
the affirmative vote of both of its Independent Directors; and

(iv)
any amendment or modification of any provision of its organizational documents
relating to qualification as a “Single-Purpose Entity”.

“Smith Travel Reports” means a “STAR Program Report” with respect to the
Property prepared by Smith Travel Research, Inc.
“Sponsor” means Chesapeake Lodging, L.P., a Delaware limited partnership.
“Subordination of Management Agreement” means, individually or collectively as
the context may require, (i) that certain consent and agreement of manager and
subordination of management agreement executed by the Hyatt Herald Square
Operating Lessee and the




--------------------------------------------------------------------------------

 

Approved Property Manager as of the Closing Date and (ii) that certain consent
and agreement of manager and subordination of management agreement executed by
the Hyatt Place Operating Lessee and the Approved Property Manager as of the
Closing Date, as each may from time to time be amended, restated, replaced,
supplemented or otherwise modified in accordance herewith and any other
subordination, non-disturbance and attornment agreement entered into by
Borrower, Operating Lessee and any other Approved Property Manager in accordance
herewith, as the same may from time to time be amended, restated, replaced,
supplemented or otherwise modified in accordance herewith.
“Successor Borrower” means a Single-Purpose Entity that is Controlled by one or
more Qualified Equityholders.
“Successor Operating Lessee” means a Single-Purpose Entity that is Controlled by
the same Qualified Equityholders that Control Successor Borrower and is a
successor to the Operating Lessee under the Operating Lease.
“Survey” means, with respect to each Property, a current land title survey
thereof, certified to Borrower, the title company issuing the applicable Title
Insurance Policy and Lender and their respective successors and assigns, in form
and substance reasonably satisfactory to Lender.
“Tax and Insurance Escrow Account” has the meaning set forth in Section 3.4(a).
“Taxes” means all real estate and personal property taxes, assessments, fees,
taxes on rents or rentals, water rates or sewer rents, facilities and other
governmental, municipal and utility district charges or other similar taxes or
assessments now or hereafter levied or assessed or imposed against the
Properties, Borrower or Operating Lessee with respect to the Properties or rents
therefrom or that may become Liens upon any of the Properties, without deduction
for any amounts reimbursable to Borrower or Operating Lessee by third parties.
“Tenant” means any Person liable by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) pursuant to a
Lease.
“Tenant Improvements” means, collectively, (i) tenant improvements to be
undertaken for any Tenant that are required to be completed by or on behalf of
Borrower or Operating Lessee pursuant to the terms of such Tenant’s Lease, and
(ii) tenant improvements paid or reimbursed through allowances to a Tenant
pursuant to such Tenant’s Lease.
“Test Period” means each 12-month period ending on the last day of a Fiscal
Quarter.
“Threshold Amount” means, with respect to each Property, an amount equal to 5.0%
of such Property’s Allocated Loan Amount.
“Title Insurance Policy” means, with respect to each Property, an American Land
Title Association lender’s title insurance policy or a comparable form of
lender’s title insurance




--------------------------------------------------------------------------------

 

policy approved for use in the applicable jurisdiction, in form and substance
reasonably satisfactory to Lender.
“Trade Payables” means unsecured amounts payable by or on behalf of Borrower or
Operating Lessee for or in respect of the operation of the Property in the
ordinary course and that would under GAAP and the Uniform System of Accounts be
regarded as ordinary expenses, including amounts payable to suppliers, vendors,
contractors, mechanics, materialmen or other Persons providing property or
services to the Property, Borrower or Operating Lessee and the capitalized
amount of any ordinary-course financing leases.
“Transaction” means, collectively, the transactions contemplated and/or financed
by the Loan Documents.
“Transfer” means the sale or other whole or partial conveyance of all or any
portion of any of the Collateral or any direct or indirect interest therein to a
third party, including granting of any purchase options, rights of first
refusal, rights of first offer or similar rights in respect of any portion of
the Collateral or the subjecting of any portion of the Collateral to
restrictions on transfer; except that the conveyance of a space lease at such
Property in accordance herewith shall not constitute a Transfer.
“Treasury Constant Yield” means the arithmetic mean of the rates published as
“Treasury Constant Maturities” as of 5:00 p.m., New York time, for the five
Business Days preceding the date on which acceleration has been declared, as
shown on the USD screen of Reuters (or such other page as may replace that page
on that service, or such other page or replacement therefor on any successor
service), or if such service is not available, the Bloomberg Service (or any
successor service), or if neither Reuters nor the Bloomberg Service is
available, under Section 504 in the weekly statistical release designated
H.15(519) (or any successor publication) published by the Board of Governors of
the Federal Reserve System, for “On the Run” U.S. Treasury obligations
corresponding to the commencement of the Prepayment Period. If no such maturity
shall so exactly correspond, yields for the two most closely corresponding
published maturities shall be calculated pursuant to the foregoing sentence and
the Treasury Constant Yield shall be interpolated or extrapolated (as
applicable) from such yields on a straight-line basis (rounding, in the case of
relevant periods, to the nearest month).
“Trigger Level” means $8,500,000.
“Trigger Period” means (a) any period during which a Hyatt Flag Trigger Event
shall be continuing and/or (b) any period from (i) the conclusion of any Test
Period during which Net Operating Income is less than the Trigger Level, to (ii)
the conclusion of any Test Period ending on a Fiscal Quarter thereafter during
which (x) Net Operating Income for such Test Period is equal to or greater than
the Trigger Level and (y) no Hyatt Flag Trigger Event is then continuing.
“Unfunded Obligations” means the items described in Schedule D.
“Unfunded Obligations Account” has the meaning set forth in Section 3.7(a).




--------------------------------------------------------------------------------

 

“Unfunded Obligations Amount” means $0.
“Uniform System of Accounts” means the “Uniform System of Accounts for the
Lodging Industry” (tenth edition) published by The Financial Management
Committee of the American Hotel and Lodging Association or such more recent
edition thereof as shall be in effect from time to time hereafter.
“Use” means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, possession, use, discharge,
placement, treatment, disposal, disposition, removal, abatement, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance.
“U.S. Person” means a United States person within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax” means any present or future tax, assessment or other charge or levy
imposed by or on behalf of the United States of America or any taxing authority
thereof.
“Waste” means any material abuse or destructive use (whether by action or
inaction) of any Property.
“Yield Maintenance Premium” means, with respect to any payment of principal on a
Note or Note Component following acceleration of the Loan during the continuance
of an Event of Default, the product of:
(A)     a fraction whose numerator is the amount so paid and whose denominator
is the outstanding principal balance of the Note or Note Component before giving
effect to such payment, times
(B)     the excess of (1) the sum of the respective present values, computed as
of the date of prepayment, of the remaining scheduled payments of principal and
interest with respect to the Note or Note Component, including the balloon
payment on the scheduled Maturity Date (assuming no prepayments or acceleration
of the Loan), determined by discounting such payments to the date on which such
prepayment is made at the Treasury Constant Yield, over (2) the outstanding
principal balance of the Note or Note Component on such date immediately prior
to such prepayment;
provided that the Yield Maintenance Premium shall not be less than 3% of the
amount prepaid. The calculation of the Yield Maintenance Premium shall be made
by Lender and shall, absent manifest error, be final, conclusive and binding
upon all parties.
(b)    Rules of Construction. Unless otherwise specified, (i) all references to
sections, schedules and exhibits are to sections, schedules and exhibits in or
to this Agreement, (ii) all meanings attributed to defined terms in this
Agreement shall be equally applicable to both the singular and plural forms of
the terms so defined, (iii) “including” means “including, but not limited to”,
(iv) “mortgage” means a mortgage, deed of trust, deed to secure debt or similar




--------------------------------------------------------------------------------

 

instrument, as applicable, and “mortgagee” means the secured party under a
mortgage, deed of trust, deed to secure debt or similar instrument, (v) the
words “hereof,” “herein,” “hereby,” “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision, article, section or other subdivision of this Agreement,
(vi) all references to “this Section” shall refer to the Section of this
Agreement in which such reference appears in its entirety and not to any
particular clause or subsection or such Section, and (vii) unless otherwise
indicated, terms used herein and defined by cross-reference to another agreement
or document shall have the meaning set forth in such other agreement or document
as of the Closing Date, notwithstanding any subsequent amendment or restatement
of or modification to such other agreement or document. Except as otherwise
indicated, all accounting terms not specifically defined in this Agreement shall
be construed in accordance with GAAP, as the same may be modified in this
Agreement. Each covenant of Borrower contained herein with respect to the
operation and maintenance of or otherwise relating to the Property shall be
construed to mean that Borrower shall comply or cause the Operating Lessee to
comply with such covenant; and any failure by the Operating Lessee to comply
therewith shall constitute a Default hereunder even though Operating Lessee is
not a party to this Agreement.




--------------------------------------------------------------------------------

 

Article I
GENERAL TERMS
Section 1.1.    The Loan.On the Closing Date, subject to the terms and
conditions of this Agreement, Lender shall make a loan to Borrower (the “Loan”)
in an amount equal to the Loan Amount. The Loan shall initially be represented
by a single Note that shall bear interest as described in this Agreement at a
per annum rate equal to the Interest Rate. Interest payable hereunder shall be
computed on the basis of a 360-day year and the actual number of days elapsed in
the related Interest Accrual Period.
(b)    The Loan shall be secured by the Collateral pursuant to the Mortgage and
the other Loan Documents.
(c)    Upon written notice from Lender to Borrower, the Note will be deemed to
have been subdivided into multiple components (“Note Components”). Each Note
Component shall have such notional balance and interest rate as Lender shall
specify in such notice, provided that the sum of the principal balances of all
Note Components shall equal the then-current Principal Indebtedness, and the
initial weighted average of the component interest rates, weighted on the basis
of their respective principal balances, shall equal the Interest Rate. Borrower
shall be treated as the obligor with respect to each of the Note Components, and
Borrower acknowledges that each Note Component may be individually beneficially
owned by a separate Person. The Note Components need not be represented by
separate physical Notes, but if requested by Lender, each Note Component shall
be represented by a separate physical Note, in which case Borrower shall execute
and return to Lender each such Note promptly following Borrower’s receipt of an
execution copy thereof. If requested by Lender, Borrower shall deliver to
Lender, together with such replacement Notes, an opinion of counsel with respect
to the due authorization and enforceability of such replacement Notes. Upon
receipt by Lender of such replacement Notes, Lender shall promptly return the
original Note to Borrower. Voluntary and involuntary prepayments of principal on
the Loan shall be applied to the Notes or Note Components as Lender shall
determine, provided that, except with respect to amounts applied toward
principal during the continuance of an Event of Default, no such allocation of
principal to the Notes or Note Components shall have the effect of increasing
the weighted average of the component interest rates (but amounts applied toward
principal during the continuance of an Event of Default may increase the
weighted average interest rate of the Notes or Note Components, with the result
that the Interest Rate might increase).
Section 1.2.    Interest and Principal.
(a)    On each Payment Date prior to the Initial Principal Payment Date,
Borrower shall pay to Lender interest on each Note for the applicable Interest
Accrual Period at the applicable Interest Rate (except that in each case,
interest shall be payable on the Indebtedness, including due and unpaid
interest, at the Default Rate with respect to any portion of such Interest
Accrual Period falling during the continuance of an Event of Default).
Commencing with the Initial Principal Payment Date, and on each and every
Payment Date thereafter, Borrower shall pay to Lender a constant monthly payment
of $445,410.72, which amount shall be applied first toward the payment of
interest on each Note for the applicable




--------------------------------------------------------------------------------

 

Interest Accrual Period at the applicable Interest Rate (except that in each
case, interest shall be payable on the Indebtedness, including due but unpaid
interest, at the Default Rate with respect to any portion of such Interest
Accrual Period falling during the continuance of an Event of Default, in which
case the monthly payment shall be increased by the amount of Default Interest
accrued on the Notes during the applicable Interest Accrual Period), and the
balance shall be applied toward the reduction of the outstanding principal
balances of the Notes or Note Components pro rata in accordance with their then
outstanding principal balances.
Notwithstanding the foregoing, on the Closing Date, Borrower shall pay interest
from and including the Closing Date through the end of the first Interest
Accrual Period, in lieu of making such payment on the first Payment Date
following the Closing Date (unless the Closing Date falls on a Payment Date, in
which case, no interest will be collected on the Closing Date, and Borrower
shall make the payment required pursuant to this Section commencing on the first
Payment Date following the Closing Date).
(b)    No prepayments of the Loan shall be permitted except for (i) prepayments
resulting from Casualty or Condemnation as described in Section 5.16, and (ii) a
prepayment of the Loan in whole (but not in part) during the Prepayment Period
on not less than ten Business Days prior written notice; provided that any
prepayment hereunder shall be accompanied by all interest accrued on the amount
prepaid, plus the amount of interest that would have accrued on the amount
prepaid if the Loan had remained outstanding through the end of the Interest
Accrual Period in which such prepayment occurs, plus all other amounts then due
under the Loan Documents. Borrower’s notice of prepayment shall create an
obligation of Borrower to prepay the Loan as set forth therein, but may be
rescinded with five days’ written notice to Lender (subject to payment of any
out-of-pocket costs and expenses resulting from such rescission). In addition,
Defeasance shall be permitted after the expiration of the Lockout Period as
described in Section 2.1. The entire outstanding principal balance of the Loan,
together with interest through the end of the applicable Interest Accrual Period
and all other amounts then due under the Loan Documents, shall be due and
payable by Borrower to Lender on the Maturity Date.
(c)    If all or any portion of the Principal Indebtedness is paid to Lender
following acceleration of the Loan prior to the Prepayment Period, Borrower
shall pay to Lender an amount equal to the applicable Yield Maintenance Premium;
provided, however, that no Yield Maintenance Premium shall be due and payable
with respect to any prepayment of the Loan as a result of a Casualty or
Condemnation, so long as no Event of Default is continuing. Amounts received in
respect of the Indebtedness during the continuance of an Event of Default shall
be applied toward interest, principal and other components of the Indebtedness
(in such order as Lender shall determine) before any such amounts are applied
toward payment of Yield Maintenance Premiums, with the result that Yield
Maintenance Premiums shall accrue as the Principal Indebtedness is repaid but no
amount received from Borrower shall constitute payment of a Yield Maintenance
Premium until the remainder of the Indebtedness shall have been paid in full.
Borrower acknowledges that (i) a prepayment will cause damage to Lender; (ii)
the Yield Maintenance Premium is intended to compensate Lender for the loss of
its investment and the expense incurred and time and effort associated with
making the Loan, which will not be fully repaid if the Loan is prepaid; (iii) it
will be extremely difficult and impractical to ascertain the




--------------------------------------------------------------------------------

 

extent of Lender’s damages caused by a prepayment after an acceleration or any
other prepayment not permitted by the Loan Documents; and (iv) the Yield
Maintenance Premium represents Lender’s and Borrower’s reasonable estimate of
Lender’s damages from the prepayment and is not a penalty.
(d)    Any payments of interest and/or principal not paid when due hereunder
shall bear interest at the applicable Default Rate and, in the case of all
payments due hereunder other than the repayment of the Principal Indebtedness on
the Maturity Date, when paid shall be accompanied by a late fee in an amount
equal to the lesser of four percent of such unpaid sum and the maximum amount
permitted by applicable law, in order to defray a portion of the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment.
Section 1.3.    Method and Place of Payment. Except as otherwise specifically
provided in this Agreement, all payments and prepayments under this Agreement
and the Notes (including any deposit into the Cash Management Account pursuant
to Section 3.2(c)) shall be made to Lender not later than 1:00 p.m., New York
City time, on the date when due and shall be made in lawful money of the United
States of America by wire transfer in federal or other immediately available
funds to the account specified from time to time by Lender. Any funds received
by Lender after such time shall be deemed to have been paid on the next
succeeding Business Day. Lender shall notify Borrower in writing of any changes
in the account to which payments are to be made. If the amount received from
Borrower (or from the Cash Management Account pursuant to Section 3.2(b)) is
less than the sum of all amounts then due and payable hereunder, such amount
shall be applied, at Lender’s sole discretion, either toward the components of
the Indebtedness (e.g., interest, principal and other amounts payable hereunder)
and the Notes and Note Components, in such sequence as Lender shall elect in its
sole discretion, or toward the payment of Property expenses.
Section 1.4.    Taxes; Regulatory Change.
(a)    Borrower shall indemnify Lender and hold Lender harmless from and against
any present or future stamp, documentary or other similar or related taxes or
other similar or related charges now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority by reason of the execution
and delivery of the Loan Documents and any consents, waivers, amendments and
enforcement of rights under the Loan Documents.
(b)    Reasonably promptly following Borrower’s request, the initial Lender
shall complete and deliver to Borrower a duly executed Form W-9 certifying that
is not subject to backup withholding. If Borrower is required by law to withhold
or deduct any amount from any payment hereunder in respect of any Borrower Tax,
Borrower shall withhold or deduct the appropriate amount, remit such amount to
the appropriate Governmental Authority and pay to the Lender and each Person to
whom there has been an Assignment or Participation of a Loan such additional
amounts as are necessary in order that the net payment of any amount due
hereunder, after deduction for or withholding in respect of any Borrower Tax
imposed with respect to such payment, will not be less than the amount stated in
this Agreement to be then due and payable; except that the foregoing obligation
to pay such additional amounts shall not apply (i) to any net




--------------------------------------------------------------------------------

 

income or franchise taxes imposed by the jurisdiction under the laws of which
the Lender is organized, has its principal place of business or where its
applicable lending office is located, (ii) with respect to any amount of U.S.
Tax in effect and applicable to payments to the Lender on the date of this
Agreement (or, for payments made under this Agreement to any Person to whom
there has been an Assignment or Participation, with respect to any amount of
U.S. Tax imposed by any law in effect and applicable to payments to such Person
on the date of such Assignment or Participation) or (iii) to any amount of
Borrower Taxes imposed solely by reason of the failure by an assignee to comply
with applicable certification, information, documentation or other reporting
requirements concerning the nationality, residence, identity or connections with
the United States of America of such Person (or beneficial owner, as the case
may be) if such compliance is required by statute or regulation of the United
States of America as a precondition to relief or exemption from such Borrower
Taxes. If Borrower shall fail to pay any Borrower Taxes or other amounts that
Borrower is required to pay pursuant to this Section, and Lender or any Person
to whom there has been an Assignment or Participation of a Loan pays the same,
Borrower shall reimburse Lender or such Person promptly following demand
therefore in the currency in which such Taxes or other amounts are paid, whether
or not such Taxes were correctly or legally asserted, together with interest
thereon from and including the date of payment to but excluding the date of
reimbursement at a rate per annum equal to the Default Rate.
(c)    Within 30 days after paying any amount from which it is required by law
to make any deduction or withholding, and within 30 days after it is required by
law to remit such deduction or withholding to any relevant taxing or other
authority, Borrower shall deliver to Lender satisfactory evidence of such
deduction, withholding or payment (as the case may be).
(d)    If, as a result of any Regulatory Change, any reserve, special deposit or
similar requirements relating to any extensions of credit or other assets of, or
any deposits with, Lender or any holder of all or a portion of the Loan is
imposed, modified or deemed applicable and the result is to increase the cost to
such Lender or such holder of making or holding the Loan, or to reduce the
amount receivable by Lender or such holder hereunder in respect of any portion
of the Loan by an amount deemed by Lender or such holder to be material (such
increases in cost and reductions in amounts receivable, “Increased Costs”), then
Borrower agrees that it will pay to Lender or such holder upon Lender’s or such
holder’s request such additional amount or amounts as will compensate Lender
and/or such holder for such Increased Costs to the extent that such Increased
Costs are reasonably allocable to the Loan. Lender will notify Borrower in
writing of any event occurring after the Closing Date that will entitle Lender
or any holder of the Loan to compensation pursuant to this Section as promptly
as practicable after it obtains knowledge thereof and determines to request such
compensation and will designate a different lending office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
such Lender. If such Lender shall fail to notify Borrower of any such event
within 90 days following the end of the month during which such event occurred,
then Borrower’s liability for any amounts described in this Section incurred by
such Lender as a result of such event shall be limited to those attributable to
the period occurring subsequent to the 90th day prior to the date upon which
such Lender actually notified Borrower of the occurrence of




--------------------------------------------------------------------------------

 

such event. Notwithstanding the foregoing, in no event shall Borrower be
required to compensate Lender or any holder of the Loan for any portion of the
income or franchise taxes of Lender or such holder, whether or not attributable
to payments made by Borrower. If a Lender requests compensation under this
Section, Borrower may, by notice to Lender, require that such Lender furnish to
Borrower a statement setting forth in reasonable detail the basis for requesting
such compensation and the method for determining the amount thereof.
Section 1.5.    Release. Upon payment of the Indebtedness in full when permitted
or required hereunder, Lender shall execute instruments prepared by Borrower and
reasonably satisfactory to Lender, which, at Borrower’s election and at
Borrower’s sole cost and expense, either (a) release and discharge all Liens on
all Collateral securing payment of the Indebtedness (subject to Borrower’s
obligation to pay any associated fees and expenses), including all balances in
the Collateral Accounts, or (b) assign such Liens (and the Loan Documents) to a
new lender designated by Borrower. Any release or assignment provided by Lender
pursuant to this Section shall be without recourse, representation or warranty
of any kind.
Article II
DEFEASANCE AND ASSUMPTION
Section 2.1.    Defeasance.
(a)    On any date after the expiration of the Lockout Period, subject to the
notice requirement described in Section 2.1(c), Borrower may obtain the release
of the Collateral from the Liens of the Loan Documents upon the payment to
Lender of all sums then due under the Loan Documents and the delivery of the
following to Lender:
(i)    Defeasance Collateral sufficient to provide payments on or prior to, and
in any event as close as possible to, all successive Payment Dates in an amount
sufficient to make all payments of interest and principal due hereunder,
including the then outstanding Principal Indebtedness, on the first Payment Date
in the Prepayment Period or such other Payment Date in the Prepayment Period as
Borrower shall elect;
(ii)    written confirmation from an independent certified public accounting
firm reasonably satisfactory to Lender that such Defeasance Collateral is
sufficient to provide the payments described in clause (i) above;
(iii)    a security agreement, in form and substance reasonably satisfactory to
Lender, creating in favor of Lender a first priority perfected security interest
in such Defeasance Collateral (a “Defeasance Pledge Agreement”);
(iv)    an opinion of counsel for Borrower, in form and substance reasonably
satisfactory to Lender and delivered by counsel reasonably satisfactory to
Lender, opining that (1) the Defeasance Pledge Agreement has been duly
authorized and is enforceable against Borrower in accordance with its terms and
that Lender has a perfected first priority security interest in such Defeasance
Collateral; (2) if the Loan has been Securitized, the Defeasance (including the
assumption pursuant to Section 2.1(b))




--------------------------------------------------------------------------------

 

does not cause a tax to be imposed on the Securitization Vehicle or, if the
Securitization Vehicle is a REMIC, does not cause any portion of the Loan to
cease to be a “qualified mortgage” within the meaning of section 860G(a)(3) of
the Code, and (3) the Defeasance does not constitute a “significant
modification” of the Loan under Section 1001 of the Code;
(v)    if all or any portion of the Loan has been Securitized, the Rating
Condition with respect to such Defeasance shall have been satisfied or deemed
satisfied pursuant to the definition of “Rating Condition”;
(vi)    instruments reasonably satisfactory to Lender releasing and discharging
or assigning to a third party Lender’s Liens on the Collateral (other than the
Defeasance Collateral);
(vii)    such other customary certificates, opinions, documents or instruments
as Lender and the Rating Agencies may reasonably request; and
(viii)    reimbursement for any costs and expenses incurred in connection with
this Section (including Rating Agency and Servicer fees and expenses, reasonable
fees and expenses of legal counsel and accountants and any revenue, documentary
stamp or intangible taxes or any other tax or charge due in connection
herewith).
Lender shall reasonably cooperate with Borrower to avoid the incurrence of
mortgage recording taxes in connection with a Defeasance, at Borrower’s sole
cost and expense. For the avoidance of doubt, a Defeasance shall be permitted
only with respect to the entire Loan, and no partial defeasance, or release of
any individual Property, shall be permitted.
(b)    At the time of the Defeasance, the Loan shall be assumed by a
bankruptcy-remote entity established or designated by the initial Lender
hereunder or its designee, to which Borrower shall transfer all of the
Defeasance Collateral (a “Defeasance Borrower”). The right of the initial Lender
hereunder or its designee to establish or designate a Defeasance Borrower shall
be retained by the initial Lender notwithstanding the sale or transfer of the
Loan unless such obligation is specifically assigned to and assumed by the
transferee.  Such Defeasance Borrower shall execute and deliver to Lender an
assumption agreement in form and substance reasonably satisfactory to Lender,
such Uniform Commercial Code financing statements as may be reasonably requested
by Lender and legal opinions of counsel reasonably acceptable to Lender that are
substantially equivalent to the opinions delivered to Lender on the Closing
Date, including new nonconsolidation opinions reasonably satisfactory to Lender
and satisfactory to the Rating Agencies; and Borrower and the Defeasance
Borrower shall deliver such other documents, certificates and legal opinions as
Lender shall reasonably request.
(c)    Borrower must give Lender and each Rating Agency at least 30 days’ (and
not more than 60 days’) prior written notice of any Defeasance under this
Section, specifying the date on which the Defeasance is to occur. If such
Defeasance is not made on such date (x) Borrower’s notice of Defeasance will be
deemed rescinded, and (y) Borrower shall on such




--------------------------------------------------------------------------------

 

date pay to Lender all reasonable losses, costs and expenses suffered by Lender
as a consequence of such rescission.
(d)    Upon satisfaction of the requirements contained in this Section, Lender
will execute and deliver to Borrower such instruments, prepared by Borrower and
approved by Lender, as shall be necessary to release the Property from the Liens
of the Loan Documents and to release Borrower, Operating Lessee and Sponsor of
their obligations, liabilities, guarantees and indemnities under the Loan
Documents, except for (i) any obligations, liabilities, guarantees and
indemnities that by their express terms survive the repayment of the
Indebtedness in full and (ii) claims arising under any indemnity or guaranty
prior to the date on which the Loan is Defeased in full.
Section 2.2.    Assumption. From and after the first anniversary of the Closing
Date, the initial Borrower shall have the right to contemporaneously Transfer
all of the Collateral to a Successor Borrower that will assume all of the
obligations of Borrower hereunder and under the other Loan Documents (an
“Assumption”), provided no Event of Default or monetary Default is then
continuing or would result therefrom and the following conditions are met to the
reasonable satisfaction of Lender:
(i)    such Successor Borrower shall have executed and delivered to Lender an
assumption agreement (including an assumption of the Mortgage in recordable
form, if requested by Lender), in form and substance reasonably acceptable to
Lender, evidencing its agreement to abide and be bound by the terms of the Loan
Documents and containing representations substantially equivalent to those
contained in Article IV (recast, as necessary, such that representations that
specifically relate to Closing Date are remade as of the date of such
assumption), and such other representations (and evidence of the accuracy of
such representations) as Lender shall reasonably request (and upon such
assumption and the satisfaction of the other conditions set forth in this
Section, Borrower and Operating Lessee shall be released from such all
obligations, liabilities, guarantees and indemnities under the Loan Documents);
(ii)    unless the Operating Lease shall have been terminated pursuant to
Section 5.21(ii), the obligations of Operating Lessee under the Operating Lease
shall have been assumed by a Successor Operating Lessee pursuant to an
assumption agreement, in form and substance reasonably acceptable to Lender (and
upon such assumption and the satisfaction of the other conditions set forth in
this Section, Operating Lessee shall be released from such all obligations,
liabilities, guarantees and indemnities under the Loan Documents), and such
Successor Operating Lessee shall have delivered to Lender all documents
reasonably requested by Lender relating to the existence of such Successor
Operating Lessee and the due authorization of such Operating Lessee to assume
the obligations under the Operating Lease, each in form and substance reasonably
satisfactory to Lender, including a certified copy of the applicable resolutions
from all appropriate persons, certified copies of the organizational documents
of the Successor Operating Lessee, together with all amendments thereto, and
certificates of good standing or existence for the Successor Operating Lessee
issued as of a recent date by its state of




--------------------------------------------------------------------------------

 

organization and each other state where such entity, by the nature of its
business, is required to qualify or register;
(iii)    such Uniform Commercial Code financing statements as may be reasonably
requested by Lender shall be filed;
(iv)    a party satisfactory to Lender in its sole discretion assumes all
obligations, liabilities, guarantees and indemnities of Sponsor and any other
guarantor under the Loan Documents pursuant to documentation satisfactory to
Lender (and upon such assumption by such party, Sponsor and any other such
guarantor shall be released from such obligations, liabilities, guarantees and
indemnities);
(v)    such Successor Borrower shall have delivered to Lender legal opinions of
counsel reasonably acceptable to Lender that are equivalent to the opinions
delivered to Lender on the Closing Date, including new nonconsolidation opinions
that are reasonably satisfactory to Lender and satisfactory to each of the
Rating Agencies; and Borrower and the Successor Borrower shall have delivered
such other documents, certificates and legal opinions, including relating to
REMIC matters, as Lender shall reasonably request;
(vi)    such Successor Borrower shall have delivered to Lender all documents
reasonably requested by it relating to the existence of such Successor Borrower
and the due authorization of the Successor Borrower to assume the Loan and to
execute and deliver the documents described in this Section, each in form and
substance reasonably satisfactory to Lender, including a certified copy of the
applicable resolutions from all appropriate persons, certified copies of the
organizational documents of the Successor Borrower, together with all amendments
thereto, and certificates of good standing or existence for the Successor
Borrower issued as of a recent date by its state of organization and each other
state where such entity, by the nature of its business, is required to qualify
or register;
(vii)    the Title Insurance Policies shall have been properly endorsed to
reflect the Transfer of the Properties to the Successor Borrower;
(viii)    if the Loan has been Securitized, the Rating Condition shall have been
satisfied with respect to the legal structure of the Successor Borrower, the
documentation of the Assumption and the related legal opinions; and
(ix)    Borrower shall have paid to Lender a nonrefundable assumption fee in an
amount equal to 1.0% of the Principal Indebtedness at the time of such
Assumption, and Borrower shall have reimbursed Lender for its reasonable
out-of-pocket costs and expenses incurred in connection with such assumption.
Section 2.3.    Transfers of Equity Interests in Borrower.
(a)    Except as set forth in clause (b) of this Section 2.3, no direct or
indirect equity interests in Borrower shall be conveyed or otherwise transferred
to any Person prior to the




--------------------------------------------------------------------------------

 

first anniversary of the Closing Date. From and after the first anniversary of
the Closing Date, no direct or indirect equity interests in Borrower shall be
conveyed or otherwise transferred to any Person, unless the following conditions
are satisfied:
(i)    no Event of Default or monetary Default shall be continuing at the time
of such conveyance or transfer;
(ii)    no Prohibited Change of Control shall occur as a result thereof;
(iii)    if any such conveyance or transfer results in Borrower ceasing to be
Controlled by Sponsor (and in connection with each subsequent conveyance or
transfer that again changes the identity of the Qualified Equityholder that
Controls Borrower), Borrower shall have paid to Lender a transfer fee in an
amount equal to 1.0% of the Principal Indebtedness at the time of such
conveyance or transfer;
(iv)    if such conveyance or transfer results in any Person acquiring more than
49% of the direct or indirect equity interest in any Required SPE (even if not
constituting a Prohibited Change of Control), Borrower shall have delivered to
Lender with respect to such Person a new non-consolidation opinion that in
Lender’s reasonable judgment satisfies the then-current criteria of the Rating
Agencies (and, to the extent that the criteria of the Rating Agencies has not
changed in any material respect since the Closing Date, Lender’s approval of any
such non-consolidation opinion that is in substantially the form of the
Nonconsolidation Opinion shall not be unreasonably withheld, delayed or
conditioned);
(v)    Borrower shall have paid the costs and expenses (if any) of the Rating
Agencies and Servicers and reimbursed Lender for its reasonable out-of-pocket
costs and expenses incurred in connection with any such conveyance or transfer;
and
(vi)    Lender shall have received 10 days advance written notice of such
conveyance or transfer.
(b)    Notwithstanding anything to the contrary contained in this Section, the
following transfers of indirect equity interests in Borrower shall be permitted
at any time without the consent of Lender: (i) the issuance of additional
shares, or the transfer of existing shares on any national securities exchange,
of Chesapeake Lodging Trust, and (ii) the issuance of additional partnership
interests, or the transfer of existing partnership interests, in Sponsor, so
long as the same does not result in a Prohibited Change of Control.

Article III

ACCOUNTS


Section 3.1.    Cash Management Account.




--------------------------------------------------------------------------------

 

(a)    On or prior to the Closing Date, Borrower and Operating Lessee shall
establish, or cause to be established, the Approved Operating Accounts and the
Approved FF&E Accounts and deliver to Lender a fully executed Account Control
Agreement with respect to each such respective account. All credit card
receivables, all cash Revenues and all other money received by (w) the Hyatt
Place Borrower, Hyatt Place Operating Lessee or the Approved Property Manager
with respect to the Hyatt Place shall be deposited into the Hyatt Place
Operating Account and (x) the Hyatt Herald Square Borrower, Hyatt Herald Square
Operating Lessee or the Approved Property Manager with respect to the Hyatt
Herald Square shall be deposited into the Hyatt Herald Square Operating Account,
which accounts have been pledged to Lender pursuant to this Agreement. All costs
and expenses incurred in connection with the operation of (y) the Hyatt Place
shall be paid solely from the Hyatt Place Operating Account or, solely with
respect to FF&E related to the Hyatt Place, from the Hyatt Place Manager FF&E
Account and (z) the Hyatt Herald Square shall be paid solely from the Hyatt
Herald Square Operating Account or, solely with respect to FF&E related to the
Hyatt Herald Square, from the Hyatt Herald Square Manager FF&E Account (or, to
the extent permitted or required herein, the Cash Management Account), and no
other account. Borrower shall not permit the amounts contained in the Approved
Operating Account, the Approved FF&E Account or any other account owned by
Borrower or Operating Lessee to be commingled with the funds of any other Person
except as set forth in this Agreement. Subject and pursuant to the Approved
Management Agreement and the Subordination of Management Agreement, the Approved
Property Manager shall be permitted to pay all costs and expenses incurred in
connection with the operation of each Property and all other amounts required or
permitted to be paid by the Approved Property Manager (including the base
management fee payable to the Approved Property Manager pursuant to the Approved
Management Agreement, to the extent such fee does not exceed the Maximum
Management Fee) in the performance of its duties and obligations with respect to
each Property out of the respective Approved Operating Account or the respective
Approved FF&E Account; provided, however, that in no event shall more than
$592,000 in the aggregate be disbursed from the Hyatt Herald Square Manager FF&E
Account to pay for FF&E or any other costs and expenses incurred in connection
with the execution of the Capital Plan.
(b)    Operating Lessee shall cause any and all amounts otherwise required to be
paid or remitted by the Approved Property Manager to Borrower or Operating
Lessee (including all amounts payable to Operating Lessee pursuant to Section
6.01 of each of the Approved Management Agreements in effect as of the Closing
Date) to be remitted directly into an Eligible Account specified from time to
time by Lender (the “Cash Management Account”), and in the event any such
amounts are paid directly to Borrower or Operating Lessee, Borrower or Operating
Lessee, as applicable, shall cause such amounts to be deposited into the Cash
Management Account within one Business Day following Borrower’s or Operating
Lessee’s receipt thereof. The Cash Management Account shall be subject to the
Cash Management Agreement which shall provide, among other things, that no party
other than Lender and Servicer shall have the right to withdraw funds from the
Cash Management Account and that the Cash Management Bank shall comply with all
instructions and entitlement orders of Lender relating to the Cash Management
Account and the other Collateral Accounts maintained at the Cash Management Bank
pursuant to the Cash Management Agreement, in each case, without the consent of
Borrower, Operating Lessee or any other Person.




--------------------------------------------------------------------------------

 

(c)    Each Approved FF&E Account and each Approved Operating Account shall at
all times be subject to an Account Control Agreement, pursuant to which such
accounts shall be in the sole dominion and control of Lender, provided that the
Approved Property Manager shall have unrestricted access to such accounts for
the purposes set forth in each Approved Management Agreement, unless and until,
(i) with respect to the Approved Operating Account, such Approved Management
Agreement shall be terminated, in which case, only Lender shall have access to
the amounts in such account and/or (ii) with respect to the Approved FF&E
Account, a Manager FF&E Reserve Failure, or a Trigger Period or Event of Default
shall occur, in which case, the FF&E Reserve Account will be maintained by
Lender pursuant to Section 3.5. Borrower and Operating Lessee shall not make any
withdrawals out of, or transfers from, the Approved FF&E Account and the
Approved Operating Account during the continuance of an Event of Default. The
Approved FF&E Account and the Approved Operating Account are pledged to Lender
pursuant to Section 3.10.
(d)    Lender shall have the right at any time and from time to time in its sole
discretion to change the Eligible Institution at which any one or more of the
Collateral Accounts is maintained (other than the Approved Operating Account and
Approved FF&E Account, so long as (i) they are maintained as Eligible Accounts
in accordance with the Approved Management Agreement and (ii) are subject to an
Account Control Agreement in accordance with the terms hereof), provided that,
in the case of any such change if an Event of Default is not then continuing,
Lender shall deliver not less than five Business Days’ prior written notice to
Borrower.
Section 3.2.    Distributions from Cash Management Account.
(a)    Lender shall transfer from the Cash Management Account to the
Distribution Account, at the end of each Business Day (or, at Borrower’s
election, on a less frequent basis), the amount, if any, by which amounts then
contained in the Cash Management Account exceed the aggregate amount required to
be paid to or reserved with Lender on the next Payment Date pursuant hereto (the
“Minimum Balance”); provided, however, that Lender shall terminate such
remittances during the continuance of an Event of Default or Trigger Period.
(b)    On each Payment Date, provided no Event of Default is continuing (and, if
and to the extent Lender so elects in its sole discretion, during the
continuance of an Event of Default until the Loan has been accelerated), Lender
shall transfer amounts from the Cash Management Account, to the extent available
therein, to make the following payments in the following order of priority:
(i)    to the Tax and Insurance Escrow Account, the amounts then required to be
deposited therein pursuant to Section 3.4;
(ii)    to Lender, the amount of all scheduled or delinquent interest and
principal on the Loan and all other amounts then due and payable under the Loan
Documents (with any amounts in respect of principal paid last);




--------------------------------------------------------------------------------

 

(iii)    if an FF&E Reserve Period shall be in effect, to the Hyatt Herald
Square FF&E Reserve Account and the Hyatt Place FF&E Reserve Account, the
respective amounts required to be deposited therein pursuant to Section 3.5;
(iv)    during the continuance of a Trigger Period or Event of Default, all
remaining amounts to the Excess Cash Flow Reserve Account; and
(v)    if no Trigger Period or Event of Default is continuing, all remaining
amounts to the Distribution Account.
(c)    If on any Payment Date the amount in the Cash Management Account is
insufficient to make all of the transfers described above (other than remittance
of excess cash to the Excess Cash Flow Reserve Account or the Distribution
Account), then Borrower shall remit to the Cash Management Account on such
Payment Date the amount of such deficiency. If Borrower fails to remit such
amount to the Cash Management Account, the same shall constitute an Event of
Default and, in addition to all other rights and remedies provided for under the
Loan Documents, Lender may disburse and apply the amounts in the Collateral
Accounts in accordance with Section 3.9(c).
Section 3.3.    Loss Proceeds Account.
(a)    Upon the occurrence of a Casualty or Condemnation, Lender will establish
and maintain an Eligible Account (which may be a subaccount of the Cash
Management Account) for the purpose of depositing any Loss Proceeds (the “Loss
Proceeds Account”).
(b)    Provided no Event of Default is continuing, funds in the Loss Proceeds
Account shall be applied in accordance with Section 5.16.
Section 3.4.    Tax and Insurance Escrow Account.
(a)    Lender will establish and maintain an Eligible Account (which may be a
subaccount of the Cash Management Account) for the purpose of reserving amounts
payable by Borrower in respect of Taxes and insurance premiums (the “Tax and
Insurance Escrow Account”).
(b)    On the Closing Date, Borrower shall deposit, or cause to be deposited,
into the Tax and Insurance Escrow Account an amount sufficient to pay all Taxes
by the 30th day prior to the date they come due, assuming subsequent monthly
fundings on Payment Dates of 1/12 of projected annual Taxes.
(c)    On each subsequent Payment Date, an additional deposit shall be made
therein in an amount equal to 1/12 of the Taxes that Lender reasonably
estimates, based on information provided by Borrower, will be payable during the
next ensuing 12 months; provided, however, that if at any time Lender reasonably
determines that the amount in the Tax and Insurance Escrow Account will not be
sufficient to accumulate (upon payment of subsequent monthly amounts in
accordance with the provisions of this Agreement) the full amount of all




--------------------------------------------------------------------------------

 

installments of Taxes by the date on which such amounts come due, then Lender
shall notify Borrower of such determination and Borrower shall increase its
monthly payments to the Tax and Insurance Escrow Account by the amount that
Lender reasonably estimates is sufficient to achieve such accumulation.
(d)    Within five Business Days following the date on which the Property is no
longer insured under a blanket insurance program reasonably acceptable to Lender
and satisfying to Lender’s reasonable satisfaction all Rating Agency
requirements, Borrower shall deposit, or cause to be deposited, into the Tax and
Insurance Escrow Account an amount sufficient to pay all insurance premiums
relating to the Property by the 30th day prior to the date they come due,
assuming subsequent monthly fundings on Payment Dates of 1/12 of projected
annual insurance premiums relating to the Property. On each subsequent Payment
Date, an additional deposit shall be made therein in an amount equal to 1/12 of
the insurance premiums relating to the Property that Lender reasonably
estimates, based on information provided by Borrower, will be payable during the
next ensuing 12 months; provided, however, that if at any time Lender reasonably
determines that the amount in the Tax and Insurance Escrow Account will not be
sufficient to accumulate (upon payment of subsequent monthly amounts in
accordance with the provisions of this Agreement) the full amount of all
insurance premiums by the date on which such amounts come due, then Lender shall
notify Borrower of such determination and Borrower shall increase its monthly
payments to the Tax and Insurance Escrow Account by the amount that Lender
reasonably estimates is sufficient to achieve such accumulation.
(e)    Borrower shall provide Lender with copies of all tax and insurance bills
relating to the Property promptly after Borrower’s receipt thereof. Lender will
apply amounts in the Tax and Insurance Escrow Account toward the purposes for
which such amounts are deposited therein (or, so long as no Event of Default is
then continuing, within 10 Business Days following Borrower’s written request,
reimburse Borrower from such reserves for payment of such Taxes and insurance
premiums, if applicable, subject to Lender’s receipt of evidence of payment of
such Taxes and insurance premiums). In connection with the making of any payment
from the Tax and Insurance Escrow Account, Lender may cause such payment to be
made according to any bill, statement or estimate provided by Borrower or
procured from the appropriate public office or insurance carrier, without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax, assessment, sale, forfeiture, tax lien or title or claim
thereof unless given written advance notice by Borrower of such inaccuracy,
invalidity or other contest. Notwithstanding the foregoing, Lender shall not
make any payment in respect of Taxes if it has received from Borrower
satisfactory written evidence of payment of such Taxes no less than 10 Business
Days prior to when such Taxes are due and payable.
(f)    If Lender so elects at any time, Borrower shall provide, at Borrower’s
expense, a tax service contract for the term of the Loan issued by a tax
reporting agency reasonably acceptable to Lender. If Lender does not so elect,
Borrower shall reimburse Lender for the cost of making annual tax searches
throughout the term of the Loan.




--------------------------------------------------------------------------------

 

Section 3.5.    FF&E Reserve Accounts.
(a)    Lender will establish and maintain (i) an Eligible Account (which may be
a subaccount of the Cash Management Account) for the purpose of reserving
amounts in respect of expenditures for FF&E in respect of the Hyatt Place (the
“Hyatt Place FF&E Reserve Account”) and (ii) an Eligible Account (which may be a
subaccount of the Cash Management Account) for the purpose of reserving amounts
in respect of expenditures for FF&E in respect of the Hyatt Herald Square (the
“Hyatt Herald Square FF&E Reserve Account”, and together with the Hyatt Place
FF&E Reserve Account, individually or collectively as the context may require,
the “FF&E Reserve Account”).
(b)    No amounts shall be reserved in either FF&E Reserve Account for so long
as (i) the Hyatt Herald Square Manager FF&E Account is maintained and funded in
an amount equal to the Hyatt Herald Square Monthly FF&E Amount and the Hyatt
Place Manager FF&E Account is maintained and funded in an amount equal to the
Hyatt Place Monthly FF&E Amount, (ii) Borrower shall deliver to Lender each
month the bank statement for each Approved FF&E Account and a reconciliation
thereof, and (iii) promptly following Lender’s request, Borrower shall deliver
invoices or other evidence that disbursements from each Approved FF&E Account
have been made in accordance with the applicable Approved Management Agreement.
If any Approved Property Manager shall fail to maintain any Approved FF&E
Account and fund them in an amount equal to, respectively, the Hyatt Herald
Square Monthly FF&E Amount and the Hyatt Place Monthly FF&E Amount on a monthly
basis (any such failure, a “Manager FF&E Reserve Failure”), or if a Trigger
Period or Event of Default shall occur and be continuing, Lender shall have the
right to cause all funds contained in each Approved FF&E Account to be
transferred to the respective FF&E Reserve Account, and Borrower shall
thereafter be required to fund the FF&E Reserve Account in accordance with this
Agreement. Promptly following the cure of any Manager FF&E Reserve Failure, the
termination of any Trigger Period or the waiver by Lender of an Event of
Default, as applicable, all amounts contained in each FF&E Reserve Account shall
be transferred to the respective Approved FF&E Account, and the FF&E Reserve
Account shall no longer be funded, unless and until, a subsequent Manager FF&E
Reserve Failure, Trigger Period or Event of Default shall occur and be
continuing.
(c)    During an FF&E Reserve Period, on each Payment Date, there shall be
deposited into (i) the Hyatt Herald Square FF&E Reserve Account an amount equal
to the Hyatt Herald Square Monthly FF&E Amount and (ii) the Hyatt Place FF&E
Reserve Account an amount equal to the Hyatt Place Monthly FF&E Amount (and, in
each case, no further amounts shall be required to be deposited in the Approved
FF&E Account).
(d)    Upon the request of Borrower at any time that no Event of Default is
continuing (but not more often than once per calendar month), Lender shall cause
disbursements to Borrower from the applicable FF&E Reserve Account, to the
extent of funds contained therein, to reimburse Borrower for expenditures in
respect of FF&E for the applicable Property that are consistent with the
Approved Annual Budget; provided that:
(i)    Borrower shall deliver to Lender invoices evidencing that the costs for
which such disbursements are requested are due and payable;




--------------------------------------------------------------------------------

 

(ii)    Borrower shall deliver to Lender an Officer’s Certificate confirming
that all such costs have been previously paid by Borrower or will be paid from
the proceeds of the requested disbursement and that all conditions precedent to
such disbursement required by the Loan Documents have been satisfied;
(iii)    Lender may condition the making of a requested disbursement on (1)
reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate, (2) a reasonably satisfactory site
inspection, and (3) receipt of lien releases and waivers from any contractors,
subcontractors and others with respect to such amounts; and
(iv)    No amount shall be disbursed from the FF&E Reserve Account for the
payment of expenditures other than expenditures in respect of FF&E (for the
avoidance of doubt, expenditures under the Capital Plan shall not constitute
expenditures in respect of FF&E).
Section 3.6.    Deferred Maintenance and Environmental Escrow Account.
(a)    If the Deferred Maintenance Amount is greater than zero, Lender will
establish and maintain an Eligible Account (which may be a subaccount of the
Cash Management Account) for the purpose of reserving amounts anticipated to be
required to correct Deferred Maintenance Conditions (the “Deferred Maintenance
and Environmental Escrow Account”).
(b)    On the Closing Date, Borrower shall deposit into the Deferred Maintenance
and Environmental Escrow Account, from the proceeds of the Loan, an amount equal
to the Deferred Maintenance Amount.
(c)    Upon the request of Borrower at any time that no Event of Default is
continuing (but not more often than once per calendar month), Lender shall cause
disbursements to Borrower from the Deferred Maintenance and Environmental Escrow
Account to reimburse Borrower for reasonable costs and expenses incurred in
order to correct Deferred Maintenance Conditions, provided that
(i)    Borrower shall deliver to Lender invoices evidencing that the costs for
which such disbursements are requested are due and payable;
(ii)    Borrower shall deliver to Lender an Officer’s Certificate confirming
that all such costs have been previously paid by Borrower or will be paid from
the proceeds of the requested disbursement and that all conditions precedent to
such disbursement required by the Loan Documents have been satisfied; and
(iii)    Lender may condition the making of a requested disbursement on (1)
reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws




--------------------------------------------------------------------------------

 

made hereunder relate, (2) a reasonably satisfactory site inspection, and (3)
receipt of lien releases and waivers from any contractors, subcontractors and
others with respect to such amounts.
(d)    Upon substantial completion (as reasonably determined by Lender) of the
portion of the Deferred Maintenance Conditions identified on any line on
Schedule C, and provided no Event of Default is then continuing, the remainder
of the portion of the Deferred Maintenance Reserve Account held for such line
item (as shown adjacent to such line item on Schedule C) shall promptly be
remitted to Borrower. Upon the correcting of all Deferred Maintenance
Conditions, provided no Event of Default or Trigger Period is then continuing,
any amounts then remaining in the Deferred Maintenance Reserve Account shall
promptly be remitted to Borrower and the Deferred Maintenance and Environmental
Escrow Account will no longer be maintained.
Section 3.7.    Unfunded Obligations Account.
(a)    If the Unfunded Obligations Amount is greater than zero, Lender shall
establish and maintain an Eligible Account (which may be a subaccount of the
Cash Management Account) for the purpose of reserving for Unfunded Obligations
required to be funded by Borrower (the “Unfunded Obligations Account”).
(b)    On the Closing Date, Borrower shall deposit into the Unfunded Obligations
Account, from the proceeds of the Loan, an amount equal to the Unfunded
Obligations Amount.
(c)    Borrower shall perform its obligations in respect of the Unfunded
Obligations when and as due under the respective Leases or other applicable
agreements. Upon the request of Borrower at any time that no Event of Default is
continuing (but not more often than once per calendar month), Lender shall cause
disbursements to Borrower from the Unfunded Obligations Account to reimburse
Borrower for reasonable costs and expenses incurred in the performance of
Unfunded Obligations, provided that
(i)    Borrower shall deliver to Lender invoices evidencing that the costs for
which such disbursements are requested are due and payable;
(ii)    Borrower shall deliver to Lender an Officer’s Certificate confirming
that all such costs have been previously paid by Borrower or will be paid from
the proceeds of the requested disbursement and that all conditions precedent to
such disbursement required by the Loan Documents have been satisfied; and
(iii)    Lender may condition the making of a requested disbursement on (1)
reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate, (2) a reasonably satisfactory site
inspection, and (3) receipt of lien releases and waivers from any contractors,
subcontractors and others with respect to such amounts.




--------------------------------------------------------------------------------

 

(d)    Upon payment or performance, as applicable, of the Unfunded Obligations
identified on any line on Schedule D, and provided no Event of Default is then
continuing, the remainder of the portion of the Unfunded Obligations Account
held for such line item (as shown adjacent to such line item on Schedule D)
shall promptly be remitted to Borrower. Upon the payment or performance in full
of all Unfunded Obligations, provided no Event of Default or Trigger Period is
then continuing, any amounts then remaining in the Unfunded Obligations Account
shall promptly be remitted to Borrower and the Unfunded Obligations Account will
no longer be maintained.
Section 3.8.    Performance Reserve Account.
(a)    Lender shall establish and maintain an Eligible Account (which may be a
subaccount of the Cash Management Account) for the purpose of reserving the
Performance Disbursement Amount (the “Performance Reserve Account”).
(b)    On the Closing Date, Borrower shall deposit into the Performance Reserve
Account, from the proceeds of the Loan, an amount equal to the Performance
Disbursement Amount.
(c)    Provided that no Event of Default or Hyatt Flag Trigger Event is then
continuing, the Performance Disbursement Amount shall be disbursed to Borrower
from the Performance Reserve Account on October 31, 2014; provided, however that
in the event that a Hyatt Flag Trigger Event shall be continuing on October 31,
2014, the Performance Disbursement Amount shall be disbursed to Borrower on the
first Payment Date following the date on which the Hyatt Flag Trigger Event
shall no longer be continuing, so long as no Event of Default shall be
continuing on such Payment Date.
Section 3.9.    Excess Cash Flow Reserve Account.
(a)    Lender will establish and maintain an Eligible Account (which may be a
subaccount of the Cash Management Account) for the deposit of amounts required
to be deposited therein in accordance with Section 3.2(b) (the “Excess Cash Flow
Reserve Account”).
(b)    Provided that no Event of Default is then continuing, Lender shall
release to the Cash Management Account all amounts then contained in the Excess
Cash Flow Reserve Account on the first Payment Date after Borrower delivers to
Lender evidence reasonably satisfactory to Lender establishing that no Trigger
Period is then continuing. Such a release shall not preclude the subsequent
commencement of a Trigger Period and the deposit of amounts into the Excess Cash
Flow Reserve Account as set forth in Section 3.2(b).
Section 3.10.    Account Collateral.
(a)    Each of Borrower and Operating Lessee hereby pledges the Account
Collateral to Lender as security for the Indebtedness, together with all rights
of a secured party with respect thereto, it being the intention of the parties
that such pledge shall be a perfected first-priority security interest. Each
Collateral Account shall be an Eligible Account under the




--------------------------------------------------------------------------------

 

sole dominion and control of Lender. Each of Borrower and Operating Lessee shall
have no right to make withdrawals from any of the Collateral Accounts other than
the Distribution Account. Funds in the Collateral Accounts shall not be
commingled with any other monies at any time. Each of Borrower and Operating
Lessee shall execute any additional documents that Lender in its reasonable
discretion may require and shall provide all other evidence reasonably requested
by Lender to evidence or perfect its first-priority security interest in the
Account Collateral. Funds in the Collateral Accounts shall not be invested. All
fees of the Cash Management Bank shall be paid by Borrower. After the Loan and
all other Indebtedness have been paid in full, the Collateral Accounts shall be
closed and the balances therein, if any, shall be paid to Borrower.
(b)    The insufficiency of amounts contained in the Collateral Accounts shall
not relieve Borrower from its obligation to fulfill all covenants contained in
the Loan Documents.
(c)    During the continuance of an Event of Default, Lender may, in its sole
discretion, apply funds in the Collateral Accounts either toward the components
of the Indebtedness (e.g., interest, principal and other amounts payable
hereunder), the Loan, the Note Components and the Notes in such sequence as
Lender shall elect in its sole discretion, and/or toward the payment of Property
expenses.
Section 3.11.    Bankruptcy. Each of Borrower, Operating Lessee and Lender
acknowledge and agree that upon the filing of a bankruptcy petition by or
against Borrower or Operating Lessee under the Bankruptcy Code, the Account
Collateral and the Revenues (whether then already in the Collateral Accounts, or
then due or becoming due thereafter) shall be deemed not to be property of
Borrower’s or Operating Lessee’s, as applicable, bankruptcy estate within the
meaning of Section 541 of the Bankruptcy Code. If, however, a court of competent
jurisdiction determines that, notwithstanding the foregoing characterization of
the Account Collateral and the Revenues by Borrower, Operating Lessee and
Lender, the Account Collateral and/or the Revenues do constitute property of
Borrower’s or Operating Lessee’s, as applicable, bankruptcy estate, then
Borrower, Operating Lessee and Lender further acknowledge and agree that all
such Revenues, whether due and payable before or after the filing of the
petition, are and shall be cash collateral of Lender. Each of Borrower and
Operating Lessee acknowledges that Lender does not consent to Borrower’s or
Operating Lessee’s use of such cash collateral and that, in the event Lender
elects (in its sole discretion) to give such consent, such consent shall only be
effective if given in writing signed by Lender. Except as provided in the
immediately preceding sentence, neither Borrower nor Operating Lessee shall have
the right to use or apply or require the use or application of such cash
collateral (i) unless Borrower or Operating Lessee, as applicable, shall have
received a court order authorizing the use of the same, and (ii) Borrower or
Operating Lessee, as applicable, shall have provided such adequate protection to
Lender as shall be required by the bankruptcy court in accordance with the
Bankruptcy Code.
Article IV

REPRESENTATIONS




--------------------------------------------------------------------------------

 

Each individual Borrower represents to Lender with respect to itself and the
other Borrower, and each Operating Lessee represents to Lender with respect to
itself and the other Operating Lessee, that, as of the Closing Date, except as
set forth in the Exception Report:
Section 4.1.    Organization.
(a)    Each Required SPE is duly organized, validly existing and in good
standing under the laws of the State of Delaware, and is in good standing in the
State of New York, and each Required SPE has all power and authority under such
laws and its organizational documents and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.
(b)    The organizational chart contained in Exhibit A is true and correct as of
the date hereof.
Section 4.2.    Authorization. Borrower has the power and authority to enter
into this Agreement and the other Loan Documents, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated by the
Loan Documents and has by proper action duly authorized the execution and
delivery of the Loan Documents.
Section 4.3.    No Conflicts. Neither the execution and delivery of the Loan
Documents, nor the consummation of the transactions contemplated therein, nor
performance of and compliance with the terms and provisions thereof will (i)
violate or conflict with any provision of its formation and governance
documents, (ii) violate any Legal Requirement, regulation (including Regulation
U, Regulation X or Regulation T), order, writ, judgment, injunction, decree or
permit applicable to it, (iii) violate or conflict with contractual provisions
of, or cause an event of default under, any material indenture, loan agreement,
mortgage, contract or other Material Agreement to which Borrower, Operating
Lessee or Sponsor is a party or may be bound, or (iv) result in or require the
creation of any Lien or other charge or encumbrance upon or with respect to the
Collateral in favor of any party other than Lender.
Section 4.4.    Consents. To the best of Borrower’s knowledge, no consent,
approval, authorization or order of, or qualification with, any court or
Governmental Authority is required in connection with the execution, delivery or
performance by Borrower of this Agreement or the other Loan Documents, except
for any of the foregoing that have already been obtained.
Section 4.5.    Enforceable Obligations. This Agreement and the other Loan
Documents have been duly executed and delivered by Borrower and constitute
Borrower’s legal, valid and binding obligations, enforceable in accordance with
their respective terms, subject to bankruptcy, insolvency and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles. The Loan Documents are not subject to any right of
rescission, offset, abatement, counterclaim or defense by Borrower, including
the defense of usury or fraud.




--------------------------------------------------------------------------------

 

Section 4.6.    No Default. No Default or Event of Default will exist
immediately following the making of the Loan.
Section 4.7.    Payment of Taxes. Borrower and Operating Lessee each have filed,
or caused to be filed, all tax returns (federal, state, local and foreign)
required to be filed and paid all amounts of taxes due (including interest and
penalties) except for taxes that are not yet delinquent and has paid all other
taxes, fees, assessments and other governmental charges (including mortgage
recording taxes, documentary stamp taxes and intangible taxes) owing by it
necessary to preserve the Liens in favor of Lender.
Section 4.8.    Compliance with Law. Borrower, Operating Lessee, each Property
and the use thereof comply in all material respects with all applicable
Insurance Requirements and Legal Requirements, including building and zoning
ordinances and codes, except as may be specified in the Engineering Report
and/or Environmental Report delivered to Lender in connection with the Loan.
Each Property conforms to current zoning requirements (including requirements
relating to parking) and is neither an illegal nor a legal nonconforming use
except as specified in the zoning report delivered to Lender in connection with
the Closing. Neither Borrower nor Operating Lessee is in default or violation of
any order, writ, injunction, decree or demand of any Governmental Authority the
violation of which could materially adversely affect any Property or the
condition (financial or otherwise) or business of Borrower or Operating Lessee.
There has not been committed by or on behalf of Borrower, Operating Lessee or,
to Borrower’s knowledge, any other person in occupancy of or involved with the
operation or use of any Property, any act or omission affording any federal
Governmental Authority or any state or local Governmental Authority the right of
forfeiture as against any Property or any portion thereof or any monies paid in
performance of its obligations under any of the Loan Documents. None of
Borrower, Operating Lessee or Sponsor has purchased any portion of the
Properties with proceeds of any illegal activity.
Section 4.9.    ERISA. None of Borrower, Operating Lessee or any ERISA Affiliate
of Borrower or Operating Lessee has incurred or could be subjected to any
liability under Title IV or Section 302 of ERISA or Section 412 of the Code or
maintains or contributes to, or is or has been required to maintain or
contribute to, any employee benefit plan (as defined in Section 3(3) of ERISA)
subject to Title IV or Section 302 of ERISA or Section 412 of the Code. The
consummation of the transactions contemplated by this Agreement will not
constitute or result in any non-exempt prohibited transaction under Section 406
of ERISA, Section 4975 of the Code or substantially similar provisions under
federal, state or local laws, rules or regulations.
Section 4.10.    Investment Company Act. Neither Borrower nor Operating Lessee
is an “investment company”, or a company “controlled” by an “investment
company”, registered or required to be registered under the Investment Company
Act of 1940, as amended.
Section 4.11.    No Bankruptcy Filing. Neither Borrower nor Operating Lessee is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
its assets or property. Neither Borrower nor Operating Lessee has knowledge of
any Person contemplating the filing of any




--------------------------------------------------------------------------------

 

such petition against it. During the ten year period preceding the Closing Date,
no petition in bankruptcy has been filed by or against any Required SPE or
Sponsor and no such Persons have been convicted of a felony.
Section 4.12.    Other Debt. Neither Borrower nor Operating Lessee has
outstanding any Debt other than Permitted Debt.
Section 4.13.    Litigation. There are no actions, suits, proceedings,
arbitrations or governmental investigations by or before any Governmental
Authority or other court or agency now filed or otherwise pending, and to
Borrower’s knowledge there are no such actions, suits, proceedings, arbitrations
or governmental investigations threatened, against or affecting Borrower,
Operating Lessee, Sponsor or the Collateral, in each case, except as listed in
the Exception Report (and none of the matters listed in the Exception Report,
even if determined against Borrower, Operating Lessee or such Collateral, would
reasonably be expected to have a Material Adverse Effect).
Section 4.14.    Leases; Material Agreements.
(a)    Except as set forth in Schedule E, there are no Leases and neither
Borrower nor Operating Lessee is currently engaged in negotiations with any
prospective tenant to enter into a Lease. The Leases set forth on Schedule E are
valid and enforceable and are in full force and effect and, except as set forth
on the Exception Report, all work to be performed by the landlord under such
Leases has been substantially performed and all contributions to be made by the
landlord to the Tenants thereunder have been made, all other conditions to each
Tenant’s obligations thereunder have been satisfied, no Tenant has the right to
require Borrower to perform or finance Tenant Improvements or Material
Alterations and no Leasing Commissions are owed or would be owed upon the
exercise of any Tenant’s existing renewal or expansion options, and Borrower has
no other monetary obligation to any Tenant under such Leases.
(b)    There are no Material Agreements except as described in Schedule F.
Borrower has made available to Lender true and complete copies of all Material
Agreements. Each Material Agreement has been entered into at arm’s length in the
ordinary course of business by or on behalf of Borrower or Operating Lessee. The
Material Agreements are in full force and effect and there are no defaults
thereunder by Borrower, Operating Lessee or, to Borrower’s knowledge, any other
party thereto. Neither Borrower nor Operating Lessee is in default in any
material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Permitted Encumbrance or
any other agreement or instrument to which it is a party or by which it or each
of the Properties is bound.
Section 4.15.    Full and Accurate Disclosure. No statement of fact heretofore
delivered by Borrower or Operating Lessee to Lender in writing in respect of the
Property or Borrower or Operating Lessee contains any untrue statement of a
material fact or omits to state any material fact necessary to make statements
contained therein not misleading unless subsequently corrected (except that the
foregoing representation, as it relates to any Environmental Report, Engineering
Report, Title Policy, zoning report or other third party report delivered to
Lender in connection with the closing of the Loan, shall be limited to
Borrower’s




--------------------------------------------------------------------------------

 

knowledge). There is no fact, event or circumstance presently known to Borrower
or Operating Lessee that has not been disclosed to Lender that has had or could
reasonably be expected to result in a Material Adverse Effect.
Section 4.16.    Financial Condition. Borrower has heretofore delivered to
Lender financial statements and operating statements with respect to the
Properties for the past three calendar years (or such portion thereof during
which Borrower owned each respective Property), and trailing twelve-month
operating statements. Such statements are accurate and complete in all material
respects and fairly present in accordance with GAAP the financial position of
Borrower and Operating Lessee, in all material respects as of their respective
dates and do not omit to state any fact necessary to make statements contained
herein or therein not misleading. Since the delivery of such data, except as
otherwise disclosed in writing to Lender, there have occurred no changes or
circumstances that have had or are reasonably expected to result in a Material
Adverse Effect.
Section 4.17.    Single-Purpose Requirements.
(a)    Each Required SPE is now, and has always been since its formation, a
Single-Purpose Entity and has conducted its business in substantial compliance
with the provisions of its organizational documents. Borrower has never (i)
owned any property other than its respective Property and related personal
property, (ii) engaged in any business, except the ownership and operation of
the Properties or (iii) had any material contingent or actual obligations or
liabilities unrelated to the Properties, other than in connection with Prior
Loans for which Borrower and Operating Lessee have no further obligations or
liabilities (and from which all assets of Borrower and Operating Lessee have
been released). Operating Lessee has never (i) owned any property other than its
leasehold interest in its respective Property and related personal property,
(ii) engaged in any business, except the operation of its respective Property or
(iii) had any material contingent or actual obligations or liabilities unrelated
to the Properties, other than in connection with Prior Loans for which Borrower
and Operating Lessee have no further obligations or liabilities (and from which
all assets of Borrower and Operating Lessee have been released).
(b)    Borrower has provided Lender with true, correct and complete copies of
(i) the current financial statements of Borrower and Operating Lessee, and (ii)
Borrower’s and Operating Lessee’s current operating agreement together with all
amendments and modifications thereto.
(c)    On or prior to the Closing Date, Borrower and Operating Lessee shall have
been fully released from any loan (other than the Loan) secured by the Property
or any of the Collateral (a “Prior Loan”), and Borrower shall not have any
continuing liability, actual or contingent, for any Prior Loan, and no recourse
whatsoever against any portion of the Property shall be available to satisfy any
Prior Loan under any circumstances.
Section 4.18.    Use of Loan Proceeds. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System or for any other




--------------------------------------------------------------------------------

 

purpose that would be inconsistent with such Regulations T, U or X or any other
Regulations of such Board of Governors, or for any purpose prohibited by Legal
Requirements or by the terms and conditions of the Loan Documents. The Loan is
solely for the business purpose of Borrower or for distribution to Borrower’s
equityholders in accordance with Legal Requirements.
Section 4.19.    Not Foreign Person. Neither Borrower nor Operating Lessee is a
“foreign person” within the meaning of Section 1445(f)(3) of the Code.
Section 4.20.    Labor Matters. Neither Borrower nor Operating Lessee is a party
to any collective bargaining agreements.
Section 4.21.    Title. Borrower owns good, marketable and insurable title to
the Properties and good and marketable title to the FF&E and related personal
property, to the Collateral Accounts and to any other Collateral, in each case
free and clear of all Liens whatsoever except the Permitted Encumbrances. The
Mortgages, when properly recorded in the appropriate records, together with any
Uniform Commercial Code financing statements required to be filed in connection
therewith, will create (i)  valid, perfected first priority Liens on the
Properties and the rents therefrom, enforceable as such against creditors of and
purchasers from Borrower or Operating Lessee and subject only to Permitted
Encumbrances, and (ii) perfected Liens (pursuant to the Uniform Commercial Code
of the State of New York) in and to all personalty, all in accordance with the
terms thereof, in each case subject only to any applicable Permitted
Encumbrances. The Permitted Encumbrances do not and will not, individually or in
the aggregate, materially and adversely affect or interfere with the value, or
current or contemplated use or operation, of the Properties, or the security
intended to be provided by the Mortgage, the ability of the Properties to
generate net cash flow sufficient to service the Loan or Borrower’s ability to
pay its obligations as and when they come due, including the ability to repay
the Indebtedness in accordance with the terms of the Loan Documents. Except as
insured over by a Title Insurance Policy, there are no claims for payment for
work, labor or materials affecting the Property that are or may become a Lien
prior to, or of equal priority with, the Liens created by the Loan Documents. No
creditor of Borrower (other than Lender) or Operating Lessee has in its
possession any goods that constitute or evidence the Collateral.
Section 4.22.    No Encroachments. Except as shown on the applicable Survey, all
of the improvements on each Property lie wholly within the boundaries and
building restriction lines of such Property, and no improvements on adjoining
property encroach upon any Property, and no easements or other encumbrances upon
any Property encroach upon any of the improvements, so as, in either case, to
adversely affect the value, use or marketability of the applicable Property,
except those that are insured against by a Title Insurance Policy.
Section 4.23.    Physical Condition.
(a)    Except for matters set forth in the Engineering Reports, each Property
and all building systems (including sidewalks, storm drainage system, roof,
plumbing system, HVAC system, fire protection system, electrical system,
equipment, elevators, exterior sidings and doors, irrigation system and all
structural components) are free of all material damage and are in




--------------------------------------------------------------------------------

 

good condition, order and repair in all respects material to such Property’s
use, operation and value.
(b)    Borrower is not aware of any material structural or other material defect
or damages in any of the Properties, whether latent or otherwise.
(c)    Borrower has not received and is not aware of any other party’s receipt
of notice from any insurance company or bonding company of any defects or
inadequacies in any of the Properties that would, alone or in the aggregate,
adversely affect in any material respect the insurability of the same or cause
the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.
(d)    None of the ECB Violations could have a Material Adverse Effect.
Section 4.24.    Fraudulent Conveyance. Borrower has not entered into the
Transaction or any of the Loan Documents with the actual intent to hinder, delay
or defraud any creditor. Borrower has received reasonably equivalent value in
exchange for its obligations under the Loan Documents. On the Closing Date, the
fair salable value of Borrower’s aggregate assets is and will, immediately
following the making of the Loan and the use and disbursement of the proceeds
thereof, be greater than Borrower’s probable aggregate liabilities (including
subordinated, unliquidated, disputed and Contingent Obligations). Borrower’s
aggregate assets do not and, immediately following the making of the Loan and
the use and disbursement of the proceeds thereof will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur debts and liabilities (including Contingent Obligations and other
commitments) beyond its ability to pay such debts as they mature (taking into
account the timing and amounts to be payable on or in respect of obligations of
Borrower).
Section 4.25.    Management. Except for any Approved Management Agreement, no
property management agreements are in effect with respect to the Properties. The
Approved Management Agreement is in full force and effect and to the Borrower’s
knowledge, there is no event of default thereunder by any party thereto and to
the Borrower’s knowledge, no event has occurred that, with the passage of time
and/or the giving of notice would constitute a default thereunder.
Section 4.26.    Condemnation. No Condemnation has been commenced or, to
Borrower’s knowledge, is contemplated or threatened with respect to all or any
portion of any of the Properties or for the relocation of roadways providing
access to any of the Properties.
Section 4.27.    Utilities and Public Access. Each Property has adequate rights
of access to dedicated public ways (and makes no material use of any means of
access or egress that is not pursuant to such dedicated public ways or recorded,
irrevocable rights-of-way or easements) and is adequately served by all public
utilities, including water and sewer (or well and septic), necessary to the
continued use and enjoyment of such Property as presently used and enjoyed.




--------------------------------------------------------------------------------

 

Section 4.28.    Environmental Matters. Except as disclosed in the Environmental
Reports:
(i)    To Borrower’s knowledge, no Hazardous Substances are located at, on, in
or under any of the Properties or have been handled, manufactured, generated,
stored, processed, or disposed of at, on, in or under, or have been Released
from, the any of the Properties. Without limiting the foregoing, to Borrower’s
knowledge, there is not present at, on, in or under any of the Properties, any
PCB-containing equipment, asbestos or asbestos containing materials, underground
storage tanks or surface impoundments for any Hazardous Substance, lead in
drinking water (except in concentrations that comply with all Environmental
Laws), or lead-based paint. To Borrower’s knowledge, there is no threat of any
Release of any Hazardous Substance migrating to any of the Properties.
(ii)    Each Property is in compliance in all material respects with all
Environmental Laws applicable to such Property (which compliance includes, but
is not limited to, the possession of, and compliance with, all environmental,
health and safety permits, approvals, licenses, registrations and other
governmental authorizations required in connection with the ownership and
operation of such Property under all Environmental Laws). No Environmental Claim
is pending with respect to any of the Properties, nor, to Borrower’s knowledge,
is any threatened, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
Borrower, Operating Lessee or any of the Properties.
(iii)    No Liens are presently recorded with the appropriate land records under
or pursuant to any Environmental Law with respect to the Property and, to
Borrower’s knowledge, no Governmental Authority has been taking any action to
subject any of the Properties to Liens under any Environmental Law.
(iv)    There have been no material environmental investigations, studies,
audits, reviews or other analyses conducted by or that are in the possession of
Borrower or Operating Lessee in relation to any of the Properties that have not
been made available to Lender.
Section 4.29.    Assessments. There are no pending or, to Borrower’s knowledge,
proposed special or other assessments for public improvements or otherwise
affecting any of the Properties, nor are there any contemplated improvements to
any of the Properties that may result in such special or other assessments. No
extension of time for assessment or payment by Borrower of any federal, state or
local tax is in effect.
Section 4.30.    No Joint Assessment. Borrower has not suffered, permitted or
initiated the joint assessment of any of the Properties (i) with any other real
property constituting a separate tax lot, or (ii) with any personal property, or
any other procedure whereby the Lien of any Taxes that may be levied against
such other real property or personal property shall be assessed or levied or
charged to any of the Properties as a single Lien.




--------------------------------------------------------------------------------

 

Section 4.31.    Separate Lots. No portion of any of the Properties is part of a
tax lot that also includes any real property that is not Collateral.
Section 4.32.    Permits; Certificate of Occupancy. Borrower, Operating Lessee
and/or Approved Property Manager have obtained all Permits necessary for the
present and contemplated use and operation of each Property. The uses being made
of each Property are in conformity in all material respects with the certificate
of occupancy and/or Permits for such Property and any other restrictions,
covenants or conditions affecting such Property.
Section 4.33.    Flood Zone. None of the improvements on any of the Properties
is located in an area identified by the Federal Emergency Management Agency or
the Federal Insurance Administration as a “100 year flood plain” or as having
special flood hazards (including Zones A and V), or, to the extent that any
portion of any of the Properties is located in such an area, such Property is
covered by flood insurance meeting the requirements set forth in Section
5.15(a)(ii).
Section 4.34.    Security Deposits. Borrower and Operating Lessee are in
compliance in all material respects with all Legal Requirements relating to
security deposits.
Section 4.35.    Acquisition Documents. Borrower has delivered to Lender true
and complete copies of all material agreements and instruments under which
Borrower, Operating Lessee or any of its affiliates or the seller of any of the
Properties have remaining rights or obligations in respect of Borrower’s
acquisition of the Properties.
Section 4.36.    Insurance. Borrower or Operating Lessee has obtained insurance
policies reflecting the insurance coverages, amounts and other requirements set
forth in this Agreement. All premiums on such insurance policies required to be
paid as of the Closing Date have been paid for the current policy period. No
Person, including Borrower and Operating Lessee, has done, by act or omission,
anything that would impair the coverage of any such policy.
Section 4.37.    No Dealings. Borrower and Operating Lessee are not aware of any
unlawful influence on the assessed value of any of the Properties.
Section 4.38.    Intentionally Deleted.
Section 4.39.    Federal Trade Embargos. Each Required SPE is in compliance with
all Federal Trade Embargos in all material respects. To the best of Borrower’s
knowledge, no Embargoed Person owns any direct or indirect equity interest
(excluding holders of publicly traded shares) in any Required SPE. To Borrower’s
knowledge and Operating Lessee’s knowledge, no Tenant at any of the Properties
is identified on the OFAC List. Borrower has implemented procedures, and will
consistently apply those procedures throughout the term of the Loan, to ensure
that the foregoing representations and warranties remain true and correct during
the term of the Loan.




--------------------------------------------------------------------------------

 

Section 4.40.    Capital Plan; Property Improvement Plan. The Capital Plan
includes all work necessary to convert the Hyatt Herald Square from a Holiday
Inn branded hotel to a Hyatt branded hotel as required under the terms of the
Hyatt Herald Square Franchise Agreement. Borrower reasonably expects that the
remaining amount to be expended in connection with the completion of the Capital
Plan will not exceed $4,250,000. Borrower has spent, as of the date hereof,
$2,840,000 in connection with the Capital Plan.
Section 4.41.    Franchise Agreement. Borrower has delivered to Lender a true
and complete copy of each Approved Franchise Agreement. Neither Operating Lessee
nor, to Borrower’s knowledge, any other party to the Approved Franchise
Agreement is in default under the Approved Franchise Agreement beyond any
applicable notice or cure periods.
Section 4.42.    Survival. All of the representations of Borrower set forth in
this Agreement and in the other Loan Documents shall survive for so long as any
portion of the Indebtedness is outstanding. All representations, covenants and
agreements made by Borrower in this Agreement or in the other Loan Documents
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf. On the
date of any Securitization, on not less than three days’ prior written notice,
Borrower shall deliver to Lender a certification (x) confirming that all of the
representations contained in this Agreement are true and correct as of the date
of such Securitization, or (y) otherwise specifying any changes in or
qualifications to such representations as of such date as may be necessary to
make such representations consistent with the facts as they exist on such date.

Article V
AFFIRMATIVE COVENANTS
Each individual Borrower covenants and agrees as follows with respect to itself,
and the other Borrower, and each Operating Lessee covenants and agrees with
respect to itself and the other Operating Lessee:
Section 5.1.    Existence; Licenses; Tax Status. Each Required SPE shall do or
cause to be done all things necessary to remain in existence. Borrower shall do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect all rights, licenses, Permits, franchises, certificates of
occupancy, consents, approvals and other agreements necessary for the continued
use and operation of the Properties. Each Required SPE shall deliver to Lender a
copy of each amendment or other modification to any of its organizational
documents promptly after the execution thereof. Each Required SPE shall at all
times elect to be treated for tax purposes as a “disregarded entity” that is not
taxable as a corporation for U.S. federal tax purposes. At all times while any
portion of the Loan is outstanding, Borrower shall be qualified to do business
in the state in which the Property is located.




--------------------------------------------------------------------------------

 

Section 5.2.    Maintenance of Property.
(a)    Borrower shall cause each Property to be maintained in good and safe
working order and repair, reasonable wear and tear excepted, and in keeping with
the condition and repair of properties of a similar use, value, age, nature and
construction, and otherwise in accordance with the terms of the Approved
Franchise Agreement. Borrower and Operating Lessee shall not, and shall not
cause or permit Approved Property Manager pursuant to the terms of the Approved
Management Agreement, to use, maintain or operate any Property in any manner
that constitutes a public or private nuisance or that makes void, voidable, or
cancelable, or materially increases the premium of, any insurance then in force
with respect thereto. Subject to Section 6.13, no improvements or equipment
located at or on any Property shall be removed, demolished or materially altered
without the prior written consent of Lender (except for replacement of equipment
in the ordinary course of Borrower’s or Operating Lessee’s business with items
of the same utility and of equal or greater value and sales or disposition of
obsolete equipment no longer needed for the operation of the applicable
Property), and Borrower shall from time to time make, or cause to be made, all
reasonably necessary and desirable repairs, renewals, replacements, betterments
and improvements to the Properties. Borrower and Operating Lessee shall not, and
shall not cause or permit Approved Property Manager to, make any change in the
use of any Property that would materially increase the risk of fire or other
hazard arising out of the operation of any Property, or do or permit to be done
thereon anything that may in any way impair the value of any Property in any
material respect or the Lien of the Mortgage or otherwise cause or reasonably be
expected to result in a Material Adverse Effect. Borrower shall not install or
permit to be installed on any Property any underground storage tank. Borrower
shall not, without the prior written consent of Lender, permit any drilling or
exploration for or extraction, removal, or production of any minerals from the
surface or the subsurface of any Property, regardless of the depth thereof or
the method of mining or extraction thereof.
(b)    Borrower shall remediate the Deferred Maintenance Conditions within the
time periods following the Closing Date as specified in Schedule C (or if no
time periods are specified on Schedule C, within 12 months following the Closing
Date), subject to Force Majeure, and upon request from Lender after the
expiration of such period shall deliver to Lender an Officer’s Certificate
confirming that such remediation has been substantially completed and that all
associated expenses and penalties have been paid. Borrower shall comply with all
material terms of any asbestos operating and maintenance program in effect as of
the Closing Date or otherwise required to be implemented by Borrower.
(c)    Borrower shall complete the work under the Capital Plan according to the
schedule set forth on Schedule G, but in any event all such work under the
Capital Plan shall be substantially completed, and the Hyatt Herald Square shall
be open for business as a “Hyatt” branded hotel, on or before the day after the
Payment Date falling in October 2014. Failure to both complete the work under
the Capital Plan and to have the Hyatt Herald Square open for business as a
“Hyatt” branded hotel, in each case, on or before the day after the Payment Date
falling in October 2014 (a “Hyatt Flag Trigger Event”) shall cause a Trigger
Period to commence, and failure to cure a Hyatt Flag Trigger Event on or before
June 30, 2015 shall




--------------------------------------------------------------------------------

 

constitute an immediate Event of Default. For the avoidance of doubt, no amounts
in respect of the Capital Plan shall be funded from the FF&E Reserve Accounts,
except for the amounts specified in the last sentence of Section 3.1(a). In
addition, except for the amounts funded from the Hyatt Herald Square Manager
FF&E Reserve Account pursuant to the immediately preceding sentence, all amounts
needed to complete the work under the Capital Plan shall be funded from
Borrower’s equity. Following completion of the work under the Capital Plan,
Borrower may request from Lender written confirmation of termination of the
Completion Guaranty and Lender shall provide such written confirmation upon such
request.
(d)    Borrower and Operating Lessee shall diligently perform to substantial
completion all work as and to the extent required under any property improvement
plans or similar capital improvement or expenditure obligations provided for in
any Approved Franchise Agreement.
(e)    Borrower shall use commercially reasonable efforts to cure the ECB
Violations as promptly as reasonably possible and to have the same listed as
“RESOLVED” on the New York City Department of Building’s website, which efforts
shall include, to the extent applicable, the payment of any related fines and
the filing of a Benchmarking Report of Energy Use as required by the New York
City Department of Buildings.
Section 5.3.    Compliance with Legal Requirements. Borrower and Operating
Lessee shall comply with, and shall cause each Property to comply with and be
operated, maintained, repaired and improved in material compliance with, all
Legal Requirements, Insurance Requirements and all material contractual
obligations by which Borrower is legally bound.
Section 5.4.    Impositions and Other Claims. Except to the extent that Lender
is reserving for and paying Taxes pursuant to Section 3.4, Borrower shall pay
and discharge all taxes, assessments and governmental charges levied upon it,
its income and its assets as and when such taxes, assessments and charges are
due and payable, as well as all lawful claims for labor, materials and supplies
or otherwise, subject to any rights to contest contained in the definition of
Permitted Encumbrances. Borrower shall file all federal, state and local tax
returns and other reports that it is required by law to file. If any law or
regulation applicable to Lender, any Note, any of the Collateral or any of the
Mortgages is enacted that deducts from the value of property for the purpose of
taxation any Lien thereon, or imposes upon Lender the payment of the whole or
any portion of the taxes or assessments or charges or Liens required by this
Agreement to be paid by Borrower, or changes in any way the laws or regulations
relating to the taxation of mortgages or security agreements or debts secured by
mortgages or security agreements or the interest of the mortgagee or secured
party in the property covered thereby, or the manner of collection of such
taxes, so as to affect any of the Mortgages, the Indebtedness or Lender, then
Borrower, upon demand by Lender, shall pay such taxes, assessments, charges or
Liens, or reimburse Lender for any amounts paid by Lender. If in the opinion of
Lender’s counsel it would be unlawful to require Borrower to make such payment
or the making of such payment would result in the imposition of interest beyond
the maximum amount permitted by




--------------------------------------------------------------------------------

 

applicable law, Lender may elect to declare all of the Indebtedness to be due
and payable 180 days from the giving of written notice by Lender to Borrower.
Section 5.5.    Access to Properties. Borrower and Operating Lessee shall, and
shall cause Approved Property Manager pursuant to the terms of the Approved
Management Agreement to, permit agents, representatives and employees of Lender
and the Servicer to enter and inspect the Properties or any portion thereof,
and/or inspect, examine, audit and copy the books and records of Borrower,
Operating Lessee and Approved Property Manager (including all recorded data of
any kind or nature, regardless of the medium of recording), at such reasonable
times as may be requested by Lender upon reasonable advance written notice. If
Lender shall determine that an Event of Default exists, the cost of such
inspections, examinations, copying or audits shall be borne by Borrower,
including the cost of all follow up or additional investigations, audits or
inquiries deemed reasonably necessary by Lender. The cost of such inspections,
examinations, audits and copying, if not paid for by Borrower following demand,
may be added to the Indebtedness and shall bear interest thereafter until paid
at the Default Rate. If Borrower prohibits or bars agents, representatives and
employees of Lender and the Servicer from entering and inspecting the Properties
or from inspecting, examining, auditing and copying the books and records of
Borrower, Operating Lessee and Approved Property Manager, as required by this
Section, for more than five days after a written request is made by Lender to do
so, Borrower agrees to pay Lender on demand the sum of $1,000.00 for each day
after such five-day period that Borrower so prohibits or bars such inspection,
and such sum or sums shall be part of the Indebtedness.
Section 5.6.    Cooperate in Legal Proceedings. Except with respect to any claim
by Borrower or Operating Lessee against Lender, Borrower and Operating Lessee
shall cooperate fully with Lender with respect to any proceedings before any
Governmental Authority that may in any way affect the rights of Lender hereunder
or under any of the Loan Documents and, in connection therewith, Lender may, at
its election, participate or designate a representative to participate in any
such proceedings.
Section 5.7.    Leases.
(a)    Borrower shall furnish Lender with executed copies of all Leases. All new
Leases and renewals or amendments of Leases must (i) be entered into on an
arms-length basis with Tenants that are not affiliates of Borrower and whose
identity and creditworthiness is appropriate for tenancy in property of
comparable quality, (ii) provide for rental rates and other economic terms that,
taken as a whole, are at least equivalent to then-existing market rates, based
on the applicable market, and otherwise contain terms and conditions that are
commercially reasonable, (iii) have an initial term of not more than 10 years,
(iv) not reasonably be expected to result in a Material Adverse Effect and (v)
be subject and subordinate to the Mortgage and contain provisions for the
agreement by the Tenant thereunder to attorn to Lender and any purchaser at a
foreclosure sale, such attornment to be self-executing and effective upon
acquisition of title to the applicable Property by any purchaser at a
foreclosure sale.
(b)    Any Lease that does not conform to the standards set forth in Section
5.7(a) shall be subject to the prior written consent of Lender, which consent
shall not be




--------------------------------------------------------------------------------

 

unreasonably withheld, delayed or conditioned. In addition, all new Leases that
are Major Leases, and all terminations, renewals and material amendments of
Major Leases, and any surrender of rights under any Major Lease, shall be
subject to the prior written consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed.
(c)    Borrower and Operating Lessee shall (i) observe and punctually perform
all the material obligations imposed upon the lessor under the Leases;
(ii) enforce all of the material terms, covenants and conditions contained in
the Leases on the part of the lessee thereunder to be observed or performed,
short of termination thereof, except that Borrower may terminate any Lease
following a material default thereunder by the respective Tenant; (iii) not
collect any of the rents thereunder more than one month in advance; (iv) not
execute any assignment of lessor’s interest in the Leases or associated rents
other than the assignment of rents and leases under the Mortgage; (v) not cancel
or terminate any guarantee of any of the Major Leases without the prior written
consent of Lender; and (vi) not permit any subletting of any space covered by a
Lease or an assignment of the Tenant’s rights under a Lease, except in strict
accordance with the terms of such Lease.
(d)    Security deposits of Tenants under all Leases shall be held in compliance
with Legal Requirements and any provisions in Leases relating thereto. Borrower
or Operating Lessee shall maintain books and records of sufficient detail to
identify all security deposits of Tenants separate and apart from any other
payments received from Tenants. Subject to Legal Requirement, any bond or other
instrument held by Borrower or Operating Lessee in lieu of cash security shall
name Lender as payee or mortgagee thereunder or be fully assignable to Lender.
Borrower hereby pledges to Lender each such bond or other instrument as security
for the Indebtedness. Upon the occurrence of an Event of Default, Borrower
shall, upon Lender’s request, deposit with Lender in an Eligible Account pledged
to Lender an amount equal to the aggregate security deposits of the Tenants (and
any interest theretofore earned on such security deposits and actually received
by Borrower or Operating Lessee), and any such bonds, that Borrower had not
returned to the applicable Tenants or applied in accordance with the terms of
the applicable Lease (and failure to do so shall constitute a misappropriation
of funds pursuant to Section 9.19(b)).
(e)    Borrower shall promptly deliver to Lender a copy of each written notice
from a Tenant under any Major Lease claiming that Borrower or Operating Lessee
is in default in the performance or observance of any of the material terms,
covenants or conditions thereof to be performed or observed by Borrower or
Operating Lessee. Borrower shall use commercially reasonable efforts to provide
in each Major Lease executed after the Closing Date to which Borrower or
Operating Lessee is a party that any Tenant delivering any such notice shall
send a copy of such notice directly to Lender.
Section 5.8.    Plan Assets, etc. Borrower and Operating Lessee will do, or
cause to be done, all things necessary to ensure that neither Borrower nor
Operating Lessee will be deemed to hold Plan Assets at any time.
Section 5.9.    Further Assurances. Borrower and Operating Lessee shall, at
Borrower’s sole cost and expense, from time to time as reasonably requested by
Lender, execute,




--------------------------------------------------------------------------------

 

acknowledge, record, register, file and/or deliver to Lender such other
instruments, agreements, certificates and documents (including amended or
replacement mortgages), and Borrower hereby consents to the filing by Lender of
any Uniform Commercial Code financing statements, in each case as Lender may
reasonably request to evidence, confirm, perfect and maintain the Liens securing
or intended to secure the obligations of Borrower and the rights of Lender under
the Loan Documents and do and execute all such further lawful and reasonable
acts, conveyances and assurances for the better and more effective carrying out
of the intents and purposes of this Agreement and the other Loan Documents as
Lender shall reasonably request from time to time (including the payment and
application of Loss Proceeds). Upon foreclosure, the appointment of a receiver
or any other relevant action, Borrower and Operating Lessee shall (and, use
reasonable efforts to cause Approved Property Manager pursuant to the terms of
the Approved Management Agreement to), at its sole cost and expense, cooperate
fully and completely to effect the assignment or transfer of any license,
permit, agreement or any other right necessary or useful to the operation of the
Collateral. Upon receipt of an affidavit of Lender as to the loss, theft,
destruction or mutilation of any Note, Borrower shall issue, in lieu thereof, a
replacement Note in the same principal amount thereof and in the form thereof.
Borrower hereby authorizes and appoints Lender as its attorney-in-fact to,
during the continuance of an Event of Default, execute, acknowledge, record,
register and/or file such instruments, agreements, certificates and documents,
and to do and execute such acts, conveyances and assurances, should Borrower
fail to do so itself in violation of this Agreement or the other Loan Documents
following written request from Lender, in each case without the signature of
Borrower. The foregoing grant of authority is a power of attorney coupled with
an interest and such appointment shall be irrevocable for the term of this
Agreement. Borrower hereby ratifies all actions that such attorney shall
lawfully take or cause to be taken in accordance with this Section.
Section 5.10.    Management of Collateral.
(a)    Each Property shall be managed at all times by an Approved Property
Manager pursuant to an Approved Management Agreement. Pursuant to the respective
Subordination of Property Management Agreement, each Approved Property Manager
shall agree that its Approved Management Agreement and all incentive fees
payable to the Approved Property Manager thereunder are subject and subordinate
to the Indebtedness. In the event Real Hospitality Group, LLC, shall cease to be
the Approved Property Manager for a Property, Borrower may appoint a replacement
Approved Property Manager to manage the applicable Property pursuant to an
Approved Management Agreement, and such successor manager shall execute for
Lender’s benefit a subordination and non-disturbance of property management
agreement in form and substance reasonably satisfactory to Lender, Borrower and
such replacement Approved Property Manager. The per annum base management fees
of the Approved Property Manager under each Approved Management Agreement shall
not, at any time, exceed the Maximum Management Fee.
(b)    Borrower shall cause each Approved Property Manager (including any
successor Approved Property Manager) to maintain at all times worker’s
compensation insurance as required by Governmental Authorities.




--------------------------------------------------------------------------------

 

(c)    Borrower shall notify Lender in writing of any default of Borrower,
Operating Lessee or the Approved Property Manager under any Approved Management
Agreement, after the expiration of any applicable cure periods, of which
Borrower has actual knowledge. Subject to the terms of the applicable
Subordination of Management Agreement, Lender shall have the right, after
reasonable notice to Borrower, to cure defaults of Borrower or Operating Lessee
under such Approved Management Agreement. Any out-of-pocket expenses incurred by
Lender to cure any such default shall constitute a part of the Indebtedness and
shall be due from Borrower upon demand by Lender.
(d)    During the continuance of a material default by the Approved Property
Manager under an Approved Management Agreement (after the expiration of any
applicable notice and/or cure periods), Lender shall have the right to require
Borrower to exercise any and all available remedies under such Approved
Management Agreement, and if the exercise of such remedies shall result in the
termination of such Approved Management Agreement, engage an Approved Property
Manager reasonably acceptable to Lender to serve as replacement Approved
Property Manager pursuant to an Approved Management Agreement. Notwithstanding
anything to the contrary contained herein or in any other Loan Document,
Lender’s approval of any replacement Approved Management Agreement shall be
subject to such agreement providing for a cash management system that is
reasonably acceptable to Lender and, as a condition to Lender’s approval of any
replacement Approved Management Agreement, Lender may require this Agreement and
the Cash Management Agreement to be amended to the extent required to conform
such agreements to any such cash management system.
(e)    Subject to any closure of the Hyatt Herald Square necessary to complete
the Capital Plan, each Property shall at all times be branded pursuant to an
Approved Franchise Agreement between Borrower or Operating Lessee and an
Approved Franchisor. Except with respect to the Holiday Inn Franchise Agreement,
each Approved Franchisor shall execute and deliver to Lender a franchisor
comfort letter reasonably acceptable to Lender. During the continuance of a
material default by the Approved Franchisor under an Approved Franchise
Agreement (after the expiration of any applicable notice and/or cure periods),
Lender shall have the right to require Borrower to exercise any and all
available remedies under such Approved Franchise Agreement, and if the exercise
of such remedies shall result in the termination of such Approved Franchise
Agreement, engage an Approved Franchisor reasonably acceptable to Lender to
serve as replacement Approved Franchisor pursuant to an Approved Franchise
Agreement.
Section 5.11.    Notice of Material Event. Borrower shall give Lender prompt
notice (containing reasonable detail) of (i) any material change in the
financial or physical condition of any Property, as reasonably determined by
Borrower, including the termination or cancellation of any Major Lease and the
termination or cancellation of terrorism or other insurance required by this
Agreement, (ii) any notice from the Approved Property Manager, to the extent
such notice relates to a matter that is reasonably expected to result in a
Material Adverse Effect, (iii) to the extent Borrower has knowledge thereof, any
litigation or governmental proceedings pending or threatened in writing against
Borrower, Operating Lessee or the Property that is reasonably expected to result
in a Material Adverse Effect, (iv) the insolvency or bankruptcy filing of any
Required SPE, Sponsor or an affiliate of any of the




--------------------------------------------------------------------------------

 

foregoing and (v) any other circumstance or event reasonably expected to result
in a Material Adverse Effect. In addition to the foregoing, Borrower shall
deliver to Lender copies of (x) any property improvement plan that requires
Borrower or Operating Lessee to perform upgrades or improvements on any
Property, (y) any notification that the Property is not in compliance with the
Approved Franchise Agreement delivered to Borrower by, or on behalf of, the
Approved Franchisor and (z) at Lender’s request, any franchise, brand or flag
inspection report.
Section 5.12.    Annual Financial Statements. As soon as available, and in any
event within 85 days after the close of each Fiscal Year, Borrower shall furnish
to Lender, in an Excel spreadsheet file in electronic format (which may be via
an intralinks site at Borrower’s sole cost and expense), or, in the case of
predominantly text documents, in Adobe pdf format, annual financial statements
of Borrower and Operating Lessee, including a combined balance sheet of the
Borrowers and Operating Lessees (and no other entities) and operating statement
of Borrowers and Operating Lessees as of the end of such year, together with
related combined statements of operations and equityholders’ capital and cash
flow for such Fiscal Year audited by a “Big Four” accounting firm whose opinion
shall be to the effect that such financial statements have been prepared in
accordance with GAAP applied on a consistent basis and shall not be qualified as
to the scope of the audit or as to the status of Borrower as a going concern.
Together with Borrower’s annual financial statements, Borrower shall furnish to
Lender, in an Excel spreadsheet file in electronic format (which may be via an
intralinks site at Borrower’s sole cost and expense), or, in the case of
predominantly text documents, in Adobe pdf format:
(i)    a statement of cash flows and income and expenses in the format set forth
in the most recent Uniform System of Accounts (as shown on Exhibit B);
(ii)    then current rent roll, average daily room rates, sales reports, Smith
Travel Reports and occupancy reports; and
(iii)    such other information as Lender shall reasonably request.
Section 5.13.    Quarterly Financial Statements. As soon as available, and in
any event within 45 days after the end of each Fiscal Quarter (including
year-end), Borrower shall furnish to Lender, in an Excel spreadsheet file in
electronic format (which may be via an intralinks site at Borrower’s sole cost
and expense), or, in the case of predominantly text documents, in Adobe pdf
format, quarterly and year-to-date unaudited financial statements prepared for
such Fiscal Quarter with respect to each Borrower and Operating Lessee,
including a balance sheet and operating statement of each Borrower and Operating
Lessee as of the end of such Fiscal Quarter, which statements shall include
income and expenses in the format set forth in the most recent Uniform System of
Accounts (as shown on Exhibit B-1) and be accompanied by an Officer’s
Certificate certifying that the same are true, correct and complete and were
prepared in accordance with GAAP applied on a consistent basis, subject to
changes resulting from audit and normal year-end audit adjustments. Each such
quarterly report shall be accompanied by the following, in an Excel spreadsheet
file in electronic format (which may be via an intralinks site at Borrower’s
sole cost and expense), or, in the case of predominantly text documents, in
Adobe pdf format:




--------------------------------------------------------------------------------

 

(i)    a statement in reasonable detail that calculates Net Operating Income as
of the end of each of the Fiscal Quarters in the Test Period ending in such
Fiscal Quarter;
(ii)    copies of each of the Leases signed during such quarter;
(iii)    then current rent roll, average daily room rates, sales reports, Smith
Travel Reports and occupancy reports;
(iv)    a reasonably detailed report of Borrower’s progress on the Capital Plan,
including information regarding whether the deadlines set forth on Schedule G
hereto have been met;
(v)    an Officer’s Certificate executed by the chief financial officer of
Borrower certifying that the amount contained in the Approved FF&E Account
complies with the requirements of this Agreement and the other Loan Documents;
and
(vi)    such other information as Lender shall reasonably request.
Section 5.14.    Monthly Financial Statements.
(a)    Until the occurrence of a Securitization and during the continuance of a
Trigger Period or an Event of Default (or, in the case of item (iii) below, at
all times), Borrower shall furnish within 30 days after the end of each calendar
month, in an Excel spreadsheet file in electronic format (which may be via an
intralinks site at Borrower’s sole cost and expense), or, in the case of
predominantly text documents, in Adobe pdf format, monthly and year-to-date
unaudited financial statements prepared for the applicable month with respect to
each Borrower and Operating Lessee, including a balance sheet and operating
statement as of the end of such month, which statements shall include income and
expenses with departmental detail as set forth in the format set forth in the
most recent Uniform System of Accounts (as shown on Exhibit B) and be
accompanied by an Officer’s Certificate certifying that the same are true,
correct and complete and were prepared in accordance with GAAP applied on a
consistent basis, subject to changes resulting from audit and normal year-end
audit adjustments. Each such monthly report shall be accompanied by the
following:
(i)    a summary of Leases signed during such month, which summary shall include
the Tenant’s name, lease term, base rent, escalations, Tenant Improvements,
leasing commissions paid, free rent and other concessions;
(ii)    then current rent roll, average daily room rates, sales reports, Smith
Travel Reports and occupancy reports; and
(iii)    such other information as Lender shall reasonably request.
(b)    If Borrower fails to provide to Lender the financial statements and other
information specified in Sections 5.12, 5.13 and this Section within the
respective time period specified in such Sections, then if Borrower fails to
provide such financial statements within five Business Days following written
notice from Lender, (i) such failure shall, at Lender’s election,




--------------------------------------------------------------------------------

 

constitute an Event of Default, and/or (ii) a Trigger Period shall be deemed to
have commenced for all purposes hereunder and shall continue until such failure
is remedied and the financial statements delivered to Lender evidence that no
Trigger Period is in effect.
Section 5.15.    Insurance.
(a)    Borrower shall obtain and maintain with respect to the Properties, for
the mutual benefit of Borrower and Lender at all times, the following policies
of insurance:
(i)    Property insurance against loss or damage by standard perils included
within the classification “All Risks” or “Special Form” Cause of Loss, including
coverage for damage caused by windstorm (including named storm) and hail. Such
insurance shall (A) be in an amount equal to the full insurable value on a
replacement cost basis of the Properties and, if applicable, all related
furniture, furnishings, equipment and fixtures (without deduction for physical
depreciation); (B) have deductibles acceptable to Lender (but in any event not
in excess of $50,000, except in the case of windstorm and earthquake coverage,
which shall have deductibles not in excess of 5% of the total insurable value of
the Properties); (C) be paid annually in advance; (D) be written on a
“Replacement Cost” basis, waiving depreciation (E) be written on a no
coinsurance form or contain an “Agreed Amount” endorsement, waiving all
coinsurance provisions; (F) include ordinance or law coverage on a replacement
cost basis, with no co-insurance provisions, containing Coverage A: “Loss Due to
Operation of Law” (with a limit equal to replacement cost), Coverage B:
“Demolition Cost” and Coverage C: “Increased Cost of Construction” coverages
with limits reasonably acceptable to Lender; and (G) permit that the
improvements and other property covered by such insurance be rebuilt at another
location in the event that such improvements and other property cannot be
rebuilt at the location on which they are situated as of the date hereof. If
such insurance excludes mold, then Borrower shall implement a mold prevention
program satisfactory to Lender;
(ii)    if any material portion of one or more of the Properties is located in
an area identified in the Federal Register by the Federal Emergency Management
Agency as having special flood hazards, flood insurance in an amount equal to
the maximum limit of coverage available under the National Flood Insurance
Program, plus such additional excess limits as shall be reasonably requested by
Lender, with a deductible not in excess of $25,000;
(iii)    commercial general liability insurance, including broad form coverage
of property damage, contractual liability for insured contracts and personal
injury (including bodily injury and death), to be on the so-called “occurrence”
form containing minimum limits per occurrence of not less than $1,000,000 with
not less than a $2,000,000 general aggregate for any policy year (with a per
location aggregate, or a $35,000,000 general aggregate, if the Properties are on
a blanket policy), with a deductible not in excess of $50,000. In addition, at
least $50,000,000 excess and/or umbrella liability insurance shall be obtained
and maintained for any and all claims, including all legal liability imposed
upon Borrower and all related court costs and attorneys’ fees and disbursements;




--------------------------------------------------------------------------------

 

(iv)    rental loss and/or business interruption insurance covering actual loss
sustained during restoration from all risks required to be covered by the
insurance provided for herein, including clauses (i), (ii), (v), (vii), (viii)
and (ix) of this Section, and covering the period from the date of any Casualty
to the date that the Property is repaired or replaced and operations are resumed
(regardless of the length of such period), and containing an extended period of
indemnity endorsement covering the 12 month period commencing on the date on
which the applicable Property or Properties have been restored, as reasonably
determined by the applicable insurer (even if the policy will expire prior to
the end of such period). The amount of such insurance shall be increased from
time to time as and when the gross revenues from the Property increase;
(v)    insurance for steam boilers, air conditioning equipment, high pressure
piping, machinery and equipment, pressure vessels or similar apparatus now or
hereafter installed in any of the improvements (without exclusion for
explosions) and insurance against loss of occupancy or use arising from any
breakdown, in such amounts as are generally available and are generally required
by institutional lenders for properties comparable to the Properties, in each
case, with a deductible not in excess of $50,000;
(vi)    worker’s compensation insurance with respect to all employees of
Borrower as and to the extent required by any Governmental Authority or Legal
Requirement and employer’s liability coverage of at least $1,000,000 (if
applicable);
(vii)    during any period of repair or restoration, and only if the property
and liability coverage forms do not otherwise apply, (A) commercial general
liability and umbrella liability insurance covering claims related to the
repairs or restoration at the Properties that are not covered by or under the
terms or provisions of the insurance provided for in Section 5.15(a)(iii) and
(B) the insurance provided for in Section 5.15(a)(i), which shall, in addition
to the requirements set forth in such Section, (1) be written in a so-called
builder’s risk completed value form or equivalent coverage, including coverage
for 100% of the total costs of construction on a non-reporting basis and against
all risks insured against pursuant to clauses (i), (ii), (iv), (v), (viii) and
(ix) of Section 5.15(a) and (2) include permission to occupy the Properties;
(viii)    if required by Lender, earthquake insurance (A) with minimum coverage
equivalent to the greater of 1.0x SUL (scenario upper loss) and 1.5x SEL
(scenario expected loss) multiplied by the full replacement cost of the building
plus business income, (B) having a deductible not in excess of 5% of the total
insurable value of the Properties, and (C) if one or more of the Properties is
legally nonconforming under applicable zoning ordinances and codes, containing
ordinance of law coverage in amounts as required by Lender;
(ix)    so long as the Terrorism Risk Insurance Program Reauthorization Act of
2007 (“TRIPRA”) or a similar or subsequent statute is in effect, terrorism
insurance for foreign and domestic acts (as such terms are defined in TRIPRA or
similar or subsequent statute) in an amount equal to the full replacement cost
of the Properties (plus rental loss and/or business interruption insurance
coverage for a term set forth in clause (iv) above).




--------------------------------------------------------------------------------

 

If TRIPRA or a similar or subsequent statute is not in effect, then provided
that terrorism insurance is commercially available, Borrower shall be required
to carry terrorism insurance throughout the term of the Loan as required by the
preceding sentence, but in such event Borrower shall not be required to spend on
terrorism insurance coverage more than two times the amount of the insurance
premium that is payable at such time in respect of the property and business
interruption/rental loss insurance required hereunder on a stand alone-basis
(without giving effect to the cost of terrorism and earthquake components of
such casualty and business interruption/rental loss insurance), and if the cost
of terrorism insurance exceeds such amount, Borrower shall purchase the maximum
amount of terrorism insurance available with funds equal to such amount. In
either such case, such insurance shall not have a deductible in excess of
$500,000;
(x)    liquor liability insurance in an amount of at least $10,000,000 or in
such greater amount as may be required by applicable Legal Requirements against
claims or liability arising directly or indirectly to persons or property on
account of the sale or dispensing of alcoholic beverages at one or more of the
Properties and public liability insurance in an amount of at least $10,000,000
or in such greater amount as may be required by applicable Legal Requirements
providing coverage against such claims or liability;
(xi)    [Intentionally Deleted];
(xii)    auto liability coverage for all owned and non owned vehicles, including
rented and leased vehicles containing minimum limits per occurrence of
$1,000,000.00 (if applicable); and
(xiii)    such other insurance as may from time to time be reasonably requested
by Lender.
(b)    All policies of insurance (the “Policies”) required pursuant to this
Section shall be issued by one or more insurers having a claims-paying ability
of at least “A” by S&P (or “Api” with respect to FM Global companies) and “A3”
by Moody’s, if Moody’s rates such insurer and is rating the Certificates, or by
a syndicate of insurers through which at least 75% of the coverage (if there are
4 or fewer members of the syndicate) or at least 60% of the coverage (if there
are 5 or more members of the syndicate) is with insurers having such ratings and
all such insurers shall have ratings of not less than “BBB+” by S&P and “Baa1”
by Moody’s, if Moody’s rates such insurer and is rating the Securities.
Notwithstanding the foregoing, (1) Starr Surplus Lines Insurance Company (rated
as of the Closing Date as “A XV” with AM Best) and (2) Technical Risk
Underwriters (rated as of the Closing Date as “A IX” with AM Best) shall be
acceptable insurers for the property Policy, for so long as the rating of each
insurer is not withdrawn or downgraded below the rating in effect as of the
Closing Date. In the event such insurer's rating is withdrawn or downgraded
below this rating, Borrower shall promptly notify Lender and replace such
insurer with an insurer meeting the rating requirements set forth herein.
(c)    All Policies required pursuant to this Section:
(i)    shall contain deductibles that, in addition to complying with any other
requirements expressly set forth in Section 5.15(a), are approved by Lender
(such




--------------------------------------------------------------------------------

 

approval not to be unreasonably withheld, delayed or conditioned, but subject to
the requirements of each Rating Agency) and are no larger than is customary for
similar policies covering similar properties in the geographic market in which
the Property is located but in no event in excess of $50,000 (except as
otherwise provided herein and in the case of windstorm and earthquake coverage
which shall have deductibles not in excess of 5% of the total insurable value of
each of the Properties);
(ii)    shall be maintained throughout the term of the Loan without cost to
Lender and shall name Borrower as the named insured (or additional insured with
respect to the coverage maintained by the management company);
(iii)    with respect to property and rental or business interruption insurance
policies, shall contain a standard noncontributory mortgagee clause naming
Lender and its successors and assigns as their interests may appear as first
mortgagee and loss payee;
(iv)    with respect to liability policies, except for workers compensation,
employers liability and auto liability, shall name Lender and its successors and
assigns as their interests may appear as additional insureds;
(v)    with respect to property and rental or business interruption insurance
policies, shall either be written on a no coinsurance form or contain an
endorsement providing that neither Borrower nor Lender nor any other party shall
be a co‑insurer under said Policies;
(vi)    with respect to property and rental or business interruption insurance
policies, shall contain an endorsement or other provision providing that Lender
shall receive at least 30 days’ prior written notice of any cancellation thereof
(or, in the case of cancellation due to non-payment of premium, 10 days’ prior
written notice);
(vii)    with respect to property and rental or business interruption insurance
policies, shall contain an endorsement providing that no act or negligence of
Borrower or of a Tenant or other occupant or any foreclosure or other proceeding
or notice of sale relating to one or more of the Properties shall affect the
validity or enforceability of the insurance insofar as a mortgagee is concerned;
(viii)    shall not contain provisions that would make Lender liable for any
insurance premiums thereon or subject to any assessments thereunder;
(ix)    with respect to property, rental or business interruption, commercial
general liability and umbrella liability insurance policies, shall contain a
waiver of subrogation against Lender, as applicable;
(x)    may be in the form of a blanket policy, provided that Borrower shall
provide evidence satisfactory to Lender that the insurance premiums for the
Properties are separately allocated to the Properties, and such blanket policy
shall provide the same protection as would a separate Policy as reasonably
determined by Lender; and




--------------------------------------------------------------------------------

 

(xi)    shall otherwise be reasonably satisfactory in form and substance to
Lender and shall contain such other provisions as Lender deems reasonably
necessary or desirable to protect its interests.
(d)    Except to the extent that Lender is reserving for and paying insurance
premiums pursuant to Section 3.4, Borrower shall pay the premiums for all
Policies as the same become due and payable. Not later than 30 days prior to the
expiration date of each Policy, Borrower shall deliver to Lender evidence,
reasonably satisfactory to Lender, of its renewal. Borrower shall promptly
forward to Lender a copy of each written notice received by Borrower of any
modification, reduction or cancellation of any of the Policies or of any of the
coverages afforded under any of the Policies. Within 30 days after request by
Lender, Borrower shall obtain such increases in the amounts of coverage required
hereunder as may be reasonably requested by Lender, taking into consideration
changes in the value of money over time, changes in liability laws, changes in
prudent customs and practices, and the like.
(e)    Borrower shall not procure any other insurance coverage that would be on
the same level of payment as the Policies or would adversely impact in any way
the ability of Lender or Borrower to collect any proceeds under any of the
Policies. If at any time Lender is not in receipt of written evidence that all
Policies are in full force and effect when and as required hereunder, Lender
shall have the right to take such action as Lender deems necessary to protect
its interest in the Properties, including the obtaining of such insurance
coverage as Lender in its sole discretion deems appropriate (but limited to the
coverages and amounts required hereunder). All premiums, costs and expenses
(including reasonable attorneys’ fees and expenses) incurred by Lender in
connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower to Lender upon demand and, until paid, and
shall bear interest at the Default Rate.
(f)    In the event of foreclosure of one or more of the Mortgages or other
transfer of title to one or more of the Properties in extinguishment in whole or
in part of the Indebtedness, all right, title and interest of Borrower in and to
the Policies then in force with respect to such Properties and all proceeds
payable thereunder shall thereupon vest in the purchaser at such foreclosure or
in Lender or other transferee in the event of such other transfer of title.
Section 5.16.    Casualty and Condemnation.
(a)    Borrower shall give prompt notice to Lender of any Casualty or
Condemnation or of the actual or threatened commencement of proceedings that
would result in a Condemnation
(b)    Lender may participate in any proceedings for any taking by any public or
quasi-public authority accomplished through a Condemnation or any transfer made
in lieu of or in anticipation of a Condemnation, to the extent permitted by law.
Upon Lender’s request, Borrower shall deliver to Lender all instruments
reasonably requested by it to permit such participation. Borrower shall, at its
sole cost and expense, diligently prosecute any such proceedings, and shall
consult with Lender, its attorneys and experts, and cooperate with them in




--------------------------------------------------------------------------------

 

the carrying on or defense of any such proceedings. Borrower shall not consent
or agree to a Condemnation or action in lieu thereof without the prior written
consent of Lender in each instance, which consent shall not be unreasonably
withheld, delayed or conditioned in the case of a taking of an immaterial
portion of any Property.
(c)    Lender may (x) jointly with Borrower settle and adjust any claims,
(y) during the continuance of an Event of Default, settle and adjust any claims
without the consent or cooperation of Borrower, or (z) allow Borrower to settle
and adjust any claims; except that if no Event of Default is continuing,
Borrower may settle and adjust claims aggregating not in excess of the Threshold
Amount if such settlement or adjustment is carried out in a competent and timely
manner, but Lender shall be entitled to collect and receive (as set forth below)
any and all Loss Proceeds. The reasonable expenses incurred by Lender in the
adjustment and collection of Loss Proceeds shall become part of the Indebtedness
and shall be reimbursed by Borrower to Lender upon demand therefor.
(d)    All Loss Proceeds from any Casualty or Condemnation shall be immediately
deposited into the Loss Proceeds Account (monthly rental loss/business
interruption proceeds to be initially deposited into the Loss Proceeds Account
and subsequently deposited into the Cash Management Account in installments as
and when the lost rental income covered by such proceeds would have been
payable). Following the occurrence of a Casualty, Borrower, regardless of
whether proceeds are available, shall in a reasonably prompt manner proceed to
restore, repair, replace or rebuild the applicable Property to be of at least
equal value and of substantially the same character as prior to the Casualty,
all in accordance with the terms hereof applicable to Alterations. If, at any
Property, a Condemnation or Casualty occurs as to which, in the reasonable
judgment of Lender:
(i)    in the case of a Casualty, the cost of restoration would not exceed 25%
of the applicable Allocated Loan Amount and the Casualty does not render
untenantable, or result in the cancellation of Leases covering, more than 25% of
the gross rentable area of such Property, or result in cancellation of Leases
covering more than 25% of the base contractual rental revenue of such Property;
(ii)    in the case of a Condemnation, the Condemnation does not render
untenantable, or result in the cancellation of Leases covering, more than 15% of
the gross rentable area of such Property;
(iii)    restoration of such Property is reasonably expected to be completed
prior to the expiration of rental interruption insurance and at least 90 days
prior to the Maturity Date;
(iv)    after such restoration, the fair market value of the Property is
reasonably expected to equal at least the fair market value of such Property
immediately prior to such Condemnation or Casualty; and
(v)    all necessary approvals and consents from Governmental Authorities will
be obtained to allow the rebuilding and re-occupancy of the Property;




--------------------------------------------------------------------------------

 

or if Lender otherwise elects to allow Borrower to restore such Property, then,
provided no Event of Default is continuing, the Loss Proceeds after receipt
thereof by Lender and reimbursement of any reasonable expenses incurred by
Lender in connection therewith shall be applied to the cost of restoring,
repairing, replacing or rebuilding such Property or part thereof subject to the
Casualty or Condemnation, in the manner set forth below (and Borrower shall
commence, as promptly and diligently as practicable, to prosecute such
restoring, repairing, replacing or rebuilding such Property in a workmanlike
fashion and in accordance with applicable law to a status at least equivalent to
the quality and character of such Property immediately prior to the Condemnation
or Casualty). Provided that no Event of Default shall have occurred and be then
continuing, Lender shall disburse such Loss Proceeds to Borrower upon Lender’s
being furnished with (i) evidence reasonably satisfactory to it of the estimated
cost of completion of the restoration, (ii) funds, or assurances reasonably
satisfactory to Lender that such funds are available and sufficient in addition
to any remaining Loss Proceeds, to complete the proposed restoration (including
for any reasonable costs and expenses of Lender to be incurred in administering
such restoration) and for payment of the Indebtedness as it becomes due and
payable during the restoration, and (iii) such architect’s certificates, waivers
of lien, contractor’s sworn statements, title insurance endorsements, bonds,
plats of survey and such other evidences of cost, payment and performance as
Lender may reasonably request; and Lender may, in any event, require that all
plans and specifications for restoration reasonably estimated by Lender to
exceed the Threshold Amount be submitted to and approved by Lender prior to
commencement of work (which approval shall not be unreasonably withheld, delayed
or conditioned). If Lender reasonably estimates that the cost to restore will
exceed the Threshold Amount, Lender may retain a local construction consultant
to inspect such work and review Borrower’s request for payments and Borrower
shall, on demand by Lender, reimburse Lender for the reasonable fees and
expenses of such consultant (which fees and expenses shall constitute
Indebtedness). No payment shall exceed 90% of the value of the work performed
from time to time until such time as 50% of the restoration (calculated based on
the anticipated aggregate cost of the work) has been completed, and amounts
retained prior to completion of 50% of the restoration shall not be paid prior
to the final completion of the restoration. Funds other than Loss Proceeds shall
be disbursed prior to disbursement of such Loss Proceeds, and at all times the
undisbursed balance of such proceeds remaining in the Loss Proceeds Account,
together with any additional funds irrevocably and unconditionally deposited
therein or irrevocably and unconditionally committed for that purpose, shall be
at least sufficient in the reasonable judgment of Lender to pay for the cost of
completion of the restoration free and clear of all Liens or claims for Lien.
(e)    Borrower shall cooperate with Lender in obtaining for Lender the benefits
of any Loss Proceeds lawfully or equitably payable to Lender in connection with
the Properties. Lender shall be reimbursed for any expenses reasonably incurred
in connection therewith (including reasonable attorneys’ fees and disbursements,
and, if reasonably necessary to collect such proceeds, the expense of an
Appraisal on behalf of Lender) out of such Loss Proceeds or, if insufficient for
such purpose, by Borrower. Borrower hereby irrevocably constitutes and appoints
Lender as the attorney-in-fact of Borrower for matters in excess of the
Threshold Amount with respect to the Property, with full power of substitution,
subject to the terms of this Section, to settle for, collect and receive all
Loss Proceeds and any other awards, damages, insurance proceeds, payments or
other compensation from the parties or authorities making the




--------------------------------------------------------------------------------

 

same, to appear in and prosecute any proceedings therefor and to give receipts
and acquittance therefor (which power of attorney shall be irrevocable so long
as any of the Indebtedness is outstanding, shall be deemed coupled with an
interest, and shall survive the voluntary or involuntary dissolution of
Borrower).
(f)    If Borrower is not entitled to apply Loss Proceeds toward the restoration
of a Property pursuant to Section 5.16(d) and Lender elects not to permit such
Loss Proceeds to be so applied, such Loss Proceeds shall be applied on the first
Payment Date following such election to the prepayment of the Principal
Indebtedness and shall be accompanied by interest through the end of the
applicable Interest Accrual Period (calculated as if the amount prepaid were
outstanding for the entire Interest Accrual Period). If the Note has been
bifurcated into multiple Notes or Note Components pursuant to Section 1.1(c),
all prepayments of the Loan made by Borrower in accordance with this Section
shall be applied to the Notes or Note Components on a pro rata basis in
accordance with their then outstanding principal balances, so long as no Event
of Default is continuing.
(g)    Notwithstanding the foregoing provisions of this Section, if the Loan is
included in a REMIC and immediately following a release of any portion of the
applicable Property from the Lien of the Loan Documents in connection with a
Casualty or Condemnation the Loan would fail to satisfy a Lender 80%
Determination (taking into account the planned restoration of the Property),
then Borrower shall prepay the Principal Indebtedness in accordance with Section
5.16(f) in an amount equal to either (i) so much of the Loss Proceeds as are
necessary to cause the Lender 80% Determination to be satisfied, or if the
aggregate Loss Proceeds are insufficient for such purpose, then 100% of such
Loss Proceeds, or (ii) a lesser amount, provided that Borrower delivers to
Lender an opinion of counsel, in form and substance reasonably satisfactory to
Lender and delivered by counsel reasonably satisfactory to Lender, opining that
such release of Property from the Lien does not cause any portion of the Loan to
cease to be a “qualified mortgage” within the meaning of section 860G(a)(3) of
the Code.
Section 5.17.    Annual Budget. At least 30 days prior to the commencement of
each Fiscal Year during the term of the Loan, and within 30 days after the
commencement of any Trigger Period or Event of Default, Borrower shall deliver
to Lender an Annual Budget for the Properties for the ensuing Fiscal Year and,
promptly after preparation thereof, any subsequent revisions to the Annual
Budget, which delivery shall be for informational purposes only so long as no
Trigger Period or Event of Default is continuing. During the continuance of any
Trigger Period or Event of Default, such Annual Budget and any revisions thereto
shall be subject to Lender’s approval, not to be unreasonably withheld (the
Annual Budget, as so approved, the “Approved Annual Budget”). Borrower shall not
amend any Approved Annual Budget more than once in any 60-day period. For so
long as Lender shall withhold its consent to any Annual Budget or any revisions
thereto, the Annual Budget in effect prior to any such request for approval
shall remain in effect.
Section 5.18.    Nonbinding Consultation. Lender shall have the right to consult
with and advise Borrower regarding significant business activities and business
and financial




--------------------------------------------------------------------------------

 

developments of Borrower and Operating Lessee, provided that any such advice or
consultation or the result thereof shall be completely nonbinding on Borrower.
Section 5.19.    Compliance with Encumbrances and Material Agreements. Borrower,
with respect to Borrower, and Operating Lessee, with respect to Operating
Lessee, covenant and agree as follows:
(i)    Borrower and Operating Lessee shall comply with all material terms,
conditions and covenants of each Material Agreement and each material Permitted
Encumbrance, including any reciprocal easement agreement, ground lease,
declaration of covenants, conditions and restrictions, and any condominium
arrangements.
(ii)    Borrower and Operating Lessee shall promptly deliver to Lender a true
and complete copy of each and every notice of default received by Borrower or
Operating Lessee with respect to any obligation of such Borrower or Operating
Lessee under the provisions of any Material Agreement and/or material Permitted
Encumbrance.
(iii)    Borrower and Operating Lessee shall deliver to Lender copies of any
written notices of default or event of default relating to any Material
Agreement and/or material Permitted Encumbrance served by Borrower.
(iv)    Without the prior written consent of Lender, not to be unreasonably
withheld, conditioned or delayed, Borrower and Operating Lessee shall not grant
or withhold any material consent, approval or waiver under any Material
Agreement or material Permitted Encumbrance unless no Event of Default is
continuing and the same would not be reasonably likely to have a Material
Adverse Effect.
(v)    At Lender’s request, Borrower shall deliver to each other party to a
material Permitted Encumbrance and any Material Agreement notice of the identity
of Lender and each assignee of Lender of which Borrower is aware if such notice
is required in order to protect Lender’s interest thereunder.
(vi)    Borrower shall, and shall cause Operating Lessee to, enforce, short of
termination thereof, the performance and observance of each and every material
term, covenant and provision of each Material Agreement and material Permitted
Encumbrance to be performed or observed, if any.
Section 5.20.    Prohibited Persons. No Required SPE or any of their direct or
indirect equityholders (excluding holders of publicly traded shares) shall (i)
knowingly conduct any business, or engage in any transaction or dealing, with
any Embargoed Person, including the making or receiving of any contribution of
funds, goods, or services, to or for the benefit of a Embargoed Person, or (ii)
knowingly engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
Federal Trade Embargo. Borrower shall cause the representation set forth in
Section 4.39 to remain true and correct at all times.




--------------------------------------------------------------------------------

 

Section 5.21.    Operating Lease.
(a)    Operating Lessee shall comply with the affirmative and negative covenants
relating to the Operating Lessee contained in this Agreement, and no Default
hereunder shall be excused by virtue of the fact that such Default was caused by
Operating Lessee. Lender acknowledges that Operating Lessee is not liable for
the Indebtedness.
(b)    Notwithstanding anything to the contrary contained herein, Borrower shall
cause each Operating Lease, to remain in effect in accordance with its terms so
long as any portion of the Indebtedness is outstanding; provided, however, that
Borrower shall have the right to terminate an Operating Lease if: (i) no Event
of Default is then continuing or would result therefrom; (ii) all of such
Operating Lessee’s tangible and intangible assets (including, without
limitation, all of Operating Lessee’s right, title and interest in, to and under
the applicable Approved Management Agreement, the applicable Approved Franchise
Agreement and all licenses, permits, contract rights and FF&E) shall have been
transferred to the applicable Borrower in a manner reasonably satisfactory to
Lender, and, if requested by Lender, reasonably satisfactory legal opinions
shall have been delivered with respect thereto; (iii) no Material Adverse Effect
would result therefrom; and (iv) without duplication, Borrower shall have paid
all reasonable out-of-pocket costs and expenses of Lender (including reasonable
attorney’s fees) incurred by Lender in connection therewith.
(c)    Notwithstanding anything to the contrary herein or in any other Loan
Documents or in the Operating Lease, upon conveyance of a Property by
foreclosure or deed in lieu of foreclosure, Lender may, at its sole option and
regardless of whether the applicable Operating Lessee is in default or
compliance with the terms of the applicable Operating Lease, terminate such
Operating Lease without payment of any termination fee, penalty or other amount,
such termination to be effective upon such conveyance or such later date as
Lender shall determine in its sole discretion. In addition, upon acceleration of
the Loan, Lender may, at its sole option and regardless of whether Operating
Lessee is in default or compliance with the terms of the Operating Lease,
deliver a termination notice to Borrower and Operating Lessee terminating the
Operating Lease without payment of any termination fee, penalty or other amount,
such termination to be effective upon the conveyance of the Property by
foreclosure or deed in lieu of foreclosure.
(d)    Operating Lessee hereby consents to the Loan and acknowledges that it
derives substantial benefit from the making thereof. Borrower acknowledges that,
pursuant to the Operating Lease, all amounts remitted to Lender or deposited
into the Cash Management Account by the Approved Property Manager or Operating
Lessee shall be credited against any rent payable by the Operating Lessee to
Borrower under the Operating Lease.

Article VI

NEGATIVE COVENANTS




--------------------------------------------------------------------------------

 

Each individual Borrower covenants and agrees as follows with respect to itself,
and each other Borrower, and each Operating Lessee covenants and agrees with
respect to itself and the other Operating Lessee:
Section 6.1.    Liens on the Collateral. No Required SPE shall permit or suffer
the existence of any Lien on any of its assets, other than Permitted
Encumbrances.
Section 6.2.    Ownership. Neither Borrower nor Operating Lessee shall own any
assets other than the Property and related personal property and fixtures
located therein or used in connection therewith.
Section 6.3.    Transfer; Prohibited Change of Control. Neither Borrower nor
Operating Lessee shall Transfer any Collateral other than in compliance with
Article II and other than the replacement or other disposition of obsolete or
non-useful personal property and fixtures in the ordinary course of business,
and neither Borrower nor Operating Lessee shall hereafter file a declaration of
condominium with respect to any of the Properties. No Prohibited Change of
Control or Prohibited Pledge shall occur.
Section 6.4.    Debt. Neither Borrower nor Operating Lessee shall have any Debt,
other than Permitted Debt.
Section 6.5.    Dissolution; Merger or Consolidation. No Required SPE shall
dissolve, terminate, liquidate, merge with or consolidate into another Person
without first causing the Loan to be assumed by a Successor Borrower or
Successor Operating Lessee, as the case may be, pursuant to Section 2.2.
Section 6.6.    Change in Business. Neither Borrower nor Operating Lessee shall
make any material change in the scope or nature of its business objectives,
purposes or operations or undertake or participate in activities other than the
continuance of its present business.
Section 6.7.    Debt Cancellation. Neither Borrower nor Operating Lessee shall
cancel or otherwise forgive or release any material claim or Debt owed to it by
any Person, except for adequate consideration or in the ordinary course of its
business.
Section 6.8.    Affiliate Transactions. Neither Borrower nor Operating Lessee
shall enter into, or be a party to, any transaction with any affiliate of
Borrower and/or Operating Lessee, except on terms that are intrinsically fair,
commercially reasonable and substantially similar to those that Borrower or
Operating Lessee would have obtained in a comparable arm’s length transaction
with an unrelated third party.
Section 6.9.    Misapplication of Funds. Neither Borrower nor Operating Lessee
shall (a) distribute any Revenue or Loss Proceeds in violation of the provisions
of this Agreement (and shall promptly cause the reversal of any such
distributions made in error of which Borrower becomes aware), (b) fail to remit
amounts to the Cash Management Account as




--------------------------------------------------------------------------------

 

required by Section 3.1, (c) make any distributions to equityholders during the
continuance of a Trigger Period or Event of Default, or (d) misappropriate any
security deposit or portion thereof.
Section 6.10.    Jurisdiction of Formation; Name. Neither Borrower nor Operating
Lessee shall change its jurisdiction of formation, its jurisdiction of fiscal
residence or name without receiving Lender’s prior written consent and promptly
providing Lender such information and replacement Uniform Commercial Code
financing statements and legal opinions as Lender may reasonably request in
connection therewith.
Section 6.11.    Modifications and Waivers. Unless otherwise consented to in
writing by Lender:
(i)    Borrower and/or Operating Lessee shall not amend, modify, terminate,
renew, or surrender any rights or remedies under any Lease, or enter into any
Lease, except in compliance with Section 5.7, provided that Lender’s consent to
the foregoing shall not be unreasonably withheld, delayed or conditioned;
(ii)    No Required SPE shall terminate, amend or modify its organizational
documents (including any operating agreement, limited partnership agreement,
by-laws, certificate of formation, certificate of limited partnership or
certificate of incorporation), provided that Lender’s consent to any such
amendment or modification shall not be unreasonably withheld, delayed or
conditioned, to the extent the same does not affect such Required SPE’s status
and a Single-Purpose Entity or otherwise have a Material Adverse Effect;
(iii)    Borrower and/or Operating Lessee shall not terminate, amend or modify
the Approved Management Agreement in any manner which would have a Material
Adverse Effect;
(iv)    Borrower and/or Operating Lessee shall not amend or modify the Capital
Plan in any material respect; provided, that if no Event of Default is the
continuing, such consent shall not to be unreasonably withheld;
(v)    Borrower and/or Operating Lessee shall not terminate, amend or modify the
Approved Franchise Agreement (except that Borrower shall be permitted to
terminate the Holiday Inn Franchise Agreement provided that the Hyatt Herald
Square shall be subject to the Hyatt Herald Square Franchise Agreement upon such
termination) or any property improvement plan or similar capital improvement
plan required by the Approved Franchisor or pursuant to the Approved Franchise
Agreement; and
(vi)    Borrower and Operating Lessee shall not (x) enter into any Material
Agreement, or amend, modify, surrender or waive any material rights or remedies
under any Material Agreement, except, in each case, on arms-length commercially
reasonable terms and in a manner that would not have a Material Adverse Effect,
(y) terminate any Material Agreement without the consent of Lender (such consent
not to be unreasonably withheld, delayed or conditioned), or (y) default in its
obligations under any Material




--------------------------------------------------------------------------------

 

Agreement in any manner that would result in the termination of such Material
Agreement, the creation of any Lien (other than a Permitted Lien) or otherwise
have a Material Adverse Effect.
Section 6.12.    ERISA.
(a)    Neither Borrower nor Operating Lessee shall maintain or contribute to, or
agree to maintain or contribute to, or permit any ERISA Affiliate to maintain or
contribute to or agree to maintain or contribute to, any employee benefit plan
(as defined in Section 3(3) of ERISA) subject to Title IV or Section 302 of
ERISA or Section 412 of the Code.
(b)    Neither Borrower nor Operating Lessee shall engage in a non-exempt
prohibited transaction under Section 406 of ERISA, Section 4975 of the Code, or
substantially similar provisions under federal, state or local laws, rules or
regulations or in any transaction that would cause any obligation or action
taken or to be taken hereunder (or the exercise by Lender of any of its rights
under the Notes, this Agreement, the Mortgage or any other Loan Document) to be
a non-exempt prohibited transaction under such provisions.
Section 6.13.    Alterations and Expansions. During the continuance of any
Trigger Period or Event of Default, Borrower and Operating Lessee shall not
perform or contract to perform any capital improvements requiring Capital
Expenditures that are not consistent with the Approved Annual Budget or the
Capital Plan. Borrower and Operating Lessee shall not perform, undertake,
contract to perform or consent to any Material Alteration without the prior
written consent of Lender, which consent (in the absence of an Event of Default)
shall not be unreasonably withheld, delayed or conditioned, but may be
conditioned on the delivery of additional collateral in the form of cash or cash
equivalents acceptable to Lender in respect of the amount by which any such
Material Alteration exceeds the Threshold Amount. If Lender’s consent is
requested hereunder with respect to a Material Alteration, Lender may retain a
construction consultant to review such request and, if such request is granted,
Lender may retain a construction consultant to inspect the work from time to
time. Borrower shall, on demand by Lender, reimburse Lender for the reasonable
fees and disbursements of such consultant.
Section 6.14.    Advances and Investments. Neither Borrower nor Operating Lessee
shall lend money or make advances to any Person, or purchase or acquire any
stock, obligations or securities of, or any other interest in, or make any
capital contribution to, any Person.
Section 6.15.    Single-Purpose Entity. No Required SPE shall cease to be a
Single-Purpose Entity. No Required SPE shall remove or replace any Independent
Director without Cause and without providing at least two Business Days’ advance
written notice thereof to Lender and the Rating Agencies (except in the case of
the death, legal incapacity, or voluntary non-collusive resignation of an
Independent Director, in which case no prior notice to Lender or the Rating
Agencies shall be required in connection with the replacement of such
Independent Director with a new Independent Director that is provided by any of
the companies listed in the definition of “Independent Director”).




--------------------------------------------------------------------------------

 

Section 6.16.    Zoning and Uses. Neither Borrower nor Operating Lessee shall do
any of the following without the prior written consent of Lender:
(i)    initiate or support any limiting change in the permitted uses of the
Property (or to the extent applicable, zoning reclassification of any of the
Properties) or any portion thereof, seek any variance under existing land use
restrictions, laws, rules or regulations (or, to the extent applicable, zoning
ordinances) applicable to a Property, or use or permit the use of a Property in
a manner that would result in the use of a Property becoming a nonconforming use
under applicable land-use restrictions or zoning ordinances or that would
violate the terms of any Lease, Material Agreement or Legal Requirement (and if
under applicable zoning ordinances the use of all or any portion of a Property
is a nonconforming use, Borrower shall not cause or permit such nonconforming
use to be discontinued or abandoned);
(ii)    impose or consent to the imposition of any restrictive covenants,
easements or encumbrances upon any of the Properties in any manner that is
reasonably likely to have a Material Adverse Effect;
(iii)    execute or file any subdivision plat affecting any of the Properties,
or institute, or permit the institution of, proceedings to alter any tax lot
comprising any of the Properties; or
(iv)    permit or consent to any of the Properties being used by the public or
any Person in such manner as might make possible a claim of adverse usage or
possession or of any implied dedication or easement.
Section 6.17.    Waste. Borrower and Operating Lessee shall not commit or permit
any Waste on any of the Properties, nor take any actions that might invalidate
any insurance carried on any of the Properties (and Borrower shall promptly
correct any such actions of which Borrower becomes aware).

Article VII
DEFAULTS
Section 7.1.    Event of Default. The occurrence of any one or more of the
following events shall be, and shall constitute the commencement of, an “Event
of Default” hereunder (any Event of Default that has occurred shall continue
unless and until waived by Lender in writing in its sole discretion):
(a)    Payment.
(i)    Borrower shall default in the payment when due of any principal or
interest owing hereunder or under the Notes (including any mandatory prepayment
required hereunder); or




--------------------------------------------------------------------------------

 

(ii)    Borrower shall default, and such default shall continue for at least
five Business Days after notice to Borrower that such amounts are owing, in the
payment when due of fees, expenses or other amounts owing hereunder, under the
Notes or under any of the other Loan Documents (other than principal and
interest owing hereunder or under the Note).
(b)    Representations. Any representation made by Borrower, Sponsor or
Operating Lessee in any of the Loan Documents, or in any report, certificate,
financial statement or other instrument, agreement or document furnished to
Lender shall have been false or misleading in any material respect (or, with
respect to any representation that itself contains a materiality qualifier, in
any respect) as of the date such representation was made.
(c)    Other Loan Documents. (i) Any Loan Document shall fail to convey the
material Liens, rights, powers and privileges purported to be created thereby
(and Borrower fails to correct such defect promptly following written request
from Lender); or (ii) a default by Borrower, Operating Lessee or Sponsor shall
occur under any of the other Loan Documents beyond the expiration of any
applicable cure period; or (iii) a default by Borrower, Operating Lessee or any
of their respective affiliates shall occur under any Material Agreements, or a
default by Borrower or Operating Lessee shall occur under the Approved
Management Agreement or the Approved Franchise Agreement, in each case with
respect to this clause (iii) beyond the expiration of any applicable cure period
and in any manner that would result in the termination of such Material
Agreement or Approved Management Agreement, the creation of any Lien (other than
Permitted Liens) or otherwise have a Material Adverse Effect.
(d)    Bankruptcy, etc.
(i)    Any Required SPE shall commence a voluntary case concerning itself under
Title 11 of the United States Code (as amended, modified, succeeded or replaced,
from time to time, the “Bankruptcy Code”);
(ii)    any Required SPE shall commence any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of creditors,
dissolution, insolvency or similar law of any jurisdiction whether now or
hereafter in effect relating to such Required SPE, or shall dissolve or
otherwise cease to exist;
(iii)    there is commenced against any Required SPE an involuntary case under
the Bankruptcy Code, or any such other proceeding, which remains undismissed for
a period of 60 days after commencement;
(iv)    any Required SPE is adjudicated insolvent or bankrupt;
(v)    any Required SPE suffers appointment of any custodian or the like for it
or for any substantial portion of its property and such appointment continues
unchanged or unstayed for a period of 60 days after commencement of such
appointment;




--------------------------------------------------------------------------------

 

(vi)    any Required SPE makes a general assignment for the benefit of
creditors; or
(vii)    any Required SPE takes any action for the purpose of effecting any of
the foregoing.
Each of the foregoing is referred to in this Agreement as a “Bankruptcy Event”.
(e)    Prohibited Change of Control.
(i)    A Prohibited Change of Control shall occur; or
(ii)    Borrower shall fail to deliver any Nonconsolidation Opinion required to
be delivered pursuant to Section 2.3.
(f)    Equity Pledge; Preferred Equity. Any direct or indirect equity interest
in or right to distributions from Borrower or Operating Lessee shall be subject
to a Lien in favor of any Person, or Borrower, Operating Lessee or any holder of
a direct or indirect interest in Borrower shall issue preferred equity (or debt
granting the holder thereof rights substantially similar to those generally
associated with preferred equity); except that the following shall be permitted:
(i)    any pledge of direct or indirect equity interests in and rights to
distributions from a Qualified Equityholder, including a pledge of direct or
indirect equity interests in Chesapeake Lodging Trust; and
(ii)    the issuance of direct or indirect preferred equity interests (or debt
granting the holder thereof rights substantially similar to those generally
associated with preferred equity) in a Qualified Equityholder, including the
issuance of direct or indirect preferred equity interests in Chesapeake Lodging
Trust.
Any act, action or state of affairs that would result in an Event of Default
pursuant to this subsection shall be referred to in this Agreement as a
“Prohibited Pledge”.
(g)    Insurance. Borrower shall fail to maintain in full force and effect all
Policies required hereunder.
(h)    ERISA; Negative Covenants. A default shall occur in the due performance
or observance by Borrower or Operating Lessee of any term, covenant or agreement
contained in Section 5.8 or in Article VI.
(i)    Legal Requirements. Borrower shall fail to cure properly any violations
of Legal Requirements affecting all or any portion of any Property within 30
days after Borrower first receives written notice of any such violations;
provided, however, if any such violation is reasonably susceptible of cure, but
not within such 30 day period, then Borrower shall be permitted such additional
time as permitted by Legal Requirements (but in no event in excess of




--------------------------------------------------------------------------------

 

90 days) to cure such violation provided that Borrower commences a cure within
such initial 30 day period and thereafter diligently and continuously pursues
such cure.
(j)    Operating Lease. The Operating Lease shall no longer be in effect for any
reason whatsoever other than the termination thereof pursuant to Section
5.21(ii) or 5.21(iii), including, without limitation, expiration of the
Operating Lease by its terms absent renewal or extension of the Operating Lease
or the prior written consent of Lender.
(k)    Express Events of Default. Any event shall occur that is explicitly
identified as an “Event of Default” under any provision contained herein or in
any of the other Loan Documents.
(l)    Other Covenants. A default shall occur in the due performance or
observance by Borrower of any term, covenant or agreement (other than those
referred to in any other subsection of this Section) contained in this Agreement
or in any of the other Loan Documents, except that in the case of a default that
can be cured by the payment of money, such default shall not constitute an Event
of Default unless and until it shall remain uncured for 10 days after Borrower
receives written notice thereof; and in the case of a default that cannot be
cured by the payment of money but is susceptible of being cured within 30 days,
such default shall not constitute an Event of Default unless and until it
remains uncured for 30 days after Borrower receives written notice thereof,
provided that within 5 days of its receipt of such written notice, Borrower
delivers written notice to Lender of its intention and ability to effect such
cure within such 30 day period; and if such non-monetary default is not cured
within such 30 day period despite Borrower’s diligent efforts but is susceptible
of being cured within 90 days of Borrower’s receipt of Lender’s original notice,
then Borrower shall have such additional time as is reasonably necessary to
effect such cure, but in no event in excess of 90 days from Borrower’s receipt
of Lender’s original notice, provided that prior to the expiration of the
initial 30 day period, Borrower delivers written notice to Lender of its
intention and ability to effect such cure prior to the expiration of such 90 day
period.
Section 7.2.    Remedies.
(a)    During the continuance of an Event of Default, Lender may by written
notice to Borrower, in addition to any other rights or remedies available
pursuant to this Agreement, the Notes, the Mortgage and the other Loan
Documents, at law or in equity, declare by written notice to Borrower all or any
portion of the Indebtedness to be immediately due and payable, whereupon all or
such portion of the Indebtedness shall so become due and payable, and Lender may
enforce or avail itself of any or all rights or remedies provided in the Loan
Documents against Borrower and the Collateral (including all rights or remedies
available at law or in equity); provided, however, that, notwithstanding the
foregoing, if an Event of Default specified in Section 7.1(d) shall occur, then
the Indebtedness shall immediately become due and payable without the giving of
any notice or other action by Lender. Any actions taken by Lender shall be
cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the




--------------------------------------------------------------------------------

 

other rights and remedies of Lender permitted by law, equity or contract or as
set forth in this Agreement or in the other Loan Documents.
(b)    If Lender forecloses on any Collateral, Lender shall apply all net
proceeds of such foreclosure to repay the Indebtedness, the Indebtedness shall
be reduced to the extent of such net proceeds and the remaining portion of the
Indebtedness shall remain outstanding and secured by the remaining Collateral.
At the election of Lender, the Notes shall be deemed to have been accelerated
only to the extent of the net proceeds actually received by Lender with respect
to the Properties and applied in reduction of the Indebtedness.
(c)    During the continuance of any Event of Default (including an Event of
Default resulting from a failure to satisfy the insurance requirements specified
herein), Lender may, but without any obligation to do so and without notice to
or demand on Borrower and without releasing Borrower from any obligation
hereunder, take any action to cure such Event of Default. Lender may enter upon
any or all of the Properties upon reasonable notice to Borrower for such
purposes or appear in, defend, or bring any action or proceeding to protect its
interest in the Collateral or to foreclose the Mortgage or collect the
Indebtedness. The costs and expenses incurred by Lender in exercising rights
under this Section (including reasonable attorneys’ fees), with interest at the
Default Rate for the period after notice from Lender that such costs or expenses
were incurred to the date of payment to Lender, shall constitute a portion of
the Indebtedness, shall be secured by the Mortgage and other Loan Documents and
shall be due and payable to Lender upon demand therefor.
(d)    Interest shall accrue on any judgment obtained by Lender in connection
with its enforcement of the Loan at a rate of interest equal to the Default
Rate.
(e)    Notwithstanding the availability of legal remedies, Lender will be
entitled to obtain specific performance, mandatory or prohibitory injunctive
relief, or other equitable relief requiring Borrower to cure or refrain from
repeating any Default.
(f)    Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, mortgages and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder. Borrower shall execute and deliver to
Lender from time to time, promptly after the request of Lender, a severance
agreement and such other documents as Lender shall request in order to effect
the severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender. Borrower hereby absolutely and irrevocably
appoints Lender as its true and lawful attorney, coupled with an interest, in
its name and stead to execute the Severed Loan Documents (Borrower ratifying all
that its said attorney shall do by virtue thereof); provided, however, that
Lender shall not make or execute any such Severed Loan Documents under such
power until the expiration of three days after written notice has been given to
Borrower by Lender of Lender’s intent to exercise its rights under the aforesaid
power. Borrower shall be obligated to pay any costs or expenses incurred in
connection with the preparation, execution, recording or filing of the Severed
Loan Documents. The Severed Loan Documents shall not contain any




--------------------------------------------------------------------------------

 

representations, warranties or covenants not contained in the Loan Documents,
and any such representations and warranties contained in the Severed Loan
Documents will be given by Borrower only as of the Closing Date.
Section 7.3.    Application of Payments after an Event of Default.
Notwithstanding anything to the contrary contained herein, during the
continuance of an Event of Default, all amounts received by Lender in respect of
the Loan shall be applied at Lender’s sole discretion either toward the
components of the Indebtedness (e.g., Lender’s expenses in enforcing the Loan,
interest, principal and other amounts payable hereunder) and the Notes or Note
Components in such sequence as Lender shall elect in its sole discretion, or
toward the payment of Property expenses.
Article VIII
CONDITIONS PRECEDENT
Section 8.1.    Conditions Precedent to Closing. This Agreement shall become
effective on the date that all of the following conditions shall have been
satisfied (or waived in accordance with Section 9.3), provided that upon
disbursement of the Loan to Borrower all such conditions shall be deemed to have
been satisfied or waived:
(a)    Loan Documents. Lender shall have received a duly executed copy of each
Loan Document. Each Loan Document that is to be recorded in the public records
shall be in form suitable for recording.
(b)    Collateral Accounts. Each of the Collateral Accounts shall have been
established and funded to the extent required under Article III.
(c)    Opinions of Counsel. Lender shall have received, in each case in form and
substance satisfactory to Lender, (i) a New York legal opinion, (ii) a legal
opinion with respect to the laws of the state in which the Properties are
located, (iii) a bankruptcy nonconsolidation opinion with respect to each Person
owning at least a 49% direct or indirect equity interest in any Required SPE,
and any affiliated property manager, and (iv) a Delaware legal opinion regarding
matters related to Single Member LLC’s.
(d)    Organizational Documents. Lender shall have received all documents
reasonably requested by Lender relating to the existence of Borrower and
Operating Lessee, the validity of the Loan Documents and other matters relating
thereto, in form and substance satisfactory to Lender, including:
(i)    Authorizing Resolutions. To the extent the required authorizations are
not contained directly in the organizational documents of any Required SPE and
Sponsor, certified copies of the resolutions authorizing the execution and
delivery of the Loan Documents by Sponsor and Borrower.
(ii)    Organizational Documents. Certified copies of the organizational
documents of Sponsor and each Required SPE (including any certificate of
formation,




--------------------------------------------------------------------------------

 

certificate of limited partnership, certificate of incorporation, operating
agreement, limited partnership agreement or by-laws), in each case together with
all amendments thereto.
(iii)    Certificates of Good Standing or Existence. Certificates of good
standing or existence for Sponsor and each Required SPE issued as of a recent
date by its state of organization and, for Borrower and Operating Lessee, by the
state in which the Properties is located.
(e)    Lease; Material Agreements. Lender shall have received true, correct and
complete copies of all Leases and all Material Agreements.
(f)    Lien Search Reports. Lender shall have received satisfactory reports of
Uniform Commercial Code, tax lien, bankruptcy and judgment searches conducted by
a search firm acceptable to Lender with respect to the Properties, Sponsor, each
Required SPE and Borrower’s immediate predecessor, if any, such searches to be
conducted in such locations as Lender shall have requested.
(g)    No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date either before or after the execution and
delivery of this Agreement.
(h)    No Injunction. No Legal Requirement shall exist, and no litigation shall
be pending or threatened, which in the good faith judgment of Lender would
enjoin, prohibit or restrain, or impose or result in the imposition of any
material adverse condition upon, the making or repayment of the Loan or the
consummation of the Transaction.
(i)    Representations. The representations in this Agreement and in the other
Loan Documents shall be true and correct in all respects on and as of the
Closing Date with the same effect as if made on such date.
(j)    No Material Adverse Effect. No event or series of events shall have
occurred that Lender reasonably believes has had or is reasonably expected to
result in a Material Adverse Effect.
(k)    Transaction Costs. Borrower shall have paid all transaction costs (or
provided for the direct payment of such transaction costs by Lender from the
proceeds of the Loan).
(l)    Insurance. Lender shall have received certificates of insurance on ACORD
Form 25 for liability insurance and ACORD Form 28 for casualty insurance
demonstrating insurance coverage in respect of the Properties of types, in
amounts, with insurers and otherwise in compliance with the terms, provisions
and conditions set forth in this Agreement. Such certificates shall indicate
that Lender and its successors and assigns are named as additional insured on
each liability policy, and that each casualty policy and rental interruption




--------------------------------------------------------------------------------

 

policy contains a loss payee and mortgagee endorsement in favor of Lender, its
successors and assigns.
(m)    Title. Lender shall have received a marked, signed commitment to issue,
or a signed pro-forma version of, a Title Insurance Policy in respect of each
Property, listing only such exceptions as are reasonably satisfactory to Lender.
If any Title Policy is to be issued by, or if disbursement of the proceeds of
the Loan are to be made through, an agent of the actual insurer under such Title
Policy (as opposed to the insurer itself), the actual insurer shall have issued
to Lender for Lender’s benefit a so-called “Insured Closing Letter.”
(n)    Zoning. Lender shall have received evidence reasonably satisfactory to
Lender that each Property is in compliance with all applicable zoning
requirements (including a zoning report, a zoning endorsement if obtainable and
a letter from the applicable municipality if obtainable).
(o)    Permits; Certificate of Occupancy. Lender shall have received a copy of
all Permits necessary for the use and operation of each Property and the
certificate(s) of occupancy, if required, for each Property, all of which shall
be in form and substance reasonably satisfactory to Lender.
(p)    Engineering Report. Lender shall have received a current Engineering
Report with respect to each Property, which report shall be in form and
substance reasonably satisfactory to Lender.
(q)    Environmental Report. Lender shall have received an Environmental Report
(not more than six months old) with respect to each Property that discloses no
material environmental contingencies with respect to the Properties.
(r)    Survey. Lender shall have received a Survey with respect to each Property
in form and substance reasonably satisfactory to Lender.
(s)    Appraisal. Lender shall have obtained an Appraisal of each Property
satisfactory to Lender.
(t)    Consents, Licenses, Approvals, etc. Lender shall have received copies of
all consents, licenses and approvals, if any, required in connection with the
execution, delivery and performance by Borrower, Sponsor and Operating Lessee,
and the validity and enforceability, of the Loan Documents, and such consents,
licenses and approvals shall be in full force and effect.
(u)    Financial Information. Lender shall have received financial information
relating to the Sponsor, Borrower and the Properties that is satisfactory to
Lender.
(v)    Annual Budget. Lender shall have received the Annual Budget for the
current calendar year (and, if the Closing Date occurs in December, the Annual
Budget for the next calendar year).




--------------------------------------------------------------------------------

 

(w)    Know Your Customer Rules. At least 10 days prior to the Closing Date, the
Lender shall have received all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.
(x)    Additional Matters. Lender shall have received such other certificates,
opinions, documents and instruments relating to the Loan as may have been
reasonably requested by Lender. All corporate and other proceedings, all other
documents (including all documents referred to in this Agreement and not
appearing as exhibits to this Agreement) and all legal matters in connection
with the Loan shall be reasonably satisfactory in form and substance to Lender.

Article IX

MISCELLANEOUS
Section 9.1.    Successors. Except as otherwise provided in this Agreement,
whenever in this Agreement any of the parties to this Agreement is referred to,
such reference shall be deemed to include the successors and permitted assigns
of such party. All covenants, promises and agreements in this Agreement
contained, by or on behalf of Borrower, shall inure to the benefit of Lender and
its successors and assigns.
Section 9.2.    GOVERNING LAW.
(A)     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CHOICE OF LAW RULES TO THE
EXTENT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY.
(B)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER, BORROWER OR
OPERATING LESSEE ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS (OTHER THAN ANY ACTION IN RESPECT OF THE CREATION,
PERFECTION OR ENFORCEMENT OF A LIEN OR SECURITY INTEREST CREATED PURSUANT TO ANY
LOAN DOCUMENTS NOT GOVERNED BY THE LAWS OF THE STATE OF NEW YORK) MAY BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK. BORROWER,
OPERATING LESSEE AND LENDER HEREBY (i) IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM, (ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF
ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND (iii) IRREVOCABLY
CONSENT TO SERVICE OF PROCESS BY MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW, AT THE ADDRESS SPECIFIED IN SECTION 9.4 (AND AGREES
THAT SUCH SERVICE AT SUCH ADDRESS




--------------------------------------------------------------------------------

 

IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER ITSELF IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT).
Section 9.3.    Modification, Waiver in Writing. Neither this Agreement nor any
other Loan Document may be amended, changed, waived, discharged or terminated,
nor shall any consent or approval of Lender be granted hereunder, unless such
amendment, change, waiver, discharge, termination, consent or approval is in
writing signed by Lender and all other parties to the applicable Loan Document.
Section 9.4.    Notices. All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing by expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of delivery or attempted delivery, addressed
as follows (except that any party hereto may change its address and other
contact information for purposes hereof at any time by sending a written notice
to the other parties to this Agreement in the manner provided for in this
Section). A notice shall be deemed to have been given when delivered or upon
refusal to accept delivery.
If to Lender:
Goldman Sachs Mortgage Company
6011 Connection Drive, Suite 550
Irving, Texas 75039
Attention: General Counsel
with copies to:
Goldman Sachs Mortgage Company
    200 West Street
    New York, New York 10282
    Attention: J. Theodore Borter and Rene Theriault

and

    Cleary Gottlieb Steen & Hamilton LLP
    One Liberty Plaza
    New York, New York 10006
    Attention: John V. Harrison, Esq.

    If to Borrower:
CHSP 31st Street LLC
c/o Chesapeake Lodging Trust
1997 Annapolis Exchange Parkway, Suite 410
Annapolis, Maryland 21401
Attention: Graham Wootten




--------------------------------------------------------------------------------

 


with a copy to:
Polsinelli PC
        1515 Wynkoop Street, Suite 600
        Denver, CO 80202
Attention: Patricia L. Gruber, Esq.


Borrowers hereby appoint the individual Borrower named as notice party above
(the “Representative Borrower”) to serve as agent on behalf of all Borrowers to
receive any notices required to be delivered to any or all Borrowers hereunder
or under the other Loan Documents and to be the sole party authorized to deliver
notices on behalf of the Borrowers hereunder and under each of the other Loan
Documents. Any notice delivered to the Representative Borrower shall be deemed
to have been delivered to all Borrowers, and any notice received from the
Representative Borrower shall be deemed to have been received from all
Borrowers. Borrowers shall be entitled from time to time to appoint a
replacement Representative Borrower by written notice delivered to Lender and
signed by both the new Representative Borrower and the Representative Borrower
being so replaced.


Section 9.5.    TRIAL BY JURY. LENDER, OPERATING LESSEE AND BORROWER, TO THE
FULLEST EXTENT THAT THEY MAY LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY LENDER, BORROWER AND OPERATING LESSEE AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER, OPERATING LESSEE AND
BORROWER ARE EACH HEREBY INDIVIDUALLY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.
Section 9.6.    Headings. The Article and Section headings in this Agreement are
included in this Agreement for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.
Section 9.7.    Assignment and Participation.
(a)    Except as expressly set forth in Article II, Borrower may not sell,
assign or otherwise transfer any rights, obligations or other interest of
Borrower in or under the Loan Documents.
(b)    Lender and each assignee of all or a portion of the Loan shall have the
right from time to time in its discretion and without the consent of Borrower to
sell one or more of the Notes or Note Components or any interest therein (an
“Assignment”) and/or sell a




--------------------------------------------------------------------------------

 

participation interest in one or more of the Notes or Note Components (a
“Participation”). Borrower shall reasonably cooperate with Lender, at Lender’s
request, in order to effectuate any such Assignment or Participation, and
Borrower shall promptly provide such information, legal opinions and documents
relating to each Required SPE, Sponsor, the Property, the Approved Property
Manager and any Tenants as Lender may reasonably request in connection with such
Assignment or Participation. In the case of an Assignment, (i) each assignee
shall have, to the extent of such Assignment, the rights, benefits and
obligations of the assigning Lender as a “Lender” hereunder and under the other
Loan Documents, (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to an Assignment,
relinquish its rights and be released from its obligations under this Agreement,
and (iii) one Lender shall serve as agent for all Lenders and shall be the sole
Lender to whom notices, requests and other communications shall be addressed and
the sole party authorized to grant or withhold consents hereunder on behalf of
the Lenders (subject, in each case, to appointment of a Servicer, pursuant to
Section 9.22, to receive such notices, requests and other communications and/or
to grant or withhold consents, as the case may be). Goldman Sachs Mortgage
Company or, upon the appointment of a Servicer, such Servicer, shall maintain,
or cause to be maintained, as non-fiduciary agent for Borrower, a register on
which it shall enter the name or names of the registered owner or owners from
time to time of the Notes. Upon effectiveness of any Assignment of any Note in
part, Borrower will promptly provide to the assignor and the assignee separate
Notes in the amount of their respective interests (but, if applicable, with a
notation thereon that it is given in substitution for and replacement of an
original Note or any replacement thereof), and otherwise in the form of such
Note, upon return of the Note then being replaced. Each potential or actual
assignee, participant or investor in a Securitization, and each Rating Agency,
shall be entitled to receive all information received by Lender under this
Agreement. After the effectiveness of any Assignment, the party conveying the
Assignment shall provide notice to Borrower and each Lender of the identity and
address of the assignee. Notwithstanding anything in this Agreement to the
contrary, after an Assignment, the assigning Lender (in addition to the
assignee) shall continue to have the benefits of any indemnifications contained
in this Agreement that such assigning Lender had prior to such assignment with
respect to matters occurring prior to the date of such assignment. Lender shall
promptly reimburse Borrower for all costs and expenses incurred by Borrower,
Sponsor or Operating Lessee in connection with the foregoing, except that
Borrower, Sponsor and Operating Lessee shall pay their own legal expenses with
respect thereto.
(c)    If, pursuant to this Section, any interest in this Agreement or any Note
is transferred to any transferee, such transferee shall, promptly upon receipt
of written request from Borrower, furnish to Borrower Form W-9, Form W-8BEN or
Form W-8ECI, as applicable.
Section 9.8.    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or




--------------------------------------------------------------------------------

 

would otherwise be within the limitations of, another covenant shall not avoid
the occurrence of a Default or an Event of Default if such action is taken or
condition exists.
Section 9.9.    Preferences; Waiver of Marshalling of Assets. Lender shall have
no obligation to marshal any assets in favor of Borrower or any other party or
against or in payment of any or all of the obligations of Borrower pursuant to
the Loan Documents. Lender shall have the continuing and exclusive right to
apply or reverse and reapply any and all payments by Borrower to any portion of
the obligations of Borrower hereunder and under the Loan Documents. If any
payment to Lender is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then the obligations hereunder or portion thereof intended to
be satisfied by such payment shall be revived and continue in full force and
effect, as if such payment had not been made. Borrower hereby waives any legal
right otherwise available to Borrower that would require the sale of any
Collateral either separate or apart from other Collateral, or require Lender to
exhaust its remedies against any Collateral before proceeding against any other
Collateral. Without limiting the foregoing, to the fullest extent permitted by
law, Borrower hereby waives and shall not assert any rights in respect of a
marshalling of Collateral, a sale in the inverse order of alienation, any
homestead exemption, the administration of estates of decedents, or any other
matters whatsoever to defeat, reduce or affect the right of Lender under the
Loan Documents to a sale of the Collateral or any portion thereof in any
sequence and any combination as determined by Lender in its sole discretion.
Section 9.10.    Remedies of Borrower. If a claim is made that Lender or its
agents have unreasonably delayed acting or acted unreasonably in any case where
by law or under this Agreement or the other Loan Documents any of such Persons
has an obligation to act promptly or reasonably, Borrower agrees that no such
Person shall be liable for any monetary damages, and Borrower’s sole remedy
shall be limited to commencing an action seeking specific performance,
injunctive relief and/or declaratory judgment; provided, however, that the
forgoing shall not prevent Borrower from obtaining a monetary judgment against
Lender if it is determined by a court of competent jurisdiction that Lender
acted with gross negligence, bad faith or willful misconduct. Notwithstanding
anything herein to the contrary, Borrower shall not assert, and hereby waives,
any claim against Lender and/or its affiliates, directors, employees, attorneys,
agents or sub-agents, on any theory of liability, for special, indirect,
consequential or punitive damages (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable Legal Requirement) arising out
of, as a result of, or in any way related to, the Loan Agreement or any other
Loan Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
the Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and Borrower hereby waives, releases and
agrees not to sue upon any such claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.
Section 9.11.    Offsets, Counterclaims and Defenses. All payments made by
Borrower hereunder or under the other Loan Documents shall be made irrespective
of, and




--------------------------------------------------------------------------------

 

without any deduction for, any offsets, counterclaims or defenses. Borrower
waives the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against it by Lender arising
out of or in any way connected with the Notes, this Agreement, the other Loan
Documents or the Indebtedness. Any assignee of Lender’s interest in the Loan
shall take the same free and clear of all offsets, counterclaims or defenses
against the assigning Lender.
Section 9.12.    No Joint Venture. Nothing in this Agreement is intended to
create a joint venture, partnership, tenancy-in-common or joint tenancy
relationship between Borrower and Lender, nor to grant Lender any interest in
any Property other than that of mortgagee or lender.
Section 9.13.    Conflict; Construction of Documents. In the event of any
conflict between the provisions of this Agreement and the provisions of the
other Loan Documents, the provisions of this Agreement shall prevail. The
parties acknowledge that they were each represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that the Loan Documents shall not be subject to the principle of construing
their meaning against the party that drafted same.
Section 9.14.    Brokers and Financial Advisors. Borrower represents that
neither it nor Sponsor has dealt with any financial advisors, brokers,
underwriters, placement agents, agents or finders in connection with the
transactions contemplated by this Agreement. Borrower agrees to indemnify and
hold Lender harmless from and against any and all claims, liabilities, costs and
expenses of any kind in any way relating to or arising from a claim by any
Person that such Person acted on behalf of Borrower in connection with the
transactions contemplated in this Agreement. The provisions of this Section
shall survive the expiration and termination of this Agreement and the repayment
of the Indebtedness.
Section 9.15.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. Any
counterpart delivered by facsimile, pdf or other electronic means shall have the
same import and effect as original counterparts and shall be valid, enforceable
and binding for the purposes of this Agreement.
Section 9.16.    Estoppel Certificates.
(a)    Borrower shall execute, acknowledge and deliver to Lender, within five
Business Days after receipt of Lender’s written request therefor at any time
from time to time (but no more than two times during any consecutive 12 month
calendar period), a statement in writing setting forth (A) the Principal
Indebtedness, (B) the date on which installments of interest and/or principal
were last paid, (C) any offsets or defenses to the payment of the Indebtedness,
(D) that the Notes, this Agreement, the Mortgages and the other Loan Documents
are valid, legal and binding obligations and have not been modified or if
modified, giving particulars of such modification, (E) that neither Borrower
nor, to Borrower’s knowledge, Lender, is in default under the Loan Documents (or
specifying any such default), (F) that all Leases are in full force and effect
and have not been modified (except in accordance with the Loan Documents), (G)




--------------------------------------------------------------------------------

 

whether or not, to Borrower’s knowledge, any of the Tenants under the Leases are
in material default under the Leases (setting forth the specific nature of any
such material defaults) and (H) such other matters as Lender may reasonably
request. Any prospective purchaser of any interest in a Loan shall be permitted
to rely on such certificate.
(b)    Upon Lender’s written request, Borrower shall use commercially reasonable
efforts to obtain from each Tenant under a Major Lease which by its terms
required the Tenant to deliver an estoppel certificate, and thereafter promptly
deliver to Lender duly executed estoppel certificates from any one or more such
Tenants specified by Lender, attesting to such facts regarding the Major Leases
as Lender may reasonably require, including attestations that each Lease covered
thereby is in full force and effect with no material defaults thereunder on the
part of any party, that rent has not been paid more than one month in advance,
except as security, and that the Tenant claims no defense or offset against the
full and timely performance of its obligations under the Lease. Borrower shall
not be required to deliver such certificates more frequently than one time in
any 12-month period, other than the 12-month period during which a
Securitization occurs or is attempted.
Section 9.17.    General Indemnity; Payment of Expenses.
(a)    Borrower, at its sole cost and expense, shall protect, indemnify,
reimburse, defend and hold harmless Lender and its officers, partners, members,
directors, trustees, advisors, employees, agents, sub-agents, affiliates,
successors, participants and assigns of any and all of the foregoing
(collectively, the “Indemnified Parties”) for, from and against any and all
Damages of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any of the Indemnified Parties, in any way relating to or
arising out of Lender’s interest in the Loan; provided, however, that no
Indemnified Party shall have the right to be indemnified hereunder to the extent
that such Damages have been found by a final, non-appealable judgment of a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnified Party or arise from acts or events that occur at
the Property after foreclosure or other taking of title to the Property by an
Indemnified Party or any successor to or assignee of an Indemnified Party.
(b)    If for any reason (including violation of law or public policy) the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section are unenforceable in whole or in part or are otherwise unavailable to an
Indemnified Party or insufficient to hold it harmless, then Borrower shall
contribute to the amount paid or payable by the Indemnified Party as a result of
any Damages the maximum amount Borrower is permitted to pay under Legal
Requirements. The obligations of Borrower under this Section will be in addition
to any liability that Borrower may otherwise have hereunder and under the other
Loan Documents.
(c)    To the extent any Indemnified Party has notice of a claim for which it
intends to seek indemnification hereunder, such Indemnified Party shall give
prompt written notice thereof to Borrower, provided that failure by Lender to so
notify Borrower will not relieve Borrower of its obligations under this Section,
except to the extent that Borrower suffers actual prejudice as a result of such
failure. In connection with any claim for which indemnification is




--------------------------------------------------------------------------------

 

sought hereunder, Borrower shall have the right to defend the applicable
Indemnified Party (if requested by the applicable Indemnified Party, in the name
of such Indemnified Party) from such claim by attorneys and other professionals
reasonably approved by the applicable Indemnified Party. Upon assumption by
Borrower of any defense pursuant to the immediately preceding sentence, Borrower
shall have the right to control such defense, provided that the Applicable
Indemnified Party shall have the right to reasonably participate in such defense
and Borrower shall not consent to the terms of any compromise or settlement of
any action defended by Borrower in accordance with the foregoing without the
prior consent of the applicable Indemnified Party, unless such compromise or
settlement (i) includes an unconditional release of the applicable Indemnified
Party from all liability arising out of such action and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of the applicable Indemnified Party. The applicable Indemnified Party
shall have the right to retain its own counsel if (i) Borrower shall have failed
to employ counsel reasonably satisfactory to the applicable Indemnified Party in
a timely manner, or (ii) the applicable Indemnified Party shall have been
advised by counsel that there are actual or potential material conflicts of
interest between Borrower and the applicable Indemnified Party, including
situations in which there are one or more legal defenses available to the
applicable Indemnified Party that are different from or additional to those
available to Borrower. So long as Borrower is conducting the defense of any
action defended by Borrower in accordance with the foregoing in a prudent and
commercially reasonable manner, Lender and the applicable Indemnified Party
shall not compromise or settle such action defended without Borrower’s consent,
which shall not be unreasonably withheld or delayed. Upon demand, Borrower shall
pay or, in the sole discretion of the applicable Indemnified Party, reimburse
the applicable Indemnified Party for the payment of reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals retained by the Applicable Indemnified Party in
accordance with this Section in connection with defending any claim subject to
indemnification hereunder.
(d)    Any amounts payable to Lender by reason of the application of this
Section shall be secured by the Mortgage and shall become immediately due and
payable and shall bear interest at the Default Rate from the date Damages are
sustained by the Indemnified Parties until paid.
(e)    The provisions of and undertakings and indemnification set forth in this
Section shall survive the satisfaction and payment in full of the Indebtedness
and termination of this Agreement.
(f)    Borrower shall reimburse Lender upon receipt of written notice from
Lender for (i) all out-of-pocket costs and expenses incurred by Lender (or any
of its affiliates) in connection with the origination of the Loan, including
reasonable legal fees and disbursements, accounting fees, and the costs of the
Appraisals, the Engineering Reports, the Title Insurance Policies, the Surveys,
the Environmental Reports and any other third-party diligence materials; (ii)
all out-of-pocket costs and expenses incurred by Lender (or any of its
affiliates) in connection with (A) monitoring Borrower’s ongoing performance of
and compliance with Borrower’s agreements and covenants contained in this
Agreement and the other Loan Documents on its part to be performed or complied
with after the Closing Date, including confirming compliance with




--------------------------------------------------------------------------------

 

environmental and insurance requirements, (B) the negotiation, preparation,
execution, delivery and administration of any consents, amendments, waivers or
other modifications to this Agreement and the other Loan Documents and any other
documents or matters relating hereto (including Leases, Material Agreements, and
Permitted Encumbrances), (C) filing, registration and recording fees and
expenses and other similar expenses incurred in creating and perfecting the
Liens in favor of Lender pursuant to this Agreement and the other Loan Documents
(including the filing, registration or recording of any instrument of further
assurance) and all federal, state, county and municipal, taxes (including, if
applicable, intangible taxes), search fees, title insurance premiums, duties,
imposts, assessments and charges arising out of or in connection with the
execution and delivery of the Loan Documents, any mortgage supplemental thereto,
any security instrument with respect to the Collateral or any instrument of
further assurance, (D) enforcing or preserving any rights, in response to third
party claims or the prosecuting or defending of any action or proceeding or
other litigation, in each case against, under or affecting Borrower, this
Agreement, the other Loan Documents or any Collateral, and (E) the satisfaction
of any Rating Condition in respect of any matter required or requested by
Borrower hereunder; and (iii) all actual out-of-pocket costs and expenses
(including reasonable attorney’s fees and, if the Loan has been Securitized,
special servicing fees) incurred by Lender (or any of its affiliates) in
connection with the enforcement of any obligations of Borrower, or a Default by
Borrower, under the Loan Documents, including any actual or attempted
foreclosure, deed-in-lieu of foreclosure, refinancing, restructuring, settlement
or workout and any insolvency or bankruptcy proceedings (including any
applicable transfer taxes). Without limiting the foregoing, Borrower shall pay
all costs, expenses and fees of Lender and its Servicer, operating advisor and
securitization trustee resulting from Defaults or reasonably imminent defaults
by Borrower or requests by Borrower (including enforcement expenses and any
liquidation fees, workout fees, special servicing fees, operating advisor
consulting fees or any other similar fees and interest payable on advances made
by the Servicer or the securitization trustee with respect to delinquent debt
service payments or expenses of curing Borrower’s defaults under the Loan
Documents, and any expenses paid by Servicer or a trustee in respect of the
protection and preservation of any Property, such as payment of taxes and
insurance premiums); and the costs of all property inspections and/or appraisals
(or any updates to any existing inspection or appraisal) that Servicer may be
required to obtain due to a request by Borrower or the occurrence of a Default.
Section 9.18.    No Third-Party Beneficiaries. This Agreement and the other Loan
Documents are solely for the benefit of Lender and Borrower, and nothing
contained in this Agreement or the other Loan Documents shall be deemed to
confer upon anyone other than Lender, Borrower and Indemnified Parties any right
to insist upon or to enforce the performance or observance of any of the
obligations contained herein or therein. All conditions to the obligations of
Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender, and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof, and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.




--------------------------------------------------------------------------------

 

Section 9.19.    Recourse.
(a)    Subject to the qualifications herein, Lender shall not enforce Borrower’s
obligation to pay the Indebtedness by any action or proceeding wherein a
deficiency judgment or other judgment establishing personal liability shall be
sought against Borrower or any of its affiliates, or any Exculpated Person,
except for foreclosure actions or any other appropriate actions or proceedings
in order to fully exercise Lender’s remedies in respect of, and to realize upon,
the Collateral, and except for any actions to enforce any obligations expressly
assumed or guaranteed by any guarantor, indemnitor or similar party (whether or
not such party is an Exculpated Person) under the Loan Documents.
(b)    Borrower (but not any Exculpated Person, except Sponsor) shall indemnify
Lender and hold Lender harmless from and against any and all Damages to Lender
(including the legal and other expenses of enforcing the obligations of Borrower
under this Section and the Sponsor under the Guaranty) resulting from or arising
out of any of the following (the “Indemnified Liabilities”), which Indemnified
Liabilities shall be guaranteed by Sponsor pursuant to the Guaranty:
(i)    any intentional or grossly negligent material physical Waste at any of
the Properties committed or permitted by Borrower, Operating Lessee, the Sponsor
or any of their respective affiliates;
(ii)    any fraud or willful misrepresentation committed by Borrower, Operating
Lessee, the Sponsor or any of their respective affiliates;
(iii)    any willful misconduct by Borrower, Operating Lessee the Sponsor or any
of their respective affiliates (including wrongful interference by any such
Person with the exercise of remedies by Lender during the continuance of an
Event of Default);
(iv)    the misappropriation or intentional misapplication by Borrower,
Operating Lessee, the Sponsor or any of their respective affiliates of any funds
in violation of the Loan Documents, including the failure to comply with the
first sentence of Section 3.1(a) and misappropriation or intentional
misapplication of Revenues, security deposits, Loss Proceeds (to the extent not
applied toward repayment of the Loan or restoration of any of the Properties
pursuant to this Agreement) and/or amounts contained in the Approved FF&E
Account or Approved Operating Account;
(v)    any voluntary Debt incurred by Borrower or Operating Lessee if and to the
extent the continued existence of such Debt is prohibited hereunder (excluding ,
however, any Debt that constituted Permitted Debt on the date that it was
incurred);
(vi)    any breach by Borrower, Operating Lessee or the Sponsor of any
representation or covenant regarding environmental matters contained in this
Agreement or in the Environmental Indemnity;




--------------------------------------------------------------------------------

 

(vii)    the failure to pay or maintain the Policies or pay the amount of any
deductible required thereunder following a Casualty or other insurance claim,
provided cash flow from the Properties is sufficient for such purpose (it being
agreed that cash flow from the Properties shall be deemed to have been
sufficient if cash flow during the immediately prior policy year would have been
sufficient to accumulate sufficient funds in a reserve account to fully pay
premiums for the Policies for the policy year in question, had Lender been
reserving funds in respect of the Policies during such immediately prior policy
year) and Lender permits the same to be applied for such purpose, (and neither
Borrower nor Sponsor shall have an liability under this clause (vii) for Damages
that arise from Lender’s failure to properly apply amounts reserved by Lender,
if any, for the purpose of paying insurance premiums);
(viii)    the failure of Borrower or Operating Lessee to be, and to at all times
have been, a Single-Purpose Entity (for the avoidance of doubt, the recourse
described in this clause shall be in addition to the full recourse for a
substantive consolidation described below), except for the unilateral
resignation of an Independent Director;
(ix)    removal of personal property or FF&E from any of the Properties during
or in anticipation of an Event of Default, except as a result of obsolescence or
unless replaced with personal property or FF&E of the same or greater value and
utility;
(x)    any fees or commissions paid by Borrower or Operating Lessee to any
affiliate in violation of the terms of the Loan Documents;
(xi)    the failure to fund either Approved FF&E Account in accordance with this
Agreement (it being agreed that Damages in such event shall include the amount
of any funds not deposited into the Approved FF&E Account), provided cash flow
from the applicable Property is sufficient to fund the applicable Approved FF&E
Account and Lender permits the same to be applied for such purpose;
(xii)    the failure to convert the Hyatt Herald Square into a Hyatt branded
hotel pursuant to the Capital Plan and for the same to be open for business as a
“Hyatt” branded hotel, in each case, on or before June 30, 2015; and
(xiii)    any claims or demands by Holiday Hospitality Franchising, Inc. as a
result of the termination of the Holiday Inn Franchise Agreement.
In addition to the foregoing, the Loan shall be fully recourse to Borrower and
Sponsor, jointly and severally, if (i) there is any unauthorized Transfer of any
of the Properties or any unauthorized transfer of any Collateral Account, the
Approved Operating Account, the Approved FF&E Account or any Prohibited Change
of Control, in each case, in violation of the Loan Documents, (ii) any petition
for bankruptcy, insolvency, dissolution or liquidation under the Bankruptcy Code
or any similar federal or state law is filed by, consented to, or acquiesced in
by, any Required SPE, (iii) any Required SPE or any of their respective
affiliates (including Sponsor) shall have colluded with other creditors to cause
an involuntary bankruptcy filing with respect to any Required SPE, or (iv) any
Required SPE fails to be, and to at all times have been,




--------------------------------------------------------------------------------

 

a Single-Purpose Entity, which failure results in a substantive consolidation of
Borrower and/or Operating Lessee with any affiliate in a bankruptcy or similar
proceeding. The Loan shall be recourse to Sponsor in an amount equal to its
unpaid Guaranteed Obligations (as such term is defined in the Completion
Guaranty) under the Completion Guaranty.
(c)    The foregoing limitations on personal liability shall in no way impair or
constitute a waiver of the validity of the Notes, the Indebtedness secured by
the Collateral, or the Liens on the Collateral, or the right of Lender, as
mortgagee or secured party, to foreclose and/or enforce its rights with respect
to the Collateral after an Event of Default. Nothing in this Agreement shall be
deemed to be a waiver of any right which Lender may have under the Bankruptcy
Code to file a claim for the full amount of the debt owing to Lender by Borrower
or to require that all Collateral shall continue to secure all of the
Indebtedness owing to Lender in accordance with the Loan Documents. Lender may
seek a judgment on the Note (and, if necessary, name Borrower in such suit) as
part of judicial proceedings to foreclose on any Collateral or as a prerequisite
to any such foreclosure or to confirm any foreclosure or sale pursuant to power
of sale thereunder, and in the event any suit is brought on the Notes, or with
respect to any Indebtedness or any judgment rendered in such judicial
proceedings, such judgment shall constitute a Lien on and may be enforced on and
against the Collateral and the rents, profits, issues, products and proceeds
thereof. Nothing in this Agreement shall impair the right of Lender to
accelerate the maturity of the Note upon the occurrence of an Event of Default,
nor shall anything in this Agreement impair or be construed to impair the right
of Lender to seek personal judgments, and to enforce all rights and remedies
under applicable law, jointly and severally against any indemnitors and
guarantors to the extent allowed by any applicable Loan Documents. The
provisions set forth in this Section are not intended as a release or discharge
of the obligations due under the Note or under any Loan Documents, but are
intended as a limitation, to the extent provided in this Section, on Lender’s
right to sue for a deficiency or seek a personal judgment except as required in
order to realize on the Collateral.
Section 9.20.    Right of Set-Off. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, during the continuance of an Event of Default, Lender may from time
to time, without presentment, demand, protest or other notice of any kind (all
of such rights being hereby expressly waived), set-off and appropriate and apply
any and all deposits (general or special) and any other indebtedness at any time
held or owing by Lender (including branches, agencies or affiliates of Lender
wherever located) to or for the credit or the account of Borrower against the
obligations and liabilities of Borrower to Lender hereunder, under the Notes,
the other Loan Documents or otherwise, irrespective of whether Lender shall have
made any demand hereunder and although such obligations, liabilities or claims,
or any of them, may be contingent or unmatured, and any such set-off shall be
deemed to have been made immediately upon the occurrence of an Event of Default
even though such charge is made or entered on the books of Lender subsequent
thereto.
Section 9.21.    Exculpation of Lender. Lender neither undertakes nor assumes
any responsibility or duty to Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any third
party of (a) the existence, quality,




--------------------------------------------------------------------------------

 

adequacy or suitability of appraisals of the Properties or other Collateral,
(b) any environmental report, or (c) any other matters or items, including
engineering, soils and seismic reports that are contemplated in the Loan
Documents. Any such selection, review, inspection, examination and the like, and
any other due diligence conducted by Lender, is solely for the purpose of
protecting Lender’s rights under the Loan Documents, and shall not render Lender
liable to Borrower or any third party for the existence, sufficiency, accuracy,
completeness or legality thereof.
Section 9.22.    Servicer. Lender may delegate any and all rights and
obligations of Lender hereunder and under the other Loan Documents to the
Servicer upon notice by Lender to Borrower, whereupon any notice or consent from
the Servicer to Borrower, and any action by Servicer on Lender’s behalf, shall
have the same force and effect as if Servicer were Lender.
Section 9.23.    No Fiduciary Duty.
(a)    Borrower acknowledges that, in connection with this Agreement, the other
Loan Documents and the Transaction, Lender has relied upon and assumed the
accuracy and completeness of all of the financial, legal, regulatory,
accounting, tax and other information provided to, discussed with or reviewed by
Lender for such purposes, and Lender does not assume any liability therefor or
responsibility for the accuracy, completeness or independent verification
thereof. Lender, its affiliates and their respective equityholders and employees
(for purposes of this Section, the “Lending Parties”) have no obligation to
conduct any independent evaluation or appraisal of the assets or liabilities
(including any contingent, derivative or off-balance sheet assets and
liabilities) of Sponsor, Borrower or any other Person or any of their respective
affiliates or to advise or opine on any related solvency or viability issues.
(b)    It is understood and agreed that (i) the Lending Parties shall act under
this Agreement and the other Loan Documents as an independent contractor, (ii)
the Transaction is an arm’s-length commercial transaction between the Lending
Parties, on the one hand, and Borrower, on the other, (iii) each Lending Party
is acting solely as principal and not as the agent or fiduciary of Borrower,
Sponsor or their respective affiliates, stockholders, employees or creditors or
any other Person and (iv) nothing in this Agreement, the other Loan Documents,
the Transaction or otherwise shall be deemed to create (A) a fiduciary duty (or
other implied duty) on the party of any Lending Party to Sponsor, Borrower, any
of their respective affiliates, stockholders, employees or creditors, or any
other Person or (B) a fiduciary or agency relationship between Sponsor, Borrower
or any of their respective affiliates, stockholders, employees or creditors, on
the one hand, and the Lending Parties, on the other. Borrower agrees that
neither it nor Sponsor nor any of their respective affiliates shall make, and
hereby waives, any claim against the Lending Parties based on an assertion that
any Lending Party has rendered advisory services of any nature or respect, or
owes a fiduciary or similar duty to Borrower, Sponsor of their respective
affiliates, stockholders, employees or creditors. Nothing in this Agreement or
the other Loan Documents is intended to confer upon any other Person (including
affiliates, stockholders, employees or creditors of Borrower and Sponsor) any
rights or remedies by reason of any fiduciary or similar duty.
(c)    Borrower acknowledges that it has been advised that the Lending Parties
are a full service financial services firm engaged, either directly or through
affiliates in various




--------------------------------------------------------------------------------

 

activities, including securities trading, investment banking and financial
advisory, investment management, principal investment, hedging, financing and
brokerage activities and financial planning and benefits counseling for both
companies and individuals. In the ordinary course of these activities, the
Lending Parties may make or hold a broad array of investments and actively trade
debt and equity securities (or related derivative securities) and/or financial
instruments (including loans) for their own account and for the accounts of
their customers and may at any time hold long and short positions in such
securities and/or instruments. Such investment and other activities may involve
securities and instruments of affiliates of Borrower, including Sponsor, as well
as of other Persons that may (i) be involved in transactions arising from or
relating to the Transaction, (ii) be customers or competitors of Borrower,
Sponsor and/or their respective affiliates, or (iii) have other relationships
with Borrower, Sponsor and/or their respective affiliates. In addition, the
Lending Parties may provide investment banking, underwriting and financial
advisory services to such other Persons. The Lending Parties may also co-invest
with, make direct investments in, and invest or co-invest client monies in or
with funds or other investment vehicles managed by other parties, and such funds
or other investment vehicles may trade or make investments in securities of
affiliates of Borrower, including Sponsor, or such other Persons. The
Transaction may have a direct or indirect impact on the investments, securities
or instruments referred to in this paragraph. Although the Lending Parties in
the course of such other activities and relationships may acquire information
about the Transaction or other Persons that may be the subject of the
Transaction, the Lending Parties shall have no obligation to disclose such
information, or the fact that the Lending Parties are in possession of such
information, to Borrower, Sponsor or any of their respective affiliates or to
use such information on behalf of Borrower, Sponsor or any of their respective
affiliates.
(d)    Borrower acknowledges and agrees that Borrower has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to this
Agreement, the other Loan Documents, the Transaction and the process leading
thereto.
Section 9.24.    Borrower Information. Borrower shall make available to Lender
all information concerning its business and operations that Lender may
reasonably request. Lender shall have the right to disclose any and all
information provided to Lender by Borrower or Sponsor regarding Borrower,
Operating Lessee, Sponsor, the Loan and the Property (i) to affiliates of Lender
and to Lender’s agents and advisors, (ii) to any actual or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer, participation or Securitization of all or any portion of the Loan or
any participations therein, and to any investors or prospective investors in the
Certificates, and their respective advisors and agents, including the operating
advisor, or to any direct or indirect contractual counterparties (or the
professional advisors thereto) to any swap or derivative transaction relating to
Borrower and its obligations, or to any Person that is a party to a repurchase
agreement with respect to the Loan, (iii) to any Rating Agency in connection
with a Securitization or as otherwise required in connection with a disposition
of the Loan, (iv) to any Person necessary or desirable in connection with the
exercise of any remedies hereunder or under any other Loan Document following an
Event of Default, (v) to any governmental agency, including the Comptroller of
the Currency, the Board of Governors of the Federal Reserve System, the FDIC,
the Securities and Exchange




--------------------------------------------------------------------------------

 

Commission and any other regulatory authority that may exercise authority over
Lender or any investor in the Certificates (including the Servicer, the
Securitization trustee and their respective agents and employees) or any
representative thereof, and to the National Association of Insurance
Commissioners, in each case if requested by such governmental agency or
otherwise required to comply with the applicable rules and regulations of such
governmental agency or if required pursuant to legal or judicial process, and
(vi) in any Disclosure Document (as defined in the Cooperation Agreement). In
addition, Lender may disclose the existence of this Agreement and the
information about this Agreement to market data collectors, similar services
providers to the lending industry, and service providers to Lender in connection
with the administration and management of this Agreement and the other Loan
Documents. Each party hereto (and each of their respective affiliates,
employees, representatives or other agents) may disclose to any and all Persons,
without limitation of any kind, the tax treatment and tax structure of the
Transaction and all materials of any kind (including opinions and other tax
analyses) that are provided to any such party relating to such tax treatment and
tax structure. For the purpose of this Section, “tax structure” means any facts
relevant to the federal income tax treatment of the Transaction but does not
include information relating to the identity of any of the parties hereto or any
of their respective affiliates. Notwithstanding anything set forth herein to the
contrary, for so long as the Sponsor is a publicly traded company, Lender shall
not disclose information about the Sponsor (including in any Disclosure
Document) that is not publicly available, without the prior consent of Borrower,
which consent shall not to be unreasonably withheld, delayed or conditioned.
Section 9.25.    PATRIOT Act Records. Lender hereby notifies Borrower that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies Borrower, Operating Lessee and
Sponsor, which information includes the name and address of Borrower and Sponsor
and other information that will allow Lender to identify Borrower or Sponsor in
accordance with the PATRIOT Act.
Section 9.26.    Prior Agreements. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR AGREEMENTS AMONG OR
BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY TERM SHEETS,
CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED BY THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT THAT ANY ORIGINATION FEE
SPECIFIED IN ANY TERM SHEET, COMMITMENT LETTER OR FEE LETTER SHALL BE AN
OBLIGATION OF BORROWER AND SHALL BE PAID AT CLOSING, AND ANY INDEMNIFICATIONS,
FLEX PROVISION, EXIT FEES AND THE LIKE PROVIDED FOR THEREIN SHALL SURVIVE THE
CLOSING).
Section 9.27.    Publicity. If the Loan is made, Lender may issue press
releases, advertisements and other promotional materials describing in general
terms or in detail Lender’s participation in such transaction, and may utilize
photographs of the Property in such promotional materials. Borrower shall not
make any references to Lender in any press release, advertisement or promotional
material issued by Borrower or Sponsor, unless Lender shall have




--------------------------------------------------------------------------------

 

approved of the same in writing prior to the issuance of such press release,
advertisement or promotional material, which approval shall not be unreasonably
withheld, conditioned or delayed, provided however, that Lender’s approval shall
not be required to the extent Borrower is required by Legal Requirements to make
such references to Lender.
Section 9.28.    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, under any other Loan Document or under any other instrument given as
security therefor, shall operate as or constitute a waiver thereof, nor shall a
single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable hereunder or under any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.
Section 9.29.    Schedules and Exhibits Incorporated. The Schedules and Exhibits
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.
Section 9.30.    Joint and Several Liability. The representations, covenants,
warranties and obligations of Borrower hereunder are joint and several. In the
event of (a) any payment by any one or more of the Borrowers of any amount in
excess of its respective Proportional Amount, or (b) the foreclosure of, or the
delivery of deeds in lieu of foreclosure relating to, any of the Collateral
owned by one or more of the Borrowers, each Borrower (the “Overpaying Borrower”)
that has paid more than its Proportional Amount or whose Collateral or assets
have been utilized to satisfy obligations under the Loan or otherwise for the
benefit of one or more other Borrowers shall be entitled, after payment in full
of the Note and the satisfaction of all the Borrowers’ other obligations to the
Lender under the Loan Documents, to contribution from each of the benefited
Borrowers (i.e., the Borrowers, other than the Overpaying Borrower, who have
paid less than their respective Proportional Amount or whose Collateral or
assets have not been so utilized to satisfy obligations under the Loan) for the
amounts so paid, advanced or benefited, up to such benefited Borrower’s then
current Proportional Amount. Such right to contribution shall be subordinate in
all respects to the Loan. As used herein, the “Proportional Amount” with respect
to any Borrower shall equal the amount derived as follows: (a) the ratio of the
Allocated Loan Amount with respect to the Property or Properties in which such
Borrower has an interest to the original Loan Amount hereunder; times (b) the
aggregate amount paid or payable by the Borrowers under the Loan Documents
(including interest).
[Signatures appear on following page]








--------------------------------------------------------------------------------

 



Lender and Borrower are executing this Agreement as of the date first above
written.
 
 
 
LENDER:
GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership


By: Goldman Sachs Real Estate Funding Corp.,
       a New York corporation, its General Partner


   
       By: /s/ Rene J. Theriault                                
            Name: Rene J. Theriault
            Title: Authorized Signatory













[Signatures continue on following page]












































Holiday Inn/Hyatt Place - Signature Page to Loan Agreement




--------------------------------------------------------------------------------

 

 
BORROWER:
CHSP 31st STREET LLC, a Delaware limited liability company
 
 
By: /s/ Graham J. Wootten                          
      Name: Graham J. Wootten
      Title: Vice President  



 
CHSP 36th STREET LLC, a Delaware limited liability company
 
 
By: /s/ Graham J. Wootten                          
      Name: Graham J. Wootten
      Title: Vice President  










[Signatures continue on following page]














































Holiday Inn/Hyatt Place - Signature Page to Loan Agreement






--------------------------------------------------------------------------------

 



JOINDER BY OPERATING LESSEE


The undersigned, Operating Lessee, hereby joins in and executes the Agreement
solely for the purposes of acknowledging the representations and agreeing to its
obligations expressly set forth therein.


OPERATING LESSEE:
CHSP TRS 31ST STREET LLC, a Delaware limited liability company
 
 
By: /s/ Graham J. Wootten
Name: Graham J. Wootten
Title: Vice President








[Signatures continue on following page]












































Holiday Inn/Hyatt Place - Signature Page to Joinder to Loan Agreement By
Operating Lessee






--------------------------------------------------------------------------------

 



OPERATING LESSEE:


CHSP TRS 36TH STREET LLC, a Delaware limited liability company
 
 
By: /s/ Graham J. Wootten
Name: Graham J. Wootten
Title: Vice President
































































Holiday Inn/Hyatt Place - Signature Page to Joinder to Loan Agreement By
Operating Lessee




